Exhibit 10.1

 

EXECUTION VERSION

 

SIXTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

BPR OP, LP

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS; ETC.

1

1.1

Definitions

1

1.2

Exhibits, Etc.

18

ARTICLE II CONTINUATION

18

2.1

Continuation

18

2.2

Name

18

2.3

Character of the Business

18

2.4

Location of the Principal Place of Business

19

2.5

Registered Agent and Registered Office

19

ARTICLE III TERM

19

3.1

Commencement

19

3.2

Dissolution

19

ARTICLE IV CONTRIBUTIONS TO CAPITAL

19

4.1

General Partner Capital Contribution

19

4.2

Limited Partner Capital Contributions

20

4.3

Additional Funds

20

4.4

Stock Plans

22

4.5

No Third Party Beneficiary

22

4.6

No Interest; No Return

22

4.7

Preferred Units

23

ARTICLE V ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS

23

5.1

Allocations

23

5.2

Distributions With Respect to Common Units and LTIP Units

23

5.3

Books of Account

24

5.4

Reports

24

5.5

Audits

25

5.6

Tax Elections and Returns

25

5.7

Tax Matters Partner

25

5.8

Withholding

25

5.9

Distributions with Respect to Preferred Units

26

5.10

Redemption of Common Units

26

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE VI RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER

27

6.1

Expenditures by Partnership

27

6.2

Powers and Duties of General Partner

27

6.3

[Intentionally Omitted]

29

6.4

[Intentionally Omitted]

29

6.5

Public REIT Participation

29

6.6

Proscriptions

30

6.7

Additional Partners

30

6.8

Title Holder

30

6.9

Compensation of the General Partner

30

6.10

Waiver and Indemnification

30

6.11

[Intentionally Omitted]

31

6.12

Operation in Accordance with REIT Requirements

31

ARTICLE VII DISSOLUTION, LIQUIDATION AND WINDING-UP

31

7.1

Accounting

31

7.2

Distribution on Dissolution

32

7.3

Timing Requirements

32

7.4

Sale of Partnership Assets

32

7.5

Distributions in Kind

33

7.6

Documentation of Liquidation

33

7.7

Liability of the Liquidating Trustee

33

7.8

Liquidation Preference of Preferred Units

33

7.9

Negative Capital Accounts

34

ARTICLE VIII TRANSFER OF UNITS

35

8.1

General Partner Transfer

35

8.2

Transfers by Limited Partners

36

8.3

Issuance of Additional Common Units

36

8.4

Restrictions on Transfer

37

8.5

Issuance of LTIP Units

37

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE IX RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

38

9.1

No Participation in Management

38

9.2

Bankruptcy of a Limited Partner

38

9.3

No Withdrawal

39

9.4

Duties and Conflicts

39

ARTICLE X [INTENTIONALLY OMITTED]

39

ARTICLE XI [INTENTIONALLY OMITTED]

39

ARTICLE XII ARBITRATION OF DISPUTES

39

12.1

Arbitration

39

12.2

Procedures

39

12.3

Binding Character

40

12.4

Exclusivity

40

12.5

No Alteration of Agreement

40

ARTICLE XIII GENERAL PROVISIONS

41

13.1

Notices

41

13.2

Successors

41

13.3

Effect and Interpretation

41

13.4

Counterparts

41

13.5

Partners Not Agents

41

13.6

Entire Understanding; Etc.

41

13.7

Amendments

41

13.8

Severability

42

13.9

Trust Provision

42

13.10

Pronouns and Headings

42

13.11

Assurances

42

13.12

Issuance of Certificates

42

13.13

November 20, 2003 Division of Common Units

43

13.14

Performance by the Public REIT

43

 

iii

--------------------------------------------------------------------------------



 

SIXTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
BPR OP, LP

 

THIS SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is made and
entered into this 26th day of June, 2019 (the “Effective Date”), by and among
the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, a Delaware limited partnership known as BPR OP, LP (the “Partnership”),
which was formerly known as GGP Operating Partnership, LP until it changed its
name as of August 27, 2018, exists pursuant to that certain Fifth Amended and
Restated Agreement of Limited Partnership dated as of August 27, 2018 (the
“Fifth Restated Partnership Agreement”), and the Delaware Revised Uniform
Limited Partnership Act;

 

WHEREAS, GGP Real Estate Holding II, Inc., a Delaware corporation, is the
General Partner of the Partnership;

 

WHEREAS, the stockholders of the Company (as defined below) have approved an
amended and restated certificate of incorporation of the Company (the “Charter
Amendment”) which will, among other things, authorize the issuance by the
Company of certain shares of Class B Stock (as defined below); and

 

WHEREAS, contemporaneously with the filing of the Charter Amendment with the
Secretary of State of the State of Delaware, the Partnership is adopting this
Sixth Amended and Restated Agreement of Limited Partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act in order to, among other
things, amend the terms of the Series L Preferred Units to reflect the rights to
distributions with respect to Class B Stock and Series B Preferred Stock (as
defined below) following the Charter Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, do hereby amend and restate the Fifth Restated Partnership
Agreement to read as follows:

 

ARTICLE I

 

Definitions; Etc.

 

1.1                   Definitions.  Except as otherwise herein expressly
provided, the following terms and phrases shall have the meanings set forth
below:

 

“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership and the
Property Partnerships to audit the books and records of the Partnership and the
Property Partnerships and to prepare statements and reports in connection
therewith.

 

1

--------------------------------------------------------------------------------



 

“Acquisition Cost” shall have the meaning set forth in Section 4.1 hereof.

 

“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Delaware, and as the same may hereafter be amended from time to time.

 

“Additional Units” shall have the meaning set forth in Section 8.3 hereof.

 

“Additional Partner” shall have the meaning set forth in Section 8.3 hereof.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Limited
Partner, the deficit balance, if any, in such Partner’s Capital Account as of
the end of any relevant fiscal year and after giving effect to the following
adjustments:

 

(a)                                 credit to such Capital Account any amounts
which such Partner is obligated or treated as obligated to restore with respect
to any deficit balance in such Capital Account pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Regulations, or is deemed to be obligated to
restore with respect to any deficit balance pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

 

(b)                                 debit to such Capital Account the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the requirements of the alternate test for economic effect contained
in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

 

“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) all administrative, operating and
other costs and expenses incurred by the Property Partnerships, (iii) those
administrative costs and expenses of the Affiliate Entities and the REIT
Entities, including salaries paid to officers of the Public REIT and accounting
and legal expenses undertaken by the General Partner on behalf or for the
benefit of the Partnership, Nimbus or Cumulus and (iv) to the extent not
included in clause (iii) above, REIT Expenses.

 

“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement),  (i) any member of the Immediate Family of such Partner;
(ii) any trustee or beneficiary of a Partner; (iii) any legal representative,
successor, or assignee of such Partner or any Person referred to in the
preceding clauses (i) and (ii); (iv) any trustee of any trust for the benefit of
such Partner or any Person referred to in the preceding clauses (i) through
(iii); or (v) any Entity which directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such Partner or any Person referred to in the preceding clauses (i) through
(iv).

 

“Affiliate Entities” shall mean GGP Limited Partnership II, a Delaware limited
partnership, and GGP, LLC, a Delaware limited liability company.

 

2

--------------------------------------------------------------------------------



 

“Aggregate Protected Amount” shall mean, with respect to the Obligated Partners,
as a group, the aggregate amount of the Protected Amounts, if any, of the
Obligated Partners, as determined on the date in question.

 

“Agreement” shall mean this Sixth Amended and Restated Agreement of Limited
Partnership, as originally executed and as amended, modified, supplemented or
restated from time to time, as the context requires.

 

“Audited Financial Statements” shall mean financial statements (balance sheet,
statement of income, statement of partners’ equity and statement of cash flows)
prepared in accordance with generally accepted accounting principles and
accompanied by an independent auditor’s report containing (i) an opinion
containing no material qualification, and (ii) no explanatory paragraph
disclosing information relating to material uncertainties (except as to
litigation) or going concern issues.

 

“Bankruptcy” shall mean, with respect to any Partner or the Partnership, (i) the
commencement by such Partner or the Partnership of any proceeding seeking relief
under any provision or chapter of the federal Bankruptcy Code or any other
federal or state law relating to insolvency, bankruptcy or reorganization,
(ii) an adjudication that such Partner or the Partnership is insolvent or
bankrupt, (iii) the entry of an order for relief under the federal Bankruptcy
Code with respect to such Partner or the Partnership, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Partner or the Partnership, unless such petition and the case or proceeding
initiated thereby are dismissed within ninety (90) days from the date of such
filing, (v) the filing of an answer by such Partner or the Partnership admitting
the allegations of any such petition, (vi) the appointment of a trustee,
receiver or custodian for all or substantially all of the assets of such Partner
or the Partnership unless such appointment is vacated or dismissed within ninety
(90) days from the date of such appointment but not less than five (5) days
before the proposed sale of any assets of such Partner or the Partnership,
(vii) the insolvency of such Partner or the Partnership or the execution by such
Partner or the Partnership of a general assignment for the benefit of creditors,
(viii) the convening by such Partner or the Partnership of a meeting of its
creditors, or any class thereof, for purposes of effecting a moratorium upon or
extension or composition of its debts, (ix) the failure of such Partner or the
Partnership to pay its debts as they mature, (x) the levy, attachment, execution
or other seizure of substantially all of the assets of such Partner or the
Partnership where such seizure is not discharged within thirty (30) days
thereafter, or (xi) the admission by such Partner or the Partnership in writing
of its inability to pay its debts as they mature or that it is generally not
paying its debts as they become due.

 

“Bankruptcy Cases” shall mean those voluntary petitions filed on April 16, 2009
by the General Partner and the Partnership for relief under title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of New York.

 

“BPY” shall mean Brookfield Property Partners L.P., a Bermuda exempted limited
partnership, and shall be deemed to refer to all successors, including, without
limitation, by operation of law.

 

3

--------------------------------------------------------------------------------



 

“BPY Unit” shall mean a limited partnership interest in BPY representing a
fractional part of all the limited partner interests in BPY, which is designated
as a “partnership unit”, and shall include any limited partnership interest or
other equity interest of BPY or any successor to BPY into which such BPY Unit is
converted or for which such partnership unit is exchanged.

 

“Bucksbaum Limited Partners” shall mean M.B. Capital Partners III and its
successors and assigns.

 

“Bucksbaum Rights Agreement” shall mean that certain Rights Agreement dated as
of July 27, 1993, among the General Partner and certain predecessors of the
Bucksbaum Limited Partners.

 

“Capital Account” shall mean, with respect to any Partner, the separate “book”
account which the Partnership shall establish and maintain for such Partner in
accordance with Section 704(b) of the Code and Section 1.704-1(b)(2)(iv) of the
Regulations and such other provisions of Section 1.704-1(b) of the Regulations
that must be complied with in order for the Capital Accounts to be determined in
accordance with the provisions of said Regulations.  In furtherance of the
foregoing, the Capital Accounts shall be maintained in compliance with
Section 1.704-1(b)(2)(iv) of the Regulations, and the provisions hereof shall be
interpreted and applied in a manner consistent therewith.  In the event that any
Units are transferred in accordance with the terms of this Agreement, the
Capital Account, at the time of the transfer, of the transferor attributable to
the transferred Units shall carry over to the transferee.

 

“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Units held by such Partner
(net of liabilities to which such property is subject).

 

“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Delaware Secretary of State, as it
may be amended from time to time in accordance with the terms of this Agreement
and the Act.

 

“Charter” shall mean the corporate charter of the Public REIT, as filed with the
office of the Delaware Secretary of State, as it may be amended from time to
time.

 

“Class A Conversion Factor” shall initially mean 1.0. The Class A Conversion
Factor shall be adjusted in the event that the Public REIT, (i) declares or pays
a dividend on its outstanding shares of Class A Stock in shares of Class A Stock
or makes a distribution to all holders of its outstanding shares of Class A
Stock in shares of Class A Stock, (ii) subdivides its outstanding shares of
Class A Stock, or (iii) combines its outstanding shares of Class A Stock into a
smaller number of shares of Class A Stock.  The Class A Conversion Factor shall
be adjusted by multiplying the Conversion Factor (as in effect immediately prior
to such adjustment) by a fraction, the numerator of which shall be the actual
number of shares of Class A Stock issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purpose that such dividend, distribution, subdivision or combination has not
occurred as of such time), and the denominator of which shall be the

 

4

--------------------------------------------------------------------------------



 

number of shares of Class A Stock issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purpose that such dividend, distribution, subdivision or combination has
occurred as of such time).  Any adjustment to the Class A Conversion Factor
shall become effective immediately after the effective date of such event
retroactive to the record date for such dividend or distribution.

 

“Class A Stock” shall mean the Class A Stock, par value $0.01 per share, of the
Public REIT.

 

“Class B Stock” shall mean, collectively, the Class B-1 Stock, par value $0.01
per share, and the Class B-2 Stock, par value $0.01 per share, of the Public
REIT.

 

“Closing Price” for a particular security on any day shall mean the average of
the intra-day high and low for such security for such day as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange or, if such
security is not listed or admitted to trading on the New York Stock Exchange, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal National Securities Exchange on which such
security is listed or admitted to trading or, if such security is not listed or
admitted to trading on any National Securities Exchange, the last quoted price,
or if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by OTC Markets Group, Inc. or, if such
system is no longer in use, the principal other automated quotations system that
may then be in use or, if such security is not quoted by any such organization,
the average of the closing bid and asked prices as furnished by a professional
market maker making a market in such security as such person is selected from
time to time by the Board of Directors of the Public REIT.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the shares of common stock of the Public REIT until
the Merger Effective Time (as defined in the Merger Agreement) and thereafter it
shall mean the shares of Class C Stock of the Public REIT.

 

“Common Unitholder” shall mean any Person that holds Common Units and is named
as a Partner in Exhibit A to the Partnership Agreement, as such Exhibit may be
amended from time to time, to the extent applicable to the holding of such
Common Units.

 

“Common Units” shall mean all Units other than Preferred Units and LTIP Units.

 

“Company” shall mean Brookfield Property REIT Inc., (formerly known as GGP
Inc.), a Delaware corporation, that is the successor registrant to old General
Growth Properties, Inc. and files reports under the Securities Exchange Act of
1934 in lieu of old General Growth Properties, Inc.

 

“Company Group” shall mean the Company and its direct or indirect subsidiaries.

 

“Consent of the Limited Partners” shall mean the written consent of a
Majority-in-Interest of the Limited Partners (or other specified group of
Limited Partners), which

 

5

--------------------------------------------------------------------------------



 

Consent shall be obtained prior to the taking of any action for which it is
required by this Agreement and may be given or withheld by a
Majority-in-Interest of the Limited Partners (or such specified group of Limited
Partners), unless otherwise expressly provided herein, in their sole and
absolute discretion.

 

“Contributed Funds” shall have the meaning set forth in Section 4.3(c) hereof.

 

“Contributed Property” shall have the meaning set forth in Section 4.1 hereof.

 

“Contribution Agreements” shall mean all contribution and other agreements
executed by the Partnership and/or the General Partner in connection with the
issuance of Units.

 

“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
Entity.  In the case of a limited partnership, the sole general partner, all of
the general partners to the extent each has equal management control and
authority, or the managing general partner or managing general partners thereof
shall be deemed to have control of such partnership and, in the case of a trust,
any trustee thereof or any Person having the right to select any such trustee
shall be deemed to have control of such trust.

 

“Conversion Factor” shall mean 0.96175818. The Conversion Factor shall be
adjusted in the event that the Public REIT, (i) declares or pays a dividend on
its outstanding shares of Common Stock in shares of Common Stock or makes a
distribution to all holders of its outstanding shares of Common Stock in shares
of Common Stock, (ii) subdivides its outstanding shares of Common Stock, or
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares.  The Conversion Factor shall be adjusted by multiplying the Conversion
Factor (as in effect immediately prior to such adjustment) by a fraction, the
numerator of which shall be the actual number of shares of Common Stock issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination (determined without the below assumption), and the denominator of
which shall be the number of shares of Common Stock issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time).  Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event. Notwithstanding the
foregoing, the Conversion Factor shall not be adjusted in connection with the
events described above if, in connection with such event, the Partnership makes
a distribution per Common Unit of an equivalent number of Common Units and/or
shares of Common Stock or effects an equivalent subdivision or combination of
all outstanding Common Units, as applicable.

 

“Cumulus” shall mean BPR Cumulus LLC, a Delaware limited liability company,
which was formerly a Delaware limited partnership known as GGP Limited
Partnership and GGP Cumulus, LP.

 

6

--------------------------------------------------------------------------------



 

“Current Per Share Market Price” shall mean, as of any date for a particular
security, the average of the Closing Price for such security for the five
consecutive Trading Days ending on such date or the average of the Closing Price
for such security for any other period of Trading Days that the Public REIT
deems appropriate with respect to any transaction or other event for which
“Current Per Share Market Price” is determined (other than a redemption pursuant
to any Rights Agreement unless otherwise provided therein); provided, however,
that the Closing Price for a security for any Trading Day or Trading Days that
are included in any calculation of Current Per Share Market Price shall be
adjusted to take into account any stock split, dividend, subdivision,
combination and the like if Public REIT deems such adjustment to be appropriate.

 

“Demand Notice” shall have the meaning set forth in Section 12.2 hereof.

 

“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.

 

“Economic Capital Account Balance” with respect to a Partner shall mean an
amount equal to its Capital Account balance, plus the amount of its share of any
Minimum Gain Attributable to Partner Nonrecourse Debt or Partnership Minimum
Gain.

 

“Effective Date” shall have the meaning set forth in the preliminary recitals
hereto.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as such rules and regulations
may be amended from time to time.

 

“Exercise Notice” shall have the meaning set forth in the Bucksbaum Rights
Agreement.

 

“Fifth Restated Partnership Agreement” shall have the meaning set forth in the
preliminary recitals hereto.

 

“Foreign Owner” shall mean a foreign person or a person that is directly or
indirectly owned, in whole or in part by a foreign person as determined in
accordance with Section 897(h)(4) of the Code and the Regulations promulgated
thereunder.

 

“Funding Date” shall mean the date of consummation of any Funding Loan, offering
of shares of Common Stock or other transaction pursuant to which the REIT
Entities or the Affiliate Entities raise Required Funds.

 

7

--------------------------------------------------------------------------------



 

“Funding Loan Proceeds” shall mean the net cash proceeds received by the REIT
Entities or the Affiliate Entities in connection with any Funding Loan, after
deduction of all costs and expenses incurred by the REIT Entities or the
Affiliate Entities in connection with such Funding Loan.

 

“Funding Loan(s)” shall mean any borrowing or refinancing of borrowings by or on
behalf of the REIT Entities or the Affiliate Entities from any lender for the
purpose of advancing the Funding Loan Proceeds to the Partnership as a loan
pursuant to Section 4.3(a) hereof.

 

“FV LTIP Unit” shall mean a Unit which is designated as a Full Value LTIP Unit
in the relevant Vesting Agreement or other documentation pursuant to which such
LTIP Unit is granted or issued, having the rights, powers, privileges,
restrictions, qualifications and limitations set forth in Schedule E hereto or
in this Amendment in respect of the Holder, as well as the relevant Vesting
Agreement or other documentation pursuant to which such FV LTIP Unit is granted
or issued.

 

“FV LTIP Fraction” shall mean, with respect to an FV LTIP Unit that is issued,
one (1) unless a fraction is specifically designated in the relevant Vesting
Agreement or other documentation pursuant to which such FV LTIP Unit is granted
as the FV LTIP Fraction for such FV LTIP Unit.

 

“FV LTIP Full Participation Date” shall mean, for an FV LTIP Unit that is
issued, such date as is specified in the relevant Vesting Agreement or other
documentation pursuant to which such FV LTIP Unit is granted as the FV LTIP Full
Participation Date for such LTIP Unit or, if no such date is so specified, the
date of issuance of such FV LTIP Unit.

 

“General Partner” shall mean GGP Real Estate Holding II, Inc., a Delaware
corporation, its duly admitted successors and assigns and any other Person who
is a general partner of the Partnership at the time of reference thereto.

 

“GGP LP” shall mean Cumulus.

 

“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes except as follows:

 

(a)                                  the initial Gross Asset Value of (i) the
assets contributed by each Partner to the Partnership prior to the date hereof
is the gross fair market value of such contributed assets as indicated in the
books and records of the Partnership as of the date hereof, and (ii) any asset
hereafter contributed by a Partner, other than money, is the gross fair market
value thereof as reasonably determined by the General Partner using such
reasonable method of valuation as the General Partner may adopt; provided that
the gross fair market value of any such assets hereafter contributed by the
General Partner shall be the Acquisition Cost thereof (without reduction for any
borrowings incurred by the General Partner in connection with the acquisition of
such assets and assumed by the Partnership or, if such assumption was not
possible, with respect to which borrowings the

 

8

--------------------------------------------------------------------------------



 

Partnership obligates itself to make payments to the General Partner in a like
amount and on like terms);

 

(b)                                 if the General Partner reasonably determines
that an adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners, the Gross Asset Values of all Partnership assets
shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the General Partner, as of the following times:

 

(i)                                     a Capital Contribution (other than a de
minimis Capital Contribution) to the Partnership by a new or existing Partner as
consideration for Units;

 

(ii)                                  the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for the redemption of Units;

 

(iii)                               the liquidation of the Partnership within
the meaning of section 1.704-1(b)(2)(ii)(g) of the Regulations; and

 

(iv)                              the issuance of any interests in the
Partnership as consideration for the provision of services to or for the benefit
of the Partnership;

 

(c)                                  the Gross Asset Values of Partnership
assets distributed to any Partner shall be the gross fair market values of such
assets (taking Section 7701(g) of the Code into account) as reasonably
determined by the General Partner as of the date of distribution; and

 

(d)                                 the Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Sections 734(b) or 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations
(See Exhibit B); provided, however, that Gross Asset Values shall not be
adjusted pursuant to this paragraph to the extent that the General Partner
reasonably determines that an adjustment pursuant to paragraph (b) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d).

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss. Any adjustment to the Gross Asset Values of Partnership
property shall require an adjustment to the Partners’ Capital Accounts; as for
the manner in which such adjustments are allocated to the Capital Accounts, see
paragraph (c) of the definition of Net Income and Net Loss in the case of
adjustment by Depreciation, and paragraph (d) of said definition in all other
cases.

 

9

--------------------------------------------------------------------------------



 

“Holder” shall mean either a Partner or a permitted assignee or transferee
owning a Unit.

 

“Immediate Family” shall mean with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.

 

“Indirect Owner” shall mean, in the case of an Obligated Partner that is an
entity that is classified as a partnership or disregarded entity for federal
income tax purposes, any person owning an equity interest in such Obligated
Partner, and, in the case of any Indirect Owner that itself is an entity that is
classified as a partnership or disregarded entity for federal income tax
purposes, any person owning an equity interest in such entity.

 

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.

 

“Limited FV LTIP Unit” shall mean any FV LTIP Unit that is designated as a
Limited FV LTIP Unit in the relevant Vesting Agreement or other documentation
pursuant to which such LTIP Unit is granted or issued.

 

“Limited Partners” shall mean the Persons listed under the caption “Limited
Partners” on Exhibit A hereto, their permitted successors or assigns or any
Person who, at the time of reference thereto, is a limited partner of the
Partnership.

 

“Liquidating Gains” shall mean any Net Income realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to Net Income realized in connection
with an adjustment to the book value of Partnership assets under clause (b) of
the definition of Gross Asset Value.

 

“Liquidating Losses” shall mean any Net Loss realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to Net Loss realized in connection with
an adjustment to the book value of Partnership assets under clause (b) of the
definition of Gross Asset Value.

 

“Liquidating Trustee” shall mean such individual or Entity as is selected as the
Liquidating Trustee hereunder by the General Partner, which individual or Entity
may include an Affiliate of the General Partner, provided such Liquidating
Trustee agrees in writing to be bound by the terms of this Agreement.  The
Liquidating Trustee shall be empowered to give and receive notices, reports and
payments in connection with the dissolution, liquidation and/or winding-up of
the Partnership and shall hold and exercise such other rights and powers as are
necessary or required to permit all parties to deal with the Liquidating Trustee
in connection with the dissolution, liquidation and/or winding-up of the
Partnership.

 

10

--------------------------------------------------------------------------------



 

“LTIP Unit” shall mean any FV LTIP Units or other class or series of Units
issued in accordance with Section 8.5 that is designated as “LTIP Units,” in
each case having the rights, powers, privileges, restrictions, qualifications
and limitations set forth in Schedule E hereto or in this Amendment in respect
of the LTIP Unit Limited Partner, as well as the relevant Vesting Agreement or
other documentation pursuant to which such LTIP Unit is granted or issued.

 

“LTIP Unit Limited Partner” shall mean any Person that holds LTIP Units, Common
Units or Series K Preferred Units resulting from a conversion of LTIP Units into
such Common Units or Series K Preferred Units, as applicable, or a distribution
with respect to LTIP Units or such Common Units or Series K Preferred Units
resulting from the conversion of LTIP Units, and is named as an LTIP Unit
Limited Partner in Exhibit A to the Partnership Agreement, as such Exhibit may
be amended from time to time, to the extent applicable to the holding of such
LTIP Units, Common Units or Series K Preferred Units.

 

“Majority-in-Interest of the Limited Partners” shall mean Limited Partner(s) (or
specified group of Limited Partners) who hold in the aggregate more than fifty
percent (50%) of the Percentage Interests then allocable to and held by the
Limited Partners (or such specified group of Limited Partners), as a class
(excluding any Units held by the General Partner or any other Affiliate of the
General Partner other than the Limited Partners as at April 1, 1998, their
Affiliates and their successors and assigns, who shall not be excluded). In
addition, Common Units that result from a conversion of LTIP Units and that are
held by an officer, director or employee of the Partnership, the General
Partner, the Public REIT or any Affiliate of any of the foregoing shall be
excluded.

 

“Management Agreement” shall mean a property management agreement with respect
to the property management of certain Properties entered into (a) with respect
to any Property in which the Partnership directly holds or acquires ownership of
a fee or leasehold interest, between the Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
manager, and (b) with respect to all Properties other than those described in
(a) above, between each Property Partnership, as owner, and the Property
Manager, or such other property manager as the General Partner shall engage, as
such agreement may be amended, modified or supplemented from time to time.

 

“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(2).

 

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act, any other domestic exchange, whether or
not so registered, or the Toronto Stock Exchange.

 

“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership or by or on behalf of any Property Partnership
(whether or not secured), after deduction of all costs and expenses incurred by
the Partnership or the Property Partnership in connection with such borrowing,
and after deduction of that portion of such proceeds used to

 

11

--------------------------------------------------------------------------------



 

repay any other indebtedness of the Partnership or Property Partnerships, or any
interest or premium thereon.

 

“Net Income or Net Loss” shall mean, for each fiscal year or other applicable
period, an amount equal to the Partnership’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments:  (a) by including as an item of gross
income any tax-exempt income received by the Partnership (b) by treating as a
deductible expense any expenditure of the Partnership described in
Section 705(a)(2)(B) of the Code (including amounts paid or incurred to organize
the Partnership (unless an election is made pursuant to Code Section 709(b)) or
to promote the sale of interests in the Partnership and by treating deductions
for any losses incurred in connection with the sale or exchange of Partnership
property disallowed pursuant to Section 267(a)(1) or Section 707(b) of the Code
as expenditures described in Section 705(a)(2)(B) of the Code); (c) in lieu of
depreciation, depletion, amortization, and other cost recovery deductions taken
into account in computing total income or loss, there shall be taken into
account Depreciation; (d) gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of such  property rather than its adjusted tax basis; and (e) in the event
of an adjustment of the Gross Asset Value of any Partnership asset which
requires that the Capital Accounts of the Partnership be adjusted pursuant to
Regulations Section 1.704-1(b)(2)(iv)(e), (f) and (m), the amount of such
adjustment is to be taken into account as additional Net Income or Net Loss
pursuant to Exhibit B.

 

“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.”  For
purposes hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period, including Net Sale Proceeds and
Net Financing Proceeds but excluding Capital Contributions, and including any
amounts held as reserves as of the last day of such period which the General
Partner reasonably deems to be in excess of necessary reserves as determined
below.  The term “Expenditures” means the sum of (a) all cash expenses or
expenditures of the Partnership for such period, (b) the amount of all payments
of principal and interest on account of any indebtedness of the Partnership
including payments of principal and interest on account of REIT Loans, or
amounts due on such indebtedness during such period (in the case of clauses
(a) and (b), excluding expenses or expenditures paid from previously established
reserves or deducted in computing Net Financing Proceeds or Net Sales Proceeds),
and (c) such additional cash reserves as of the last day of such period as the
General Partner deems necessary for any capital or operating expenditure
permitted hereunder.

 

“Net Sale Proceeds” shall mean the cash proceeds received by the Partnership in
connection with a sale of any asset by or on behalf of the Partnership or by or
on behalf of a Property Partnership after deduction of any costs or expenses
incurred by the Partnership or a Property Partnership, or payable specifically
out of the proceeds of such sale (including, without limitation, any repayment
of any indebtedness required to be repaid as a result of such sale or which the
General Partner elects to repay out of the proceeds of such sale, together with
accrued

 

12

--------------------------------------------------------------------------------



 

interest and premium, if any, thereon and any sales commissions or other costs
and expenses due and payable to any Person in connection with a sale, including
to a Partner or its Affiliates).

 

“New Securities” shall mean any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the Public REIT.

 

“Nimbus” shall mean BPR Nimbus LLC, a Delaware limited liability company, which
was formerly a Delaware limited partnership known as GGP Nimbus, LP.

 

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.

 

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.

 

“Obligated Partner” shall mean that or those Limited Partners listed as
Obligated Partners on Exhibit C attached hereto and made a part hereof, as such
Exhibit may be amended from time to time by the General Partner, whether by
express amendment to this Agreement or by execution of a written instrument by
and between any additional Obligated Partner being directly affected thereby and
the General Partner acting on behalf of the Partnership and without the prior
consent of the Limited Partners (other than the Obligated Partners being
affected thereby).

 

“Offered Units” shall have the meaning set forth in the Bucksbaum Rights
Agreement.

 

“Operating Income” shall mean Net Income determined without taking into account
any Liquidating Gains and Liquidating Losses.

 

“Operating Loss” shall mean Net Loss determined without taking into account any
Liquidating Gains and Liquidating Losses.

 

“Participating FV LTIP Unit” shall mean (a) any FV LTIP Unit that is not a
Limited FV LTIP Unit, and (b) any Limited FV LTIP Unit if and to the extent
that, as of the date any Liquidating Gain or Liquidating Loss is being
allocated, the aggregate Liquidating Gain realized since the date of issuance of
such Limited FV LTIP Unit exceeds the aggregate Liquidating Losses realized
since the date of issuance of such Limited FV LTIP Unit.

 

“Partner Nonrecourse Debt” shall mean a liability as defined in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.

 

“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.

 

13

--------------------------------------------------------------------------------



 

“Partnership” shall have the meaning set forth in the preliminary recitals
hereto.

 

“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.

 

“Partnership Record Date” shall mean the record date established by the General
Partner for a distribution of Net Operating Cash Flow pursuant to Section 5.2
hereof, which record date shall be the same as the record date established by
the Public REIT for the distribution to its stockholders of some or all of its
indirect share of such distribution.

 

“Percentage Interest” with respect to a Partner, shall mean the fraction,
expressed as a percentage, the numerator of which is the number of such
Partner’s Common Units and the denominator of which is the sum of the total
number of Common Units issued and outstanding at such time.  Any holder of
Preferred Units shall have a 0% Percentage Interest in respect to such Preferred
Units. The Percentage Interest of each Partner is set forth opposite its name on
Exhibit A to the Partnership Agreement.

 

“Person” shall mean any individual or Entity.

 

“Precontribution Gain” shall have the meaning set forth in Exhibit B.

 

“Preferred Units” shall mean the Series B Preferred Units, Series D Preferred
Units, Series E Preferred Units, Series G Preferred Units, Series K Preferred
Units and  Series L Preferred Units and any other series of preferred units of
limited partnership interest in the Partnership that are established and issued
from time to time in accordance with the terms hereof.

 

“Prime Rate” shall mean the prime rate announced from time to time by Wells
Fargo Bank, N.A. or any successor thereof.

 

“Property” shall mean any Shopping Center Project in which the Partnership or
any Property Partnership, directly or indirectly, acquires ownership of a fee or
leasehold interest.

 

“Property Manager” shall mean General Growth Management, Inc., a Delaware
corporation, or its permitted successors or assigns.

 

“Property Partnership” shall mean and include any partnership, limited liability
company or other Entity in which the Partnership directly or indirectly is or
becomes a partner, member or other equity participant and which has been or is
formed for the purpose of directly or indirectly acquiring, developing or owning
a Property or a proposed Property, including, without limitation, Nimbus and
Cumulus.

 

“Property Partnership Interests” shall mean and include the interest of the
Partnership as a partner, member or other equity participant in any Property
Partnership.

 

“Protected Amount” shall mean, with respect to any Obligated Partner, the amount
set forth opposite the name of such Obligated Partner on Exhibit C hereto and
made a part hereof as such Exhibit may be amended from time to time by an
amendment to the Partnership Agreement or by execution of a written instrument
by and between any Obligated

 

14

--------------------------------------------------------------------------------



 

Partners being affected thereby and the General Partner, acting on behalf of the
Partnership and without the prior consent of the Limited Partners (other than
the Obligated Partners being affected thereby); provided, however; that, in the
case of an Obligated Partner that is an entity that is classified as a
partnership or disregarded entity for federal income tax purposes, upon the date
nine months after the death of any Indirect Owner in such Obligated Partner, or
upon a fully taxable sale or exchange of all of an Indirect Owner’s equity
interest in such Obligated Partner (i.e., a sale or exchange in which the
transferee’s basis in the Indirect Owner’s equity interest in the Obligated
Partner is not determined, in whole or in part, by reference to the Indirect
Owner’s basis in the Obligated Partner), the Protected Amount of such Obligated
Partner shall be reduced to the extent of the Indirect Owner’s allocable share
of the Obligated Partner’s Protected Amount.  The principles of the preceding
sentence shall apply in the same manner in the case of any Indirect Owner that
itself is an entity that is classified as a partnership or disregarded entity
for federal income tax purposes.

 

“Public REIT” shall mean (a) the Company or (b) any Person in the future whose
securities are publicly traded and holds directly or indirectly substantially
all of the ownership interests of the Partnership currently owned directly or
indirectly by the Company.

 

“Public REIT Distribution Record Date” shall have the meaning set forth in
Section 5.2(a) hereof.

 

“Public REIT Class A Stock Distribution Record Date” shall have the meaning set
forth in Section 5.2(a) hereof.

 

“Qualified Individual” shall have the meaning set forth in Section 12.2 hereof.

 

“Recourse Liabilities” shall mean, as of the date of determination, the amount
of indebtedness of the Partnership on that date other than Nonrecourse
Liabilities and Partner Nonrecourse Debt.

 

“Regulations” shall mean the final, temporary or proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Exhibit B.

 

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.

 

“REIT Entities” shall mean the Public REIT, GGP Real Estate Holding I, Inc., a
Delaware corporation, and GGP Real Estate Holding II, Inc., a Delaware
corporation.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the formation and
continuity of existence of the Public REIT and its subsidiaries (which
subsidiaries shall, for purposes of this definition, be included within the
definition of Public REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director or
trustee of the Public REIT or such subsidiaries, (ii) costs and expenses
relating to any offer or registration of securities by the Public REIT and all
statements, reports, fees and

 

15

--------------------------------------------------------------------------------



 

expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offer of securities, (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the Public
REIT under federal, state or local laws or regulations, including filings with
the SEC, (iv) costs and expenses associated with compliance by the Public REIT
with laws, rules and regulations promulgated by any regulatory body, including
the SEC, and (v) all other operating or administrative costs of the Public REIT
incurred in the ordinary course of its business on behalf of the Partnership.

 

“REIT Loan” shall have the meaning set forth in Section 4.3(b) hereof.

 

“REIT Requirements” shall have the meaning set forth in Section 5.2(a) hereof.

 

“REIT Share” shall mean a share of Common Stock of the Public REIT.

 

“Requesting Party” shall have the meaning set forth in Section 12.2(a) hereof.

 

“Required Funds” shall have the meaning set forth in Section 4.3(a) hereof.

 

“Responding Party” shall have the meaning set forth in Section 12.2(b) hereof.

 

“Rights” shall mean “Rights,” “Redemption Rights” or other similar rights as
defined in the Rights Agreements.

 

“Rights Agreements” shall mean the Bucksbaum Rights Agreement and those certain
Redemption Rights Agreements entered into before, on or after the date hereof by
the Partnership, the General Partner and certain other Persons in connection
with the issuance of Units to such other Persons, as the same may be amended
from time to time.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Section 704 (c) Tax Items” shall have the meaning set forth in Exhibit B.

 

“Series B Preferred Units” shall mean the series of preferred units of the
Partnership designated as 8.5% Series B Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule A.

 

“Series B Preferred Stock” shall mean the preferred stock of the Public REIT
designated by the Charter as Series B Preferred Stock, par value $0.01 per
share.

 

“Series D Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.5% Series D Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule B.

 

“Series E Preferred Units” shall mean the series of preferred units of the
Partnership designated as 7% Series E Cumulative Convertible Preferred Units
having such designations, preferences and other rights described in Schedule C.

 

16

--------------------------------------------------------------------------------



 

“Series F Preferred Units” shall mean a series of preferred units of the
Partnership designated as Series F Cumulative Preferred Units, none of which are
outstanding as of the Effective Date, such that any provisions in this Agreement
relating to the Series F Preferred Units shall have no force and effect at such
time as no Series F Preferred Units are outstanding.

 

“Series G Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.375% Series G Cumulative Redeemable Preferred Units
having such designations, preferences and other rights described in Schedule D.

 

“Series K Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series K Preferred Units having such designations,
preferences and other rights described in Schedule F.

 

“Series L Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series L Preferred Units having such designations,
preferences and other rights described in Schedule G.

 

“Shopping Center Project” shall mean any shopping center, including construction
and improvement activities undertaken with respect thereto and off-site
improvements, on-site improvements, structures, buildings and/or related parking
and other facilities.

 

“Stock Incentive Plan” shall mean the General Partner’s 1993 Stock Incentive
Plan, as amended, 1998 Incentive Stock Plan, as amended, and 2003 Incentive
Stock Plan, as amended.

 

“Stock Plans” shall mean the Stock Incentive Plan and the other option, stock
purchase and/or dividend reinvestment plans of the Public REIT, General Partner
or the Partnership that are in effect from time to time.

 

“Substituted Limited Partner” shall have the meaning set forth in Section 8.2
hereof.

 

“Tax Items” shall have the meaning set forth in Exhibit B.

 

“Trading Day” shall mean, with respect to a particular security, a day on which
the principal National Securities Exchange on which such security is listed or
admitted to trading is open for the transaction of business or, if such security
is not listed or admitted to trading on any National Securities Exchange, shall
mean any day other than a Saturday, a Sunday or a day on which banking
institutions in the State of New York are authorized or obligated by law or
Executive Order to close.

 

“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units, Preferred Units and LTIP Units. The number and
designation of all Units held by each Partner is set forth opposite such
Partner’s name on Exhibit A.

 

17

--------------------------------------------------------------------------------



 

“Unvested LTIP Units” shall have the meaning set forth in Section 1.2 of
Schedule E hereto.

 

“Vested LTIP Units” shall have the meaning set forth in Section 1.2 of Schedule
E hereto.

 

“Vesting Agreement” shall have the meaning set forth in Section 1.2 of Schedule
E hereto.

 

1.2                   Exhibits, Etc..  References to an “Exhibit” or to a
“Schedule” are, unless otherwise specified, to one of the Exhibits or Schedules
attached to this Agreement, and references to an “Article” or a “Section” are,
unless otherwise specified, to one of the Articles or Sections of this
Agreement.  Each Exhibit and Schedule attached hereto and referred to herein is
hereby incorporated herein by reference.

 

ARTICLE II

 

Continuation

 

2.1                   Continuation.  The parties hereto do hereby continue the
Partnership as a limited partnership pursuant to the provisions of the Act, and
all other pertinent laws of the State of Delaware, for the purposes and upon the
terms and conditions hereinafter set forth.  The Partners agree that the rights
and liabilities of the Partners shall be as provided in the Act except as
otherwise herein expressly provided.  The General Partner shall cause such
notices, instruments, documents or certificates as may be required by applicable
law or which may be necessary to enable the Partnership to conduct its business
and to own its properties in the Partnership name to be filed or recorded in all
appropriate public offices.

 

2.2                   Name.  The business of the Partnership shall continue to
be conducted under the name of “BPR OP, LP” or such other name as the General
Partner may select and all transactions of the Partnership, to the extent
permitted by applicable law, shall be carried on and completed in such name.

 

2.3                   Character of the Business.  The purpose of the Partnership
shall be to acquire, hold, own, develop, construct, improve, maintain, operate,
sell, lease, transfer, encumber, convey, exchange and otherwise dispose of or
deal with Properties; to acquire, hold, own, develop, construct, improve,
maintain, operate, sell, lease, transfer, encumber, convey, exchange and
otherwise dispose of or deal with real and personal property of all kinds; to
exercise all of the powers of a partner, member or other equity participant in
Property Partnerships; to acquire, own, deal with and dispose of Property
Partnership Interests; to undertake such other activities as may be necessary,
advisable, desirable or convenient to the business of the Partnership, and to
engage in such other ancillary activities as shall be necessary or desirable to
effectuate the foregoing purposes.  The Partnership shall have all powers
necessary or desirable to accomplish the purposes enumerated.  In connection
with and without limiting the foregoing, but subject to all of the terms,
covenants, conditions and limitations contained in this Agreement and any other
agreement entered into by the Partnership, the Partnership shall have full power
and authority, directly or through its interest in Property

 

18

--------------------------------------------------------------------------------



 

Partnerships, to enter into, perform and carry out contracts of any kind, to
borrow money and to issue evidences of indebtedness, whether or not secured by
mortgage, trust deed, pledge or other lien, and, directly or indirectly to
acquire and construct additional Properties necessary or useful in connection
with its business.

 

2.4                   Location of the Principal Place of Business.  The location
of the principal place of business of the Partnership shall be at 350 N. Orleans
St., Suite 300, Chicago, Illinois 60654, or at such other location as shall be
selected by the General Partner from time to time in its sole discretion.

 

2.5                   Registered Agent and Registered Office.  The Registered
Agent of the Partnership shall be Corporation Service Company or such other
Person as the General Partner may select in its sole discretion.  The Registered
Office of the Partnership shall be 251 Little Falls Drive, Wilmington, New
Castle County, Delaware 19808 or such other location as the General Partner may
select in its sole and absolute discretion.

 

ARTICLE III

 

Term

 

3.1                   Commencement.  The Partnership heretofore commenced
business as a limited partnership upon the filing of the Certificate with the
Secretary of State of the State of Delaware.

 

3.2                   Dissolution.  The Partnership shall continue until
dissolved upon the occurrence of the earliest of the following events:

 

(a)                                 The dissolution, termination, retirement or
Bankruptcy of the General Partner unless the Partnership is continued as
provided in Section 8.1 hereof; provided, however, none of the foregoing shall
be deemed to have occurred on account of liquidation of the General Partner into
one or more subsidiaries of the Public REIT or one of more subsidiaries thereof;
and provided, further, that no event of dissolution shall have been deemed to
occur by virtue of the Bankruptcy Cases;

 

(b)                                 The election to dissolve the Partnership
made in writing by the General Partner with the Consent of the Limited Partners;

 

(c)                                  The sale or other disposition of all or
substantially all the assets of the Partnership unless the General Partner
elects to continue the Partnership business; or

 

(d)                                 Dissolution required by operation of law.

 

ARTICLE IV

 

Contributions to Capital

 

4.1                   General Partner Capital Contribution.  The General Partner
(or its predecessor in interest) has contributed to the Partnership as its
Capital

 

19

--------------------------------------------------------------------------------



 

Contribution the cash and property reflected in the Partnership’s books and
records as having been contributed by it.  The gross fair market value of any
property contributed by the General Partner to the Partnership (“Contributed
Property”) after the date hereof, other than money, shall be the acquisition
cost of such Contributed Property (the “Acquisition Cost”).  The Acquisition
Cost also shall include any costs and expenses incurred by the General Partner
in connection with such acquisition or contribution; provided, however, that in
the event the Acquisition Cost of Contributed Property is financed by any
borrowings by the REIT Entities or Affiliate Entities, the Partnership shall
assume any such obligations concurrently with the contribution of such property
to the Partnership or, if impossible, shall obligate itself to the General
Partner in an amount and on terms equal to such indebtedness, and the
Acquisition Cost shall be reduced appropriately.  If the General Partner
contributes Contributed Property to the Partnership, the General Partner shall
be deemed to have contributed to the Partnership as Contributed Funds pursuant
to Section 4.3(a)(ii) hereof an amount equal to the Acquisition Cost of such
Contributed Property.

 

4.2                   Limited Partner Capital Contributions.  Each Limited
Partner has heretofore contributed, or is deemed to have contributed, as its
Capital Contribution to the capital of the Partnership, the property reflected
in the Partnership’s books and records as having been contributed by it.

 

4.3                   Additional Funds.

 

(a)                                 If the General Partner determines that funds
are required or desired for any proper Partnership purpose, including, without
limitation, in order to contribute additional funds to Nimbus or GGP LP, in
excess of the funds anticipated to be available (all of such funds, the
“Required Funds”) and the General Partner is not able or does not deem it
advisable to cause the Partnership to borrow such funds, then:

 

(i)                                     the REIT Entities or the Affiliate
Entities may enter into a Funding Loan to borrow all or any portion of the
Required Funds; or

 

(ii)                                  the REIT Entities or the Affiliate
Entities may raise all or any portion of the Required Funds by undertaking any
of the following:

 

(A)                               the Public REIT issues shares of its Common
Stock;

 

(B)                               the Public REIT issues other securities
(including debt securities other than notes issued in connection with a Funding
Loan);

 

(C)                               the REIT Entities (other than the Public REIT)
or Affiliate Entities issue new equity interests or securities (including debt
securities other than notes issued in connection with a Funding Loan) to any
Person not under the Control of, or not wholly owned, directly or indirectly,
by, the Public REIT, provided that the Public REIT shall cause the other REIT
Entities and the Affiliate Entities to restrict such issuances to equity
interests or securities having substantially similar terms to the Series F
Preferred Units; or

 

20

--------------------------------------------------------------------------------



 

(D)                               the Public REIT, directly or indirectly, sells
any previously issued equity interests or securities in the other REIT Entities
or the Affiliate Entities.

 

(b)                                 To the extent the REIT Entities or the
Affiliate Entities borrow all or any portion of the Required Funds by entering
into a Funding Loan pursuant to Section 4.3(a)(i), such borrowing entity shall,
on the Funding Date, lend (the “REIT Loan”) to the Partnership the Funding Loan
Proceeds on the same terms and conditions, including interest rate, repayment
schedule and costs and expenses, as shall be applicable with respect to or
incurred in connection with the Funding Loan, or contribute such amounts as
preferred equity on substantially identical economic terms.

 

(c)                                  To the extent that the Required Funds are
raised pursuant to Section 4.3(a)(ii), the General Partner shall, on the Funding
Date, contribute to the Partnership, either directly or indirectly (i.e.,
through an Affiliate), as an additional Capital Contribution the amount of the
Required Funds so raised (“Contributed Funds”).  In the event the General
Partner and/or an Affiliate of the General Partner advances Required Funds to
the Partnership as Contributed Funds pursuant to this subparagraph (c), the
Partnership shall assume and pay (or reflect on its books as additional
Contributed Funds) the expenses (including any applicable underwriting
discounts) incurred by the REIT Entities or the Affiliate Entities in connection
with raising such Contributed Funds through a public offering of its securities
or otherwise; provided that, to the extent such Required Funds are contributed
to Nimbus and/or GGP LP, as applicable, shall assume and pay (or reflect on its
books as additional contributions) such expenses.

 

(d)                                 Effective on each Funding Date, and without
the consent of any other Partner, the Partnership shall issue to the General
Partner and/or an Affiliate of the General Partner, as applicable, with respect
to Contributed Funds relating to:

 

(i)                                     an issuance by the Public REIT of Common
Stock, the number of additional Common Units equal to the product of (x) the
number of shares of Common Stock issued by the Public REIT in connection with
obtaining such Contributed Funds, and (y) the Conversion Factor;

 

(ii)                                  an issuance by the Public REIT of other
equity interests or securities (including debt securities other than notes
issued in connection with a Funding Loan), Preferred Units with terms that are
equivalent to the terms of such other equity interests or securities, which
Preferred Units shall, in the case of an issuance of debt securities, include an
adjustment factor to ensure equivalency with any debt securities issued upon
refinancing of such obligations;

 

(iii)                               an issuance by the other REIT Entities or
the Affiliate Entities of equity interests or securities (including debt
securities other than notes issued in connection with a Funding Loan) to any
Person not under the Control of, or not wholly owned, directly or indirectly,
by, the Public REIT, the number of Series F Preferred Units equal to a fraction,
the numerator of which shall be the liquidation value of such equity securities
and the denominator of which shall be $1000; or

 

21

--------------------------------------------------------------------------------



 

(iv)                              a sale, directly or indirectly, by the Public
REIT of equity interests or securities in the other REIT Entities or the
Affiliate Entities, the number of additional Common Units equal to (x) the
Conversion Factor multiplied by (y) the quotient of (1) the sale price of such
equity interests divided by (2) the Current Per Share Market Price in respect of
such transaction.

 

The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the issuance of Units in accordance with
Sections 4.3 and 4.4 in the event that the General Partner deems such amendment
to be desirable.

 

4.4                   Stock Plans.  If at any time or from time to time options
granted in connection with the Stock Incentive Plan or any other Stock Plans are
exercised in accordance with the terms thereof or shares of Common Stock are
otherwise issued pursuant to any of the Stock Plans:

 

(a)                                 the Public REIT, General Partner and/or an
Affiliate of the General Partner, as applicable, shall, as soon as practicable
after such exercise, purchase or other issuance, contribute or cause to be
contributed to the capital of the Partnership an amount equal to the exercise
price or other purchase price paid to the Public REIT, General Partner and/or
Affiliate of the General Partner, as applicable, by the exercising or purchasing
party in connection with such exercise or issuance; and

 

(b)                                 the Partnership shall issue to the General
Partner and/or Affiliate of the General Partner, as applicable, with respect to
any (i) exercise of options or purchase of shares of Common Stock pursuant to
the Stock Plans, the number of additional Common Units equal to the product of
(A) the number of shares of Common Stock issued by the Public REIT in connection
with such exercise, purchase or issuance, multiplied by (B) the Conversion
Factor; and (ii) exercise of options or purchase of shares of Class A Stock
pursuant to the Stock Plans, the number of additional Series K Preferred Units
equal to the number of shares of Class A Stock issued by the Public REIT in
connection with such exercise, purchase or issuance.

 

4.5                   No Third Party Beneficiary.  No creditor or other third
party having dealings with the Partnership shall have the right to enforce the
right or obligation of any Partner to make Capital Contributions or loans or to
pursue any other right or remedy hereunder or at law or in equity, it being
understood and agreed that the provisions of this Agreement shall be solely for
the benefit of, and may be enforced solely by, the parties hereto and their
respective successors and assigns.  None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to, secure any debt or other obligation of the Partnership or of any
of the Partners.

 

4.6                   No Interest; No Return.  No Partner shall be entitled to
interest on its Capital Contribution or on such Partner’s Capital Account. 
Except as provided

 

22

--------------------------------------------------------------------------------



 

herein or by law, no Partner shall have any right to demand or receive the
return of its Capital Contribution from the Partnership.

 

4.7                   Preferred Units.  The Series B Preferred Units, Series D
Preferred Units, Series E Preferred Units, Series G Preferred Units, Series K
Preferred Units and Series L Preferred Units have been established and have the
rights, preferences, limitations and qualifications as are described in
Schedule A, Schedule B, Schedule C, Schedule D, Schedule F and Schedule G,
respectively, respectively, in addition to the applicable rights and preferences
contained herein.

 

ARTICLE V

 

Allocations and Other Tax and Accounting Matters

 

5.1                   Allocations.  The Net Income, Net Loss and/or other
Partnership items shall be allocated pursuant to the provisions of Exhibit B
hereto.

 

5.2                   Distributions With Respect to Common Units and LTIP Units.

 

(a)                                 Subject to the terms of the Preferred Units
and after giving effect to the same, the General Partner shall, from time to
time as determined by the General Partner (but in any event not less frequently
than quarterly), cause the Partnership to distribute all or a portion of the
remaining Net Operating Cash Flow to the holders of Common Units and FV LTIP
Units on the relevant Partnership Record Date in such amounts as the General
Partner shall determine; provided, however, that except as provided herein, all
such distributions of Net Operating Cash Flow to the holders of Common Units
shall be made pro rata in accordance with the Partners’ then Percentage
Interests and all such distributions to the holders of FV LTIP Units will be
made in accordance with the provisions set forth below.  Notwithstanding the
foregoing, the General Partner shall cause the Partnership to (i) make a
distribution to holders of Common Units (other than the General Partner and its
Affiliates) as of any record date established by the Public REIT for any
dividend by the Public REIT to the holders of Common Stock (the “Public REIT
Distribution Record Date”) in an amount per Common Unit at least equal to the
quotient obtained by dividing (A) the amount of such dividend per share of
Common Stock payable by the Public REIT to such holders of Common Stock on such
Public REIT Distribution Record Date by (B) the Conversion Factor and (ii) make
a distribution to holders of FV LTIP Units as of any record date established by
the Public REIT for any dividend by the Public REIT to the holders of Class A
Stock (the “Public REIT Class A Stock Distribution Record Date”) in an amount
per FV LTIP Unit at least equal to the product obtained by multiplying (A) the
amount of such dividend per share of Class A Stock payable by the Public REIT to
such holders of such Class A Stock on such Public REIT Class A Distribution
Record Date by (B) the FV LTIP Conversion Factor (the “FV LTIP Distribution”). 
Any such distribution shall be paid no later than the date on which the
corresponding dividend is paid by the Public REIT to the holders of Common Stock
or Class A Stock, as applicable.  If there is insufficient Net Operating Cash
Flow to make an equal distribution to the General Partner and its Affiliates in
respect of each of their

 

23

--------------------------------------------------------------------------------



 

Common Units, then the distributions to the General Partner and its Affiliates
in respect of their Common Units shall be limited to such remaining Net
Operating Cash Flow. Notwithstanding anything to the contrary contained herein,
the General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts to enable the REIT Entities to pay shareholder
dividends that will (i) satisfy the requirements for qualifying as a REIT under
the Code and Regulations (“REIT Requirements”), and (ii) avoid any federal
income or excise tax liability of the REIT Entities. Other than distributions
made pursuant to Article VII hereof, following the Pre-Closing Distribution, the
holders of FV LTIP Units will not be entitled to receive any distributions with
respect to their FV LTIP Units other than the FV LTIP Distributions.

 

(b)                                 In no event may a Limited Partner receive a
distribution of Net Operating Cash Flow in respect of a Unit that such Partner
has exchanged for Common Stock pursuant to a Rights Agreement on or prior to the
relevant Partnership Record Date; rather, all such distributions shall be made
to the General Partner.  Upon the receipt by the General Partner of each
Exercise Notice pursuant to which one or more Limited Partners exercise Rights
in accordance with the provisions of the Bucksbaum Rights Agreement, the General
Partner shall, unless the Public REIT is required or elects only to issue Common
Stock to such exercising Limited Partners, cause the Partnership to distribute
to the Partners, pro rata in accordance with their Percentage Interests on the
date of delivery of such Exercise Notice, all (or such lesser portion as the
General Partner shall reasonably determine to be prudent under the
circumstances) of Net Operating Cash Flow, which distribution shall be made
prior to the closing of the purchase and sale of the Offered Units specified in
such Exercise Notice.

 

5.3                   Books of Account.  At all times during the continuance of
the Partnership, the General Partner shall maintain or cause to be maintained
full, true, complete and correct books of account in accordance with generally
accepted accounting principles wherein shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Partnership, or
paid, received, sold or purchased in the course of the Partnership’s business,
and all of such other transactions, matters and things relating to the business
of the Partnership as are usually entered in books of account kept by persons
engaged in a business of a like kind and character.  In addition, the
Partnership shall keep all records as required to be kept pursuant to the Act. 
The books and records of account shall be kept at the principal office of the
Partnership, and each Partner shall at all reasonable times have access to such
books and records and the right to inspect the same.

 

5.4                   Reports.  The Public REIT shall cause to be submitted to
the Limited Partners, promptly upon receipt of the same from the Accountants and
in no event later than April 1 of each year, copies of Audited Financial
Statements prepared on a consolidated basis for the Public REIT and the
Partnership together with their consolidated subsidiaries, together with the
reports thereon, and all supplementary schedules and information, prepared by
the Accountants.  The Public REIT shall also cause to be prepared such reports
and/or information as are necessary for the REIT Entities to determine their
qualification as a REIT and their compliance with REIT Requirements.

 

24

--------------------------------------------------------------------------------



 

5.5                   Audits.  Not less frequently than annually, the books and
records of the Partnership shall be audited by the Accountants.  The General
Partner shall, unless determined otherwise by the General Partner, engage the
Accountants to audit the books and records of the Property Partnerships.

 

5.6                   Tax Elections and Returns.

 

(a)                                 All elections required or permitted to be
made by the Partnership under any applicable tax law shall be made by the
General Partner in its sole discretion, including without limitation an election
on behalf of the Partnership pursuant to Section 754 of the Code to adjust the
basis of the Partnership property in the case of transfers of Units, and the
General Partner shall not be required to make any such election.

 

(b)                                 The General Partner shall cause the
Accountants to prepare and file all state and federal tax returns on a timely
basis.  The General Partner shall be responsible for preparing and filing all
federal and state tax returns for the Partnership and furnishing copies thereof
to the Partners, together with required Partnership schedules showing
allocations of tax items and copies of the tax returns of all Property
Partnerships, all within the period of time prescribed by law or by the
provisions hereof.

 

5.7                   Tax Matters Partner.  The General Partner is hereby
designated as the Tax Matters Partner within the meaning of
Section 6231(a)(7) of the Code for the Partnership; provided, however, in
exercising its authority as Tax Matters Partner it shall be limited by the
provisions of this Agreement affecting tax aspects of the Partnership.

 

5.8                   Withholding.  Each Partner hereby authorizes the
Partnership to withhold or pay on behalf of or with respect to such Partner any
amount of federal, state, local or foreign taxes that the General Partner
determines the Partnership is required to withhold or pay with respect to any
amount distributable or allocable to such Partner pursuant to this Agreement,
including without limitation any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code.  To the
extent any withholding payment is made from funds withheld upon a distribution,
the amount of such withholding payment will be treated as distributed to such
Partners for all purposes of this Agreement.  Any amount paid on behalf of or
with respect to a partner, with respect to any distribution to a Partner on
which the Partnership did not withhold or with respect to any Partner’s
allocable share of income of the Partnership, shall constitute a loan by the
Partnership to such Partner, which loan shall be due within fifteen (15) days
after repayment is demanded of such Partner and shall be repaid through
withholding of subsequent distributions to such Partner.  Nothing in this
Section 5.8 shall create any obligation on the General Partner to advance funds
to the Partnership or to borrow funds in order to make payments on account of
any liability of the Partnership under a withholding tax act.  Any amounts
payable by a Limited Partner hereunder shall bear interest at the lesser of
(a) the Prime Rate and (b) the maximum lawful rate of interest on such
obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full.  To the
extent the payment or accrual of withholding tax results in a federal, state or
local tax credit to the Partnership, such credit shall be allocated to the
Partner to whose distribution the tax is attributable.

 

25

--------------------------------------------------------------------------------



 

5.9                   Distributions with Respect to Preferred Units.

 

(a)                                 The holders of Series B Preferred Units are
entitled to quarterly, cumulative partnership distributions when, if and as
declared, in an amount equal to the greater of (i) $1.0625 per Series B
Preferred Unit and (ii) the amount of regular quarterly cash distributions upon
the number of Common Units into which such Series B Preferred Unit is then
convertible, as more particularly described in Schedule A.

 

(b)                                 The holders of Series D Preferred Units are
entitled to quarterly, cumulative partnership distributions when, if and as
declared, in an amount equal to the greater of (i) $0.8125 per Series D
Preferred Unit and (ii) the amount of regular quarterly cash distributions upon
the number of Common Units into which such Series D Preferred Unit is then
convertible, as more particularly described in Schedule B.

 

(c)                                  The holders of Series E Preferred Units are
entitled to quarterly, cumulative partnership distributions when, if and as
declared, in an amount equal to the greater of (i) $0.875 per Series E Preferred
Unit and (ii) the amount of regular quarterly cash distributions upon the number
of Common Units into which such Series E Preferred Unit is then convertible, as
more particularly described in Schedule C.

 

(d)                                 The holders of Series G Preferred Units are
entitled to quarterly, cumulative partnership distributions when, if and as
declared, in an amount equal to $0.3984375 per Series E Preferred Unit, as more
particularly described in Schedule D.

 

(e)                                  The holders of Series K Preferred Units are
entitled to quarterly, cumulative partnership distributions when, if and as
declared, as more particularly described in Schedule F.

 

(f)                                   The holders of Series L Preferred Units
are entitled to quarterly, cumulative partnership distributions when, if and as
declared, as more particularly described in Schedule G.

 

5.10            Redemption of Common Units.  In the event that Nimbus or Cumulus
distributes shares of Common Stock to the holders of its common units (or
effectuates a pro rata redemption of its common units in exchange for shares of
Common Stock) and a portion of such shares are directly or indirectly received
by the Public REIT and thereby canceled, then the General Partner shall have the
right, without the consent of any other Partners, to cause the Partnership to
redeem Common Units from all holders on a pro rata basis in exchange for any or
all shares of Common Stock that the Partnership receives in such distribution.
The redemption price paid by the Partnership shall be a number of shares of
Common Stock equal to the quotient of (A) the number of Common Units redeemed
divided by (B) the Conversion Factor. Any such redemption shall be pro rata from
all holders of Common Units based on the number of Common Units held by each
holder, provided that the General Partner may make such adjustments as are
necessary in order to avoid being required to transfer fractions of a share of
Common Stock in connection with any such redemption.

 

26

--------------------------------------------------------------------------------



 

ARTICLE VI

 

Rights, Duties and Restrictions of the General Partner

 

6.1                   Expenditures by Partnership.  The General Partner is
hereby authorized to pay compensation for accounting, administrative, legal,
technical, management and other services rendered to the Partnership.  All of
the aforesaid expenditures shall be made on behalf of the Partnership and the
General Partner shall be entitled to reimbursement by the Partnership for any
expenditures incurred by it on behalf of the Partnership which shall be made
other than out of the funds of the Partnership.  The General Partner and the
Public REIT agree to cause the Property Partnerships to reimburse the
Partnership for all such expenditures and to assume, and pay when due, all
Administrative Expenses.

 

6.2                   Powers and Duties of General Partner.  The General Partner
shall be responsible for the management of the Partnership’s business and
affairs.  Except as otherwise herein expressly provided, the General Partner
shall have, and is hereby granted, full and complete power, authority and
discretion to take such action for and on behalf of the Partnership and in its
name as the General Partner shall, in its sole and absolute discretion, deem
necessary or appropriate to carry out the purposes for which the Partnership was
organized.  Except as otherwise expressly provided herein, the General Partner
shall have the right, power and authority:

 

(a)                                 To manage, control, invest, reinvest,
acquire by purchase, lease or otherwise, sell, contract to purchase or sell,
grant, obtain, or exercise options to purchase, options to sell or conversion
rights, assign, transfer, convey, deliver, endorse, exchange, pledge, mortgage,
abandon, improve, repair, maintain, insure, lease for any term and otherwise
deal with any and all property of whatsoever kind and nature, and wheresoever
situated, in furtherance of the purposes of the Partnership;

 

(b)                                 To acquire, directly or indirectly,
interests in real estate of any kind and of any type, and any and all kinds of
interests therein, and to determine the manner in which title thereto is to be
held; to manage, insure against loss, protect and subdivide any of the real
estate interests therein or parts thereof; to improve, develop or redevelop any
such real estate; to participate in the ownership and development of any
property; to dedicate for public use, to vacate any subdivisions or parts
thereof, to resubdivide, to contract to sell, to grant options to purchase or
lease, to sell on any terms; to convey, to mortgage, pledge or otherwise
encumber said property, or any part thereof; to lease said property or any part
thereof from time to time, upon any terms and for any period of time, and to
renew or extend leases, to amend, change or modify the terms and provisions of
any leases and to grant options to lease and options to renew leases and options
to purchase; to partition or to exchange said real property, or any part
thereof, for other real or personal property; to grant easements or charges of
any kind; to release, convey or assign any right, title or interest in or about
or easement appurtenant to said property or any part thereof; to construct and
reconstruct, remodel, alter, repair, add to or take from buildings on said
premises; to insure any Person having an interest in or responsibility for the
care, management or repair of such property; to direct the trustee of any land
trust to mortgage, lease, convey or contract to convey the real estate held in
such land trust or to execute

 

27

--------------------------------------------------------------------------------



 

and deliver deeds, mortgages, notes and any and all documents pertaining to the
property subject to such land trust or in any matter regarding such trust; to
execute assignments of all or any part of the beneficial interest in such land
trust;

 

(c)                                  To employ, engage or contract with or
dismiss from employment or engagement Persons to the extent deemed necessary by
the General Partner for the operation and management of the Partnership
business, including but not limited to, the engagement of the Property Manager
pursuant to the Management Agreements and the employment or engagement of other
contractors, subcontractors, engineers, architects, surveyors, mechanics,
consultants, accountants, attorneys, insurance brokers, real estate brokers and
others;

 

(d)                                 To enter into contracts on behalf of the
Partnership;

 

(e)                                  To borrow money, procure loans and advances
from any Person for Partnership purposes, and to apply for and secure, from any
Person, credit or accommodations; to contract liabilities and obligations,
direct or contingent and of every kind and nature with or without security; and
to repay, discharge, settle, adjust, compromise or liquidate any such loan,
advance, credit, obligation or liability;

 

(f)                                   To pledge, hypothecate, mortgage, assign,
deposit, deliver, enter into sale and leaseback arrangements or otherwise give
as security or as additional or substitute security, or for sale or other
disposition any and all Partnership property, tangible or intangible, including,
but not limited to, real estate and beneficial interests in land trusts, and to
make substitutions thereof, and to receive any proceeds thereof upon the release
or surrender thereof; to sign, execute and deliver any and all assignments,
deeds and other contracts and instruments in writing; to authorize, give, make,
procure, accept and receive moneys, payments, property, notices, demands,
vouchers, receipts, releases, compromises and adjustments; to waive notices,
demands, protests and authorize and execute waivers of every kind and nature; to
enter into, make, execute, deliver and receive written agreements, undertakings
and instruments of every kind and nature; to give oral instructions and make
oral agreements; and generally to do any and all other acts and things
incidental to any of the foregoing or with reference, to any dealings or
transactions which any attorney may deem necessary, proper or advisable;

 

(g)                                  To acquire and enter into any contract of
insurance which the General Partner deems necessary or appropriate for the
protection of the Partnership, for the conservation of the Partnership’s assets
or for any purpose convenient or beneficial to the Partnership;

 

(h)                                 To conduct any and all banking transactions
on behalf of the Partnership; to adjust and settle checking, savings and other
accounts with such institutions as the General Partner shall deem appropriate;
to draw, sign, execute, accept, endorse, guarantee, deliver, receive and pay any
checks, drafts, bills of exchange, acceptances, notes, obligations, undertakings
and other instruments for or relating to the payment of money in, into or from
any account in the Partnership’s name; to execute, procure, consent to and
authorize extensions and renewals of the same; to make deposits and

 

28

--------------------------------------------------------------------------------



 

withdraw the same and to negotiate or discount commercial paper, acceptances,
negotiable instruments, bills of exchange and dollar drafts;

 

(i)                                     To demand, sue for, receive and
otherwise take steps to collect or recover all debts, rents, proceeds,
interests, dividends, goods, chattels, income from property, damages and all
other property, to which the Partnership may be entitled or which are or may
become due the Partnership from any Person; to commence, prosecute or enforce,
or to defend, answer or oppose, contest and abandon all legal proceedings in
which the Partnership is or may hereafter be interested; and to settle,
compromise or submit to arbitration any accounts, debts, claims, disputes and
matters which may arise between the Partnership and any other Person and to
grant an extension of time for the payment or satisfaction thereof on any terms,
with or without security;

 

(j)                                    To make arrangements for financing,
including the taking of all action deemed necessary or appropriate by the
General Partner to cause any approved loans to be closed;

 

(k)                                 To take all reasonable measures necessary to
insure compliance by the Partnership with applicable arrangements, and other
contractual obligations and arrangements entered into by the Partnership from
time to time in accordance with the provisions of this Agreement, including
periodic reports as required to lenders and using all due diligence to insure
that the Partnership is in compliance with its contractual obligations;

 

(l)                                     To maintain the Partnership’s books and
records; and

 

(m)                             To prepare and deliver, or cause to be prepared
and delivered by the Partnership’s Accountants, all financial and other reports
with respect to the operations of the Partnership, and preparation and filing of
all federal and state tax returns and reports.

 

Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

 

6.3                   [Intentionally Omitted].

 

6.4                   [Intentionally Omitted].

 

6.5                   Public REIT Participation.  The Public REIT agrees that
all business activities of the Public REIT, the Affiliate Entities and the other
REIT Entities, including activities pertaining to the acquisition, development
and ownership of Properties, shall be conducted through the Partnership, Nimbus
or Cumulus (other than the Public REIT’s, Affiliate Entities’ or the other REIT
Entities’ direct or indirect interest of not more than one percent (1%) in
Property Partnerships not owned through the Partnership).  Without the Consent
of the Limited Partners, the Public REIT shall not, directly or indirectly, and
shall cause the

 

29

--------------------------------------------------------------------------------



 

Affiliate Entities and/or the other REIT Entities not to directly or indirectly,
participate in or otherwise acquire any interest in any real or personal
property unless the Partnership, Nimbus and/or Cumulus participate in, or
otherwise acquire an interest in, such real or personal property at least to the
extent of 99 times such proposed participation by the Public REIT, the Affiliate
Entities and/or the other REIT Entities, as applicable. The Public REIT agrees
and agrees on behalf of the Affiliate Entities and the other REIT Entities that
all borrowings for the purpose of making distributions to its stockholders will
be incurred by the Partnership or the Property Partnerships and the proceeds of
such indebtedness will be included as Net Financing Proceeds hereunder.

 

6.6                   Proscriptions.  The General Partner shall not have the
authority to:

 

(a)                                 Do any act in contravention of this
Agreement or which would make it impossible to carry on the ordinary business of
the Partnership;

 

(b)                                 Possess any Partnership property or assign
rights in specific Partnership property for other than Partnership purposes; or

 

(c)                                  Do any act in contravention of applicable
law.

 

Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or other instrument or document on behalf of the Partnership, and
any such third Person shall be fully protected in relying upon such authority.

 

6.7                   Additional Partners.  Additional Partners may be admitted
to the Partnership only as provided in Section 8.3 hereof.

 

6.8                   Title Holder.  To the extent allowable under applicable
law, title to all or any part of the properties of the Partnership may be held
in the name of the Partnership or any other individual, corporation,
partnership, trust or otherwise, the beneficial interest in which shall at all
times be vested in the Partnership.  Any such title holder shall perform any and
all of its respective functions to the extent and upon such terms and conditions
as may be determined from time to time by the General Partner.

 

6.9                   Compensation of the General Partner.  The General Partner
shall not be entitled to any compensation for services rendered to the
Partnership solely in its capacity as General Partner except with respect to
reimbursement for those costs and expenses constituting Administrative Expenses.

 

6.10            Waiver and Indemnification.

 

(a)                                 Neither the General Partner nor any Person
acting on its behalf pursuant hereto, shall be liable, responsible or
accountable in damages or otherwise to the Partnership or to any Partner for any
acts or omissions performed or omitted to be performed by them within the scope
of the authority conferred upon the General Partner

 

30

--------------------------------------------------------------------------------



 

by this Agreement and the Act, provided that the General Partner’s or such other
Person’s conduct or omission to act was taken in good faith and in the belief
that such conduct or omission was in the best interests of the Partnership and,
provided further, that the General Partner or such other Person shall not be
guilty of fraud, misconduct or gross negligence.  The Partnership shall, and
hereby does, indemnify and hold harmless the General Partner and its Affiliates
and any individual acting on their behalf from any loss, damage, claim or
liability, including, but not limited to, reasonable attorneys’ fees and
expenses, incurred by them by reason of any act performed by them in accordance
with the standards set forth above or in enforcing the provisions of this
indemnity; provided, however, no Partner shall have any personal liability with
respect to the foregoing indemnification, any such indemnification to be
satisfied solely out of the assets of the Partnership.

 

(b)                                 Any Person entitled to indemnification under
this Agreement shall be entitled to receive, upon application therefor, advances
to cover the costs of defending any proceeding against such Person; provided,
however, that such advances shall be repaid to the Partnership, without
interest, if such Person is found by a court of competent jurisdiction upon
entry of a final judgment not be entitled to such indemnification, all rights of
the indemnitee hereunder shall survive the dissolution of the Partnership;
provided, however, that a claim for indemnification under this Agreement must be
made by or on behalf of the Person seeking indemnification prior to the time the
Partnership is liquidated hereunder.  The indemnification rights contained in
this Agreement shall be cumulative of, and in addition to, any and all rights,
remedies and recourse to which the person seeking indemnification shall be
entitled, whether at law or at equity.  Indemnification pursuant to this
Agreement shall be made solely and entirely from the assets of the Partnership
and no Partner shall be liable therefor.

 

6.11            [Intentionally Omitted]

 

6.12            Operation in Accordance with REIT Requirements.  The Partners
acknowledge and agree that the Partnership shall be operated in a manner that
will enable the REIT Entities to (a) satisfy the REIT Requirements and (b) avoid
the imposition of any federal income or excise tax liability.  The Partnership
shall avoid taking any action, or permitting any Property Partnership to take
any action, which would result in the REIT Entities ceasing to satisfy the REIT
Requirements or would result in the imposition of any federal income or excise
tax liability on the REIT Entities.  The determination as to whether the
Partnership has operated in the manner prescribed in this Section 6.12 shall be
made without regard to any action or inaction of the General Partner with
respect to distributions and the timing thereof.

 

ARTICLE VII

 

Dissolution, Liquidation and Winding-Up

 

7.1                   Accounting.  In the event of the dissolution, liquidation
and winding-up of the Partnership, a proper accounting (which shall be
certified) shall be made of the Capital Account of each Partner and of the Net
Income or Net Losses of the Partnership from the date of the last previous
accounting to the date of dissolution.  Financial

 

31

--------------------------------------------------------------------------------



 

statements presenting such accounting shall include a report of a certified
public accountant selected by the Liquidating Trustee.

 

7.2                   Distribution on Dissolution.  In the event of the
dissolution and liquidation of the Partnership for any reason, the assets of the
Partnership shall be liquidated for distribution in the following rank and
order:

 

(a)                                 Payment of creditors of the Partnership
(other than Partners) in the order of priority as provided by law;

 

(b)                                 Establishment of reserves as provided by the
General Partner to provide for contingent liabilities, if any;

 

(c)                                  Payment of debts of the Partnership to any
Partner, in the order of priority provided by law;

 

(d)                                 Payment to the holders of Preferred Units in
accordance with the terms thereof (as referenced in Section 7.8 hereof); and

 

(e)                                  To the Partners holding LTIP Units, in
proportion to the amounts such Partners would have received if they were
converted into Series K Preferred Units and to the Partners holding Common Units
in proportion to the Common Units held by each such Partner.

 

Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.

 

7.3                   Timing Requirements.  In the event that the Partnership is
“liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations, any and all distributions to the Partners pursuant to
Sections 7.2(d) and 7.2(e) hereof shall be made no later than the later to occur
of (i) the last day of the taxable year of the Partnership in which such
liquidation occurs or (ii) ninety (90) days after the date of such liquidation.

 

7.4                   Sale of Partnership Assets.  In the event of the
liquidation of the Partnership in accordance with the terms of this Agreement,
the Liquidating Trustee may sell Partnership or Property Partnership property if
the Liquidating Trustee has in good faith solicited bids from unrelated third
parties and obtained independent appraisals before making any such sale;
provided, however, all sales, leases, encumbrances or transfers of Partnership
assets shall be made by the Liquidating Trustee solely on an “arm’s-length”
basis, at the best price and on the best terms and conditions as the Liquidating
Trustee in good faith believes are reasonably available at the time and under
the circumstances and on a non-recourse basis to the Limited Partners.  The
liquidation of the Partnership shall not be deemed finally terminated until the
Partnership shall have received cash payments in full with respect to
obligations such as notes, installment sale contracts or other similar
receivables received by the Partnership in connection with the sale of
Partnership assets and all obligations of the Partnership have been satisfied or
assumed by the General Partner.  The Liquidating Trustee shall continue to

 

32

--------------------------------------------------------------------------------



 

act to enforce all of the rights of the Partnership pursuant to any such
obligations until paid in full.

 

7.5                   Distributions in Kind.  In the event that it becomes
necessary to make a distribution of Partnership property in kind, the General
Partner may, with the Consent of the Limited Partners, transfer and convey such
property to the distributees as tenants in common, subject to any liabilities
attached thereto, so as to vest in them undivided interests in the whole of such
property in proportion to their respective rights to share in the proceeds of
the sale of such property (other than as a creditor) in accordance with the
provisions of Section 7.2 hereof.  Notwithstanding the foregoing, the
Partnership may make distributions with respect to Common Units or LTIP Units in
the form of Common Stock and/or Common Units without the Consent of the Limited
Partners.

 

7.6                   Documentation of Liquidation.  Upon the completion of the
dissolution and liquidation of the Partnership, the Partnership shall terminate
and the Liquidating Trustee shall have the authority to execute and record any
and all documents or instruments required to effect the dissolution, liquidation
and termination of the partnership.

 

7.7                   Liability of the Liquidating Trustee.  The Liquidating
Trustee shall be indemnified and held harmless by the Partnership from and
against any and all claims, demands, liabilities, costs, damages and causes of
action of any nature whatsoever arising out of or incidental to the Liquidating
Trustee’s taking of any action authorized under or within the scope of this
Agreement; provided, however, that the Liquidating Trustee shall not be entitled
to indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arose out of:

 

(a)                                 A matter entirely unrelated to the
Liquidating Trustee’s action or conduct pursuant to the provisions of this
Agreement; or

 

(b)                                 The proven misconduct or negligence of the
Liquidating Trustee.

 

7.8                   Liquidation Preference of Preferred Units.  With respect
to liquidation of the Partnership:

 

(a)                                 The holders of Series B Preferred Units
shall have the rights and preferences described in Schedule A.

 

(b)                                 The holders of Series D Preferred Units
shall have the rights and preferences described in Schedule B.

 

(c)                                  The holders of Series E Preferred Units
shall have the rights and preferences described in Schedule C.

 

(d)                                 The holders of Series G Preferred Units
shall have the rights and preferences described in Schedule D.

 

(e)                                  The holders of Series K Preferred Units
shall have the rights and preferences described in Schedule F.

 

33

--------------------------------------------------------------------------------



 

(f)                                   The holders of Series L Preferred Units
shall have the rights and preferences described in Schedule G.

 

7.9                   Negative Capital Accounts.

 

(a)                                 Except as provided in the next sentence and
Section 7.9(b), no Partner shall be liable to the Partnership or to any other
partner for any deficit or negative balance which may exist in its Capital
Account.  Upon liquidation of any Obligated Partner’s interest in the
Partnership, whether pursuant to a liquidation of the Partnership or by means of
a distribution to the Obligated Partner by the Partnership, if such Obligated
Partner has a deficit balance in its Capital Account, after giving effect to all
contributions, distributions, allocations and adjustments to Capital Accounts
for all periods, each such Obligated Partner shall contribute to the capital of
the Partnership an amount equal to its respective deficit balance.  Each
Obligated Partner having such an obligation to restore a deficit Capital Account
shall satisfy such obligation by the end of the fiscal year of liquidation (or,
if later, within ninety (90) days following the liquidation and dissolution of
the Partnership) or distribution to such Obligated Partner, as the case may be. 
Any such contribution by an Obligated Partner shall be used to make payments to
creditors of the Partnership and such Obligated Partners (i) shall not be
subrogated to the rights of any such creditor against the General Partner, the
Partnership, another Partner or any Person related thereto, and (ii) hereby
waive any right to reimbursement, contribution or similar right to which such
Obligated Partners might otherwise be entitled as a result of the performance of
their obligations under this Agreement.

 

(b)                                 Notwithstanding any other provision of this
Agreement, an Obligated Partner other than Koury Corporation shall cease to be
an Obligated Partner upon the earlier of (i) nine months after the death of such
Obligated Partner or (ii) six months after (A) any date after the third
anniversary date of the date of the Fourth Amendment to Second Amended and
Restated Agreement of Limited Partnership of GGP Limited Partnership dated as of
April 1, 1998, which is selected by the Obligated Partner as the date upon which
such Obligated Partner’s obligation hereunder shall terminate (and for which
notice of such date shall be given at least 60 days prior to such selected date)
or (B) an exchange of all of such Obligated Partner’s remaining Units for shares
of Common Stock or preferred stock of the Public REIT (pursuant to a Rights
Agreement) or in an otherwise taxable sale or exchange of all of such Obligated
Partner’s Units provided that at the time of or during such six-month period
following such event set forth in (ii)(A) or (B), there has not been: (X) an
entry of decree or order for relief in respect of the Partnership by a court
having jurisdiction over a substantial part of the Partnership’s assets, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar Official) of the Partnership or of any
substantial part of its property, ordering the winding up or liquidation of the
Partnership’s affairs, in an involuntary case under the federal bankruptcy laws,
as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law; or (Y) the commencement against the
Partnership of an involuntary case under the federal bankruptcy laws, as now or
hereafter constituted, or any other applicable federal or state bankruptcy,
insolvency or other similar law; or (Z) the commencement by the Partnership of a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or

 

34

--------------------------------------------------------------------------------



 

any other applicable federal or state bankruptcy, insolvency or other similar
law, or the consent by it to the entry of an order for relief in an involuntary
case under any such law or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or other similar official) of the Partnership or of any substantial part of its
property, or the making by it of a general assignment for the benefit of
creditors, or the failure of the Partnership generally to pay its debts as such
debts become due or the taking of any action in furtherance of any of the
foregoing.  Following the passage of the six-month period after the event set
forth in clause (ii)(A) or (B) of this paragraph, an Obligated Partner shall
cease to be an Obligated Partner at the first time, if any, that all of the
conditions set forth in (X) through (Z) above are no longer in existence.

 

(c)                                  Notwithstanding any other  provision of
this Agreement, Koury Corporation shall cease to be an Obligated Partner
immediately upon the earlier of (i) any date which is selected by Koury
Corporation as the date upon which its status as an Obligated Partner hereunder
shall terminate (and for which notice of such selected date shall be given at
least 60 days prior to such selected date, but only if such selected date is not
earlier than the first anniversary date of the last day of the Partnership’s
most recent completed tax year in which Koury Corporation’s Protected Amount
increased), (ii) an exchange of all of Koury Corporation’s remaining Units for
shares of Common Stock of the Public REIT (pursuant to a Rights Agreement) or in
an otherwise taxable sale, or exchange of all of such Obligated Partner’s Units;
or (iii) the Partnership’s termination, for a Partnership purposes, of Koury
Corporation’s status as an Obligated Partner on any date that follows March 5,
2017.

 

ARTICLE VIII

 

Transfer of Units

 

8.1                   General Partner Transfer.  The General Partner shall not
withdraw from the Partnership and shall not sell, assign, pledge, encumber or
otherwise dispose of all or any portion of its Units, either to a new General
Partner or a Limited Partner, except by operation of law, without the Consent of
the Limited Partners. Upon any transfer of Units to a new General Partner in
accordance with the provisions of this Section 8.1, the transferee General
Partner shall become vested with the powers and rights of the transferor General
Partner, and shall be liable for all obligations and responsible for all duties
of the General Partner, once such transferee has executed such instruments as
may be necessary to effectuate such admission and to confirm the agreement of
such transferee to be bound by all the terms and provisions of this Agreement
with respect to the Units so acquired.  It is a condition to any transfer of
Units to a new General Partner otherwise permitted hereunder that the transferee
assumes by operation of law or express agreement all of the obligations of the
transferor General Partner under this Agreement with respect to such transferred
Units and no such transfer (other than pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor General
Partner are assumed by a successor corporation by operation of law) shall
relieve the transferor General Partner of its obligations under this Agreement
without the Consent of the Limited Partners, in their reasonable discretion.  In
the event the General Partner withdraws from the Partnership in violation of
this Agreement or otherwise, or dissolves or

 

35

--------------------------------------------------------------------------------



 

terminates or upon the Bankruptcy of the General Partner, a Majority-in-Interest
of the Limited Partners may elect to continue the Partnership business by
selecting a substitute general partner.  Notwithstanding the foregoing, the
General Partner shall be permitted at any time, and from time to time, to
transfer its Units to the Public REIT or one or more subsidiaries thereof
without the Consent of the Limited Partners; provided, however, that such
transfer shall not materially change the proportionate direct or indirect
ownership in the Partnership by the Public REIT; provided further, such new
General Partner shall be under the Control of the Public REIT.

 

8.2                   Transfers by Limited Partners.  Each Limited Partner
shall, subject to the provisions of this Section 8.2 and Section 8.4 hereof,
have the right to transfer all or a portion of its Units to any Person, whether
or not in connection with the exercise of the Rights.  It is a condition to any
transfer otherwise permitted hereunder that the transferee assumes by operation
of law or express agreement all of the obligations of the transferor Limited
Partner under this Agreement with respect to such transferred Units and no such
transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner in
its reasonable discretion.  Upon such transfer, the transferee shall be admitted
as a substituted limited partner as such term is defined in the Act (the
“Substituted Limited Partner”) and shall succeed to all of the  rights of the
transferor Limited Partner under this Agreement in the place and stead of such
transferor Limited Partner; provided, however, that notwithstanding the
foregoing, any transferee of any transferred Units, to the extent such
transferee is entitled to exercise Rights under the Rights Agreement, shall be
subject to any and all ownership limitations contained in the Charter which may
limit or restrict such transferee’s ability to exercise the Rights.  Any
transferee, whether or not admitted as a Substituted Limited Partner, shall take
subject to the obligations of the transferor hereunder.  Unless admitted as a
Substituted Limited Partner, no transferee, whether by a voluntary transfer, by
operation of law or otherwise, shall have rights hereunder, other than to
receive such portion of the distributions made by the Partnership as are
allocable to the Units transferred.

 

8.3                   Issuance of Additional Common Units.  At any time without
the consent of any Partner, but subject to the provisions of Section 8.4 hereof,
the General Partner may, upon its determination that the issuance of additional
Units (“Additional Units”) is in the best interests of the Partnership, cause
the Partnership to issue Additional Units to and admit as a Limited Partner in
the Partnership, any Person (the “Additional Partner”) in exchange for such
consideration as the General Partner deems appropriate, including, without
limitation, the contribution by such Person of cash and/or property desirable to
further the purposes of the Partnership under Section 2.3 hereof or past or
future services rendered by such Person to or for the benefit of the
Partnership.  The General Partner may admit an Additional Partner to the
Partnership upon such terms as it deems appropriate.  The General Partner shall
be authorized on behalf of each of the Partners to amend this Agreement to
reflect the admission of any Additional Partner in accordance with the
provisions of this Section 8.3 in the event that the General Partner deems such
amendment to be desirable, and the General Partner promptly shall deliver a copy
of such amendment to each Limited Partner.  Notwithstanding anything contained
herein to the contrary, an Additional Partner that acquires Additional Units
pursuant to this Section 8.3 shall not acquire any interest in and may not
exercise or otherwise participate in any Rights pursuant to the Rights
Agreements unless they are expressly granted such rights.

 

36

--------------------------------------------------------------------------------



 

8.4                   Restrictions on Transfer.  In addition to any other
restrictions on transfer herein contained, in no event may any transfer or
assignment of Units by any Partner be made (i) to any Person who lacks the legal
right, power or capacity to own Units; (ii) in violation of any provision of any
mortgage or trust deed (or the note or bond secured thereby) constituting a Lien
against a Property or any part thereof, or other instrument, document or
agreement to which the Partnership or any Property Partnership is a party or
otherwise bound; (iii) in violation of applicable law; (iv) of any component
portion of a Unit, such as the Capital Account, or rights to Net Operating Cash
Flow, separate and apart from all other components of such Unit (other than such
assignments of the right to receive distributions as the General Partner shall
approve in writing which approval the General Partner may withhold in its sole
discretion); (v) in the event such transfer would cause the REIT Entities to
cease to comply with the REIT Requirements; (vi) if such transfer would, in the
opinion of counsel to the Partnership, cause the Partnership to cease to be
classified as a partnership for federal income tax purposes; (vii) if such
transfer would, in the opinion of counsel to the Partnership, cause any assets
of the Partnership to constitute assets of a benefit plan investor pursuant to
29 C.F.R. § 2510.3-101, as modified by Section 3(42) of the Employee Retirement
Income Security Act of 1974, as amended or (viii) if such transfer is
effectuated through an “established securities market” or “secondary market” (or
the substantial equivalent thereof) within the meaning of Section 7704 of the
Code or such transfer causes the Partnership to become a “publicly traded
partnership” as such term is defined in Section 7704(b) of the Code. 
Notwithstanding anything in this Agreement to the contrary:

 

(a)                                 no Limited Partner admitted to the
Partnership after June 29, 1998 may sell, assign or otherwise transfer its Units
or other interest in the Partnership or any portion thereof to any Foreign Owner
(and no interest in such Limited Partner or any Person that directly or
indirectly owns an interest in such Limited Partner may be transferred if such
Limited Partner shall become a Foreign Owner as the result of such transfer)
without the prior written consent of the General Partner (which consent may be
given or withheld in the sole discretion of the General Partner); and

 

(b)                                 no other Limited Partner may sell, assign or
otherwise transfer its Units or other interest in the Partnership or any portion
thereof to any Foreign Owner (and no interest in such Limited Partner or any
Person that directly or indirectly owns an interest in such Limited Partner may
be transferred if such Limited Partner shall become a Foreign Owner as the
result of such transfer) without providing written notice of the same to the
General Partner.  Any such written notice shall be received by the General
Partner at least thirty days prior to any such sale, assignment or other
transfer.

 

Any sale, assignment or other transfer of Units or other interests in the
Partnership made in violation of this Agreement (including without limitation
any sale, assignment or other transfer of Units made without giving the notice
described above at the time described above) shall be null and void ab initio.

 

8.5                   Issuance of LTIP Units.  The General Partner, in its sole
and absolute discretion, is hereby authorized without the approval of the
Limited Partners or any other Person to cause the Partnership from time to time
to issue to any Person providing services to or for the benefit of the
Partnership, which may include Partners, LTIP Units in one or more classes, or
one or more series of any of such classes, with such designations,

 

37

--------------------------------------------------------------------------------



 

preferences, and relative, participating, optional or other special rights,
powers and duties as shall be determined by the General Partner in its sole and
absolute discretion subject to the Act and Delaware law, including, without
limitation, (i) the rights of each such class or series of Units to an
allocation of Net Income or Net Loss (or items thereof) to each such class or
series of Units; (ii) the rights of each such class or series of Units to share
in Partnership distributions; (iii) the rights of each such class or series of
Units upon dissolution and liquidation of the Partnership; and (iv) the right to
vote, if any, of each such class or series of Units; provided that (A) LTIP
Units of any series (other than FV LTIP Units) shall not disproportionately
affect any one Common Unitholder or group of Common Unitholders, and (B) no such
additional Units or other partnership interests shall be issued to the General
Partner or the Public REIT or any direct or indirect wholly or partly-owned
subsidiary of the Public REIT, unless, in the case of clause (B), the additional
partnership interests are issued in connection with the grant, award or issuance
of REIT Shares or New Securities that have designations, preferences and other
rights such that the economic interests attributable to such REIT Shares or New
Securities are substantially similar to the designations, preferences and other
rights of the additional partnership interests issued to the General Partner or
the Public REIT or any direct or indirect wholly or partly-owned subsidiary of
the Public REIT (as appropriate).  Upon the issuance of any LTIP Units by the
Partnership, the General Partner shall cause one or more of the Property
Partnerships to issue additional interests to the Partnership on terms that are,
in the aggregate, substantially similar to the applicable LTIP Units so that the
Partnership will receive additional distributions and other rights in respect of
the Property Partnerships equivalent to those to which the recipient of the LTIP
Units is entitled in respect of the Partnership. The General Partner’s
determination that the consideration is adequate shall be conclusive insofar as
the adequacy of consideration relates to whether the partnership interests are
validly issued and paid. The General Partner shall be authorized on behalf of
each of the Partners to amend this Agreement to reflect the admission of any
Additional Partner in accordance with the provisions of this Section 8.5 in the
event that the General Partner deems such amendment to be desirable. The
provisions of Section 13.12 of this Partnership Agreement shall apply to the
issuance of LTIP Units.

 

ARTICLE IX

 

Rights and Obligations of the Limited Partners

 

9.1                   No Participation in Management.  Except as expressly
permitted hereunder, the Limited Partners shall not take part in the management
of the Partnership’s business, transact any business in the Partnership’s name
or have the power to sign documents for or otherwise bind the Partnership.

 

9.2                   Bankruptcy of a Limited Partner.  The Bankruptcy of any
Limited Partner shall not cause a dissolution of Partnership, but the rights of
such Limited Partner to share in the Net Income or Net Losses of the Partnership
and, to receive distributions of Partnership funds shall, on the happening of
such event, devolve on its successors or assigns, subject to the terms and
conditions of this Agreement, and the Partnership shall continue as a limited
partnership.  However, in no event shall such assignee(s) become a Substituted
Limited Partner without the consent of the General Partner.

 

38

--------------------------------------------------------------------------------



 

9.3                   No Withdrawal.  No Limited Partner may withdraw from the
Partnership without the prior written consent of the General Partner, other than
as expressly provided in this Agreement.

 

9.4                   Duties and Conflicts.  The General Partner recognizes that
the Limited Partners and their Affiliates have or  may  hereafter have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Partnership, and that such Persons are
entitled to carry on such other business interests, activities and investments. 
The Limited Partners and their Affiliates may engage in or possess an interest
in any other business or venture of any kind, independently or with others, on
their own behalf or on behalf of other entities with which they are affiliated
or associated, and such persons may engage in any activities, whether or not
competitive with the Partnership, without any obligation to offer any interest
in such activities to the Partnership or to any Partner.  Neither the
Partnership nor any Partner shall have any right, by virtue of this Agreement,
in or to such activities, or the income or profits derived therefrom, and the
pursuit of such activities, even if competitive with the business of the
Partnership, shall not be deemed wrongful or improper.

 

ARTICLE X  [Intentionally Omitted]

 

ARTICLE XI  [Intentionally Omitted]

 

ARTICLE XII

 

Arbitration of Disputes

 

12.1            Arbitration.  Notwithstanding anything to the contrary contained
in this Agreement, all claims, disputes and controversies between the parties
hereto (including, without limitation, any claims, disputes and controversies
between the Partnership and any one or more of the Partners and any claims,
disputes and controversies between any one or more Partners) arising out of or
in connection with this Agreement or the Partnership relating to the validity,
construction, performance, breach, enforcement or termination thereof, or
otherwise, shall be resolved by binding arbitration in New York, New York, in
accordance with this Article XII and, to the extent not inconsistent herewith,
the Expedited Procedures and Commercial Arbitration Rules of the Arbitration
Association.

 

12.2            Procedures.  Any arbitration called for by this Article XII
shall be conducted in accordance with the following procedures:

 

(a)                                 The Partnership or any Partner (the
“Requesting Party”) may demand arbitration pursuant to Section 12.1 hereof at
any time by giving written notice of such demand (the “Demand Notice”) to all
other Partners and (if the Requesting Party is not the Partnership) to the
Partnership which Demand Notice shall describe in reasonable detail the nature
of the claim, dispute or controversy.

 

(b)                                 Within fifteen (15) days after the giving of
a Demand Notice, the Requesting Party, on the one hand, and each of the other
Partners and/or the Partnership against whom the claim has been made or with
respect to which a dispute has arisen (collectively, the “Responding Party”), on
the other hand, shall select and designate in

 

39

--------------------------------------------------------------------------------



 

writing to the other party one reputable, disinterested individual (a “Qualified
Individual”) willing to act as an arbitrator of the claim, dispute or
controversy in question.  Each of the Requesting Party and the Responding Party
shall use their best efforts to select a present or former partner of a
nationally known accounting firm having no affiliation with any of the parties
as their respective Qualified Individual.  Within fifteen (15) days after the
foregoing selections have been made, the arbitrators so selected shall only
select a present or former partner of a nationally known accounting firm having
no affiliation with any of the parties as the third Qualified Individual willing
to act as an arbitrator of the claim, dispute or controversy in question.  In
the event that the two arbitrators initially selected are unable to agree on a
third arbitrator within the second fifteen (15) day period referred to above,
then, on the application of either party, the American Arbitration Association
shall promptly select and appoint a present or former partner of a nationally
known accounting firm having no affiliation with any of the parties as the
Qualified Individual to act as the third arbitrator.  The three arbitrators
selected pursuant to this subsection (b) shall constitute the arbitration panel
for the arbitration in question.

 

(c)                                  The presentations of the parties hereto in
the arbitration proceeding shall be commenced and completed within sixty (60)
days after the selection of the arbitration panel pursuant to subsection
(b) above, and the arbitration panel shall render its decision in writing within
thirty (30) days after the completion of such presentations.  Any decision
concurred in by any two (2) of the arbitrators shall constitute the decision of
the arbitration panel, and unanimity shall not be required.

 

(d)                                 The arbitration panel shall have the
discretion to include in its decision a direction that all or part of the
attorneys’ fees and costs of any party or parties and/or the costs of such
arbitration be paid by any other party or parties.  On the application of a
party before or after the initial decision of the arbitration panel, and proof
of its attorneys’ fees and costs, the arbitration panel shall order the other
party to make any payments directed pursuant to the preceding sentence.

 

12.3            Binding Character.  Any decision rendered by the arbitration
panel pursuant to this Article XII shall be final and binding on the parties
hereto, and judgment thereon may be entered by any state or federal court of
competent jurisdiction.

 

12.4            Exclusivity.  Arbitration shall be the exclusive method
available for resolution of claims, disputes and controversies described in
Section 12.1 hereof, and the Partnership and its Partners stipulate that the
provisions hereof shall be a complete defense to any suit, action, or proceeding
in any court or before any administrative or arbitration tribunal with respect
to any such claim, controversy or dispute.  The provisions of this Article XII
shall survive the dissolution of  the Partnership.

 

12.5            No Alteration of Agreement.  Nothing contained herein shall be
deemed to give the arbitrators any authority, power or right to alter, change,
amend, modify, add to or subtract from any of the provisions of this Agreement.

 

40

--------------------------------------------------------------------------------



 

ARTICLE XIII

 

General Provisions

 

13.1            Notices.  All notices, offers or other communications required
or permitted to be given pursuant to this Agreement shall be in writing and may
be personally served, telecopied or sent by United States mail and shall be
deemed to have been given when delivered in person, upon receipt of telecopy or
three business days after deposit in United States mail, registered or
certified, postage prepaid, and properly addressed, by or to the appropriate
party.  For purposes of this Section 13.1, the addresses of the parties hereto
shall be as set forth in the books and records of the Partnership.  The address
of any party hereto may be changed by a notice in writing given in accordance
with the provisions hereof.  Notwithstanding anything to the contrary herein, no
provision of this Agreement requiring notice of any event prior to the
occurrence thereof shall apply to stock splits, subdivisions, dividends,
combinations or any other similar event occurring after the date hereof.

 

13.2            Successors.  This Agreement and all  the terms and provisions
hereof shall be binding upon and shall inure to the benefit of all Partners, and
their legal representatives, heirs, successors and permitted assigns, except as
expressly herein otherwise provided.

 

13.3            Effect and Interpretation.  This Agreement shall be governed by
and construed in conformity with the laws of the State of Delaware (without
regard to its conflicts of law principles).

 

13.4            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

13.5            Partners Not Agents.  Nothing contained herein shall be
construed to constitute any Partner the agent of another Partner, except as
specifically provided herein, or in any manner to limit the Partners in the
carrying on of their own respective businesses or activities.

 

13.6            Entire Understanding; Etc..  This Agreement, together with any
and all Contribution Agreements and Rights Agreements, constitutes the entire
agreement and understanding among the Partners and supersedes any prior
understandings and/or written or oral agreements among them respecting the
subject matter within (including without limitation the Fifth Restated
Partnership Agreement except for the consents, approvals, waivers,
representations and warranties given therein, and the agreements by Partners to
be bound by the provisions thereof, as the same is amended hereby, which shall
continue in full force and effect).

 

13.7            Amendments.  Except as set forth below or in Schedules A-G, the
General Partner may amend this Agreement in any respect without the consent of
any Partner.  Notwithstanding the foregoing, without the Consent of the Limited
Partners, the General Partner may not amend this Agreement:  (a) to enlarge the
obligation of

 

41

--------------------------------------------------------------------------------



 

any Partner to make contributions to the capital of the Partnership, as provided
for in Article IV above; (b) to modify the Limited Partners’ rights to
allocations and distributions set forth herein, except (i) to set forth or amend
the designations, rights, powers, duties and preferences of any Additional
Units, or reflect the issuance of Additional Units, pursuant to Section 8.3,
(ii) to reflect the transfer or redemption of Units, (iii) to amend the
designations, rights, powers, duties and preferences of any Units other than
Common Units, (iv) to reflect a change that is of an inconsequential nature or
does not adversely affect the rights of the Limited Partners hereunder or to
cure any ambiguity or correct any provision in this Agreement not inconsistent
with law or with other provisions, or (v) as required by law; (c) to amend
Sections 2.1, 3.2, 4.3, 6.5, 6.6 or 7.5 or Article VIII; or (d) to amend this
sentence. Notwithstanding anything to the contrary contained herein, (i) without
the written consent of a Limited Partner, this Agreement may not be amended to
convert such Limited Partner’s partnership interest in the Partnership to a
general partnership interest (or otherwise adversely affect such Limited
Partner’s limited liability) and (ii) without the written consent of a Limited
Partner holding Common Units, this Agreement may not be amended to materially
adversely affect such Limited Partner’s rights to distributions or allocations
in respect of such Common Units except in connection with the admission of
Additional Partners or unless such amendment affects the Bucksbaum Limited
Partners in the same manner on a Unit-for-Unit basis.  The immediately preceding
sentence of this Section 13.7 may not be amended to modify the approval rights
of a Partner without such Partner’s consent.

 

13.8            Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those to which it is held invalid by such court, shall not be affected thereby.

 

13.9            Trust Provision.  This Agreement, to the extent executed by the
trustee of a trust, is executed by such trustee solely as trustee and not in a
separate capacity.  Nothing herein contained shall create any liability on, or
require the performance of any covenant by any such trustee individually, nor
shall anything contained herein subject the individual personal property of any
trustee to any liability.

 

13.10     Pronouns and Headings.  As used herein, all pronouns shall include the
masculine, feminine and neuter, and all defined terms shall include the singular
and plural thereof wherever the context and facts require such construction. 
The headings, titles and subtitles herein are inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.  Any references in this Agreement to “including” shall be deemed to mean
“including without limitation.”

 

13.11     Assurances.  Each of the Partners shall hereafter execute and deliver
such further instruments and do such further acts and things as may be required
or useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.

 

13.12     Issuance of Certificates.  The General Partner may, in its sole
discretion, issue a certificate setting forth the name of any Partner and the
number of Units owned by such Partner and, in such event, the General Partner
shall establish such rules

 

42

--------------------------------------------------------------------------------



 

and regulations relating to issuances and reissuances of certificates upon
transfer of Units, the division of Units among multiple certificates and the
loss, theft, destruction or mutilation of certificates as the General Partner
reasonably deems appropriate.  Notwithstanding anything to the contrary
contained herein or in any certificate, (a) no certificate issued by the
Partnership shall constitute a certificated security under Article 8 of the
Uniform Commercial Code or an instrument, (b) the issuance or existence of
certificates shall not create any rights on the part of the holders of such
certificates or other Persons that would not exist if such certificates had not
been issued, (c) the Partnership shall have no liability to holders of
certificates or other persons that it would not have had if it had not issued
such certificates, and (d) only those Persons shown on the Partnership’s book
and records as the registered owner of any particular Unit shall have any rights
as a Limited Partner or otherwise with respect thereto.

 

13.13     November 20, 2003 Division of Common Units.  On November 20, 2003,
(a) GGP, Inc., the entity to which the General Partner is successor, effected a
three for one split of its common stock (the “Stock Split”) and the Partnership
effected a three for one split of the Common Units, such that each Common Unit
then outstanding was deemed to be three Common Units, so that, as of such time,
each holder of record of Common Units, automatically and without further action,
was deemed to be the holder of two additional Common Units for each Common Unit
held immediately prior to such time (the “Unit Split”) and (b) there was no
adjustment of the Conversion Factor on account of the Stock Split; provided,
however, that for Common Units issued and outstanding on or prior to
November 20, 2003 (the “Legacy Units”), (x) if the rights under any Specified
Rights Agreement (as defined below) are exercised as to one or more Legacy
Units, then, effective immediately prior to the redemption or purchase of such
Legacy Units pursuant to such Specified Rights Agreement, the Unit Split shall
be completely reversed as to such Legacy Units and each such Legacy Unit,
automatically and without further action, shall be deemed to be one-third of a
Common Unit and (y) if such Legacy Units are transferred to the General Partner
(rather than the Partnership) pursuant to such Specified Rights Agreement, then,
effective immediately following such transfer, the Unit Split shall be
completely reinstated as to such Legacy Units and each such Legacy Unit,
automatically and without further action, shall be deemed to be three Common
Units.  For purposes hereof, a “Specified Rights Agreement” is any Rights
Agreement pursuant to which the “Conversion Factor” (or the equivalent) referred
to therein is adjusted as the result of the Stock Split and such adjustment is
not completely reversed as a result of the Unit Split.  The purpose of the
proviso contained in the first sentence of this paragraph is to ensure that
there are not duplicative adjustments with respect to any Legacy Units on
account of the Stock Split, and this Section 13.3 shall be interpreted and
applied consistently therewith.

 

13.14     Performance by the Public REIT.  The Public REIT shall cause the
General Partner and the Affiliates of the General Partner to fulfill their
obligations, as applicable, under this Agreement.

 

43

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the date and year first above written.

 

 

GENERAL PARTNER:

 

 

 

GGP REAL ESTATE HOLDING II, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Jack Kanter

 

Name:

Jack Kanter

 

Title:

Assistant Secretary

 

SIGNATURE PAGE TO SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------



 

 

Solely for the limited purpose set forth in Sections
4.3, 4.4, 5.4, 5.10, 6.1, 6.5, 8.1 and 13.14.

 

 

 

PUBLIC REIT:

 

 

 

BROOKFIELD PROPERTY REIT INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Michelle L. Campbell

 

Name:

Michelle L. Campbell

 

Title:

Secretary

 

SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

1.                                      Definitions.  As used in this Schedule
A, the following terms shall have the meanings set forth below, unless the
context otherwise requires:

 

“Distribution Period” shall mean the quarterly period that is then the dividend
period with respect to the Common Stock or, if no such dividend period is
established, the calendar quarter shall be the Dividend Period; provided that
(a) the initial distribution period shall commence on July 10, 2002 and end on
and include September 30, 2002 and (b) the distribution period in which the
final liquidation payment is made pursuant to Section 7.2 of the Sixth Amended
and Restated Agreement of Limited Partnership shall commence on the first day
following the immediately preceding Distribution Period and end on the date of
such final liquidation payment.

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the Public REIT on its shares
of Common Stock for such Distribution Period or, if no such distribution payment
date is established, the last business day of such Distribution Period.

 

“Fair Market Value” shall mean the average of the daily Closing Price for the
Common Stock during the five consecutive Trading Days selected by the General
Partner commencing not more than 20 Trading Days before, and ending not later
than, the day in question with respect to the issuance or distribution requiring
such computation.

 

“Fifteenth Anniversary Date” shall mean July 10, 2017.

 

2.                                      Designation and Number; Etc.  The
Series B Preferred Units have been established and shall have such rights,
preferences, limitations and qualifications as are described herein (in addition
to the rights, preferences, limitations and qualifications contained in the
Sixth Amended and Restated Agreement of Limited Partnership to the extent
applicable).  The authorized number of Series B Preferred Units shall be
1,426,392.6660.  Notwithstanding anything to the contrary contained herein, in
the event of a conflict between the provisions of this Schedule A and any other
provision of the Sixth Amended and Restated Agreement of Limited Partnership,
the provisions of this Schedule A shall control.  For purposes of this
Amendment, the rights of the Series B Preferred Units shall be construed to
include their rights under the Redemption Rights Agreement (Common Units) and
Redemption Rights Agreement (Series B Preferred Units).

 

3.                                      Rank.  The Series B Preferred Units
shall, with respect to the payment of distributions and the distribution of
amounts upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership, rank as follows:

 

(a)                                 senior to all classes or series of Common
Units and to all Units the terms of which provide that such Units shall rank
junior to such Series B Preferred Units;

 

(b)                                 on a parity with the Series D Preferred
Units, the Series E Preferred Units and each other series of Preferred Units
issued by the Partnership which does not provide by its express terms that it
ranks junior in right of payment to the Series B Preferred Units with respect to
payment of distributions or amounts upon liquidation, dissolution or winding-up;
and

 

--------------------------------------------------------------------------------



 

(c)                                  junior to any class or series of Preferred
Units issued by the Partnership that ranks senior to the Series B Preferred
Units in accordance with Section 4 of this Schedule A.

 

4.                                      Voting.

 

(a)                                 Holders of Series B Preferred Units shall
not have any voting rights, except as provided by applicable law and as
described below in this Section 4.

 

(b)                                 So long as any Series B Preferred Units
remain outstanding, the Partnership shall not, without the affirmative vote or
consent of the holders of at least a majority of the Series B Preferred Units
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (such series voting separately as a class), (i) authorize, create, issue
or increase the authorized or issued amount of, any class or series of
partnership interests in the Partnership ranking prior to the Series B Preferred
Units with respect to the payment of distributions or the distribution of assets
upon voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership or reclassify any Common Units into such partnership interests, or
create, authorize or issue any obligation or security convertible or
exchangeable into or evidencing the right to purchase any such partnership
interests; or (ii) amend, alter or repeal the provisions of the Partnership
Agreement, whether by merger or consolidation or otherwise (an “Event”), so as
to materially and adversely affect any right, preference, privilege or voting
power of the Series B Preferred Units or the holders thereof.  Notwithstanding
anything to the contrary contained herein, none of the following shall be deemed
to materially and adversely affect any such right, preference, privilege or
voting power or otherwise require the vote or consent of the holders of the
Series B Preferred Units: (X) the occurrence of any Event so long as either
(1) the Partnership is the surviving entity, such entity is the principal direct
subsidiary of a publicly traded REIT whose common equity is traded on the New
York Stock Exchange and the Series B Preferred Units remain outstanding with the
terms thereof materially unchanged or (2) interests in an entity having
substantially the same rights and terms as the Series B Preferred Units are
substituted for the Series B Preferred Units and such entity is the principal
direct subsidiary of a publicly traded REIT whose common equity is traded on the
New York Stock Exchange, (Y) any increase in the amount of the authorized
Preferred Units or Common Units or the creation or issuance of any other series
or class of Preferred Units or Common Units or any increase in the amount of
Common Units or any other series of Preferred Units, in each case ranking on a
parity with or junior to the Series B Preferred Units with respect to payment of
distributions and the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership and (Z) the
dissolution, liquidation and/or winding-up of the Partnership.

 

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series B Preferred Units shall have been converted or
redeemed.

 

For purposes of the foregoing provisions of this Section 4, each Series B
Preferred Unit shall have one (1) vote.  Except as otherwise required by
applicable law or as set forth herein, the Series B Preferred Units shall not
have any voting rights or powers and the consent of the holders thereof shall
not be required for the taking of any action.

 

A-2

--------------------------------------------------------------------------------



 

5.                                      Distributions.

 

(a)                                 With respect to each Distribution Period and
subject to the rights of the holders of Preferred Units ranking senior to or on
parity with the Series B Preferred Units, the holders of Series B Preferred
Units shall be entitled to receive, when, as and if declared by the General
Partner, out of assets of the Partnership legally available for the payment of
distributions, quarterly cumulative cash distributions in an amount per Series B
Preferred Unit equal to the greater of (i) $1.0625 and (ii) the amount of the
regular quarterly cash distribution for such Distribution Period upon the number
of Common Units (or portion thereof) into which such Series B Preferred Unit is
then convertible in accordance with Section 7 of this Schedule A (but, with
respect to any Distribution Period ending after the Fifteenth Anniversary Date,
no amount shall be paid in respect of clause (ii) of this paragraph in respect
of the portion of such Distribution Period occurring after the Fifteenth
Anniversary Date).  Notwithstanding anything to the contrary contained herein,
the amount of distributions described under each of clause (i) and (ii) of this
paragraph for the initial Distribution Period, or any other period shorter than
a full Distribution Period, shall be prorated and computed on the basis of
twelve 30-day months and a 360-day year.  The distributions upon the Series B
Preferred Units for each Distribution Period shall, if and to the extent
declared or authorized by the General Partner on behalf of the Partnership, be
paid in arrears (without interest or other amount) on the Distribution Payment
Date with respect thereto, and, if not paid on such date, shall accumulate,
whether or not there are funds legally available for the payment thereof and
whether or not such distributions are declared or authorized.  The record date
for distributions upon the Series B Preferred Units for any Distribution Period
shall be the same as the record date for the distributions upon the Common Units
for such Distribution Period (or, if no such record is set for the Common Units,
the fifteenth day of the calendar month in which the applicable Distribution
Payment Date falls).  Accumulated and unpaid distributions for any past
Distribution Periods to be declared and paid at any time, without reference to
any Distribution Payment Date, to holders of record on such date, not exceeding
45 days preceding the payment date thereof, as may be fixed by the General
Partner.  Any distribution payment made upon the Series B Preferred Units shall
first be credited against the earliest accumulated but unpaid distributions due
with respect to such Units which remains payable.  No interest, or sum of money
in lieu of interest, shall be owing or payable in respect of any distribution
payment or payments on the Series B Preferred Units, whether or not in arrears,
including, without limitation, any distribution payment that is deferred
pursuant to Section 5(g) of this Schedule A.

 

(b)                                 No distribution on the Series B Preferred
Units shall be declared by the General Partner or paid or set apart for payment
by the Partnership at such time as the terms and provisions of any agreement of
the Partnership, including any agreement relating to its indebtedness, prohibits
such declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof, or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.  Notwithstanding the foregoing, distributions
on the Series B Preferred Units shall accumulate whether or not any of the
foregoing restrictions exist.

 

(c)                                  Except as provided in Section 5(d) of this
Schedule A, so long as any Series B Preferred Units are outstanding, (i) no
distributions (other than in Common Units or other Units ranking junior to the
Series B Preferred Units as to payment of distributions and

 

A-3

--------------------------------------------------------------------------------



 

amounts upon liquidation, dissolution or winding-up of the Partnership) shall be
declared or paid or set apart for payment upon the Common Units or any other
class or series of partnership interests in the Partnership or Units ranking, as
to payment of distributions or amounts distributable upon liquidation,
dissolution or winding-up of the Partnership, on a parity with or junior to the
Series B Preferred Units, for any period and (ii) no Common Units or other Units
ranking junior to or on a parity with the Series B Preferred Units as to payment
of distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership, shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series B Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment on the Series B Preferred Units
for all Distribution Periods ending on or prior to the distribution payment date
for the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

 

(d)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not set apart for such payment) upon
the Series B Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series B Preferred Units, all distributions declared upon the Series B Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series B Preferred Units shall
be declared pro rata so that the amount of distributions declared per Unit of
Series B Preferred Units and such other partnership interests in the Partnership
or Units shall in all cases bear to each other the same ratio that accrued
distributions per Unit on the Series B Preferred Units and such other
partnership interests in the Partnership or Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

 

(e)                                  Holders of Series B Preferred Units shall
not be entitled to any distributions, whether payable in cash, property or
Units, in excess of the cumulative distributions described in
Section 5(a) above.

 

(f)                                   Distributions with respect to the Series B
Preferred Units are intended to qualify as permitted distributions of cash that
are not treated as a disguised sale within the meaning of Treasury Regulation
§1.707-4 and the provisions of this Schedule A shall be construed and applied
consistently with such Treasury Regulations.

 

(g)                                  Notwithstanding anything to the contrary
contained herein (but subject to the last sentence of Section 5(a) hereof), if
the distributions with respect to the Series B Preferred Units made on or prior
to the second anniversary of the issuance of the Series B Preferred Units would
result in any holder of Series B Preferred Units receiving, an annual return on
such holder’s “unreturned capital” (as defined for purposes of Treasury
Regulation Section 1.707-4(a)) for a fiscal year (treating the fiscal year in
which such second anniversary occurs as ending on such date) in excess of the
Safe Harbor Rate (as defined below), then the distributions to such

 

A-4

--------------------------------------------------------------------------------



 

holder in excess of such Safe Harbor Rate will be deferred, will cumulate and
will be paid, if and to the extent declared or authorized by the General Partner
on behalf of the Partnership and subject, to the provisions of
Section 5(b) hereof, on the earlier to occur of (i) the disposition of the
Series B Preferred Units to which such deferred distributions relate in a
transaction in which the disposing holder recognizes taxable gain thereon or
(ii) the first distribution payment date with respect to the Series B Preferred
Units following the second anniversary of the issuance of the Series B Preferred
Units.  For purposes of the foregoing, the “Safe Harbor Rate” shall equal 150%
of the highest applicable federal rate, based on annual compounding, in effect
for purposes of Section 1274(d) of the Code at any time between the date of the
issuance of the Series B Preferred Units and the date on which the relevant
distribution payment is made.  Notwithstanding anything to the contrary
contained herein, any distributions that are deferred under this
Section 5(g) shall be deemed to have been paid in full for purposes of
Sections 5(c) and (d) of this Schedule A until the end of the Distribution
Period during which they are to be paid as provided above.

 

(h)                                 For any quarterly period, any amounts paid
with respect to the Series B Preferred Units in excess of the amount that would
have been paid with respect to such Units for such period had they been
converted into Common Units in accordance with the terms of Section 7 of this
Schedule A are intended to constitute guaranteed payments within the meaning of
Section 707(c) of the Code and shall not be treated as distributions for
purposes of allocating Net Income and Net Loss or otherwise maintaining Capital
Accounts.

 

6.                                      Liquidation Preference.

 

(a)                                 In the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to or set apart for the holders of Common Units or any other partnership
interests in the Partnership or Units ranking junior to the Series B Preferred
Units as to the distribution of assets upon the liquidation, dissolution or
winding-up of the Partnership, the holders of the Series B Preferred Units
shall, with respect to each such Unit, be entitled to receive, out of the assets
of the Partnership available for distribution to Partners after payment or
provision for payment of all debts and other liabilities of the Partnership, an
amount equal to the greater of (i) $50.00, plus an amount equal to all
distributions (whether or not earned or declared) accrued and unpaid thereon to
the date of final distribution and (ii) the amount that a holder of such
Series B Preferred Unit would have received upon final distribution in respect
of the number of Common Units into which such Series B Preferred Unit was
convertible immediately prior to such date of final distribution (but no amount
shall be paid in respect of the foregoing clause (ii) after the Fifteenth
Anniversary Date) if, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series B Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series B Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series B Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series B Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series B Preferred Units and such

 

A-5

--------------------------------------------------------------------------------



 

other Units or partnership interests in the Partnership if all amounts payable
thereon were paid in full.  For the purposes of this Section 6, none of (i) a
consolidation or merger of the Partnership with or into another entity, (ii) a
merger of another entity with or into the Partnership or (iii) a sale, lease or
conveyance of all or substantially all of the Partnership’s assets, properties
or business shall be deemed to be a liquidation, dissolution or winding-up of
the Partnership.

 

(b)                                 Written notice of such liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by first class mail, postage
pre-paid, not less than 30 nor more than 60 days prior to the payment date
stated therein, to each record holder of the Series B Preferred Units at the
respective addresses of such holders as the same shall appear on the transfer
records of the Partnership.

 

(c)                                  After payment of the full amount of
liquidating distributions to which they are entitled as provided in
Section 6(a) of this Schedule A, the holders of Series B Preferred Units shall
have no right or claim to any of the remaining assets of the Partnership.

 

7.                                      Conversion.  Holders of Series B
Preferred Units shall have the right to convert all or a portion of such Units
into Common Units, as follows:

 

(a)                                 A holder of Series B Preferred Units shall
have the right, at such holder’s option, at any time (subject to the proviso
contained in the immediately succeeding sentence), to convert any whole number
of Series B Preferred Units, in whole or in part, into Common Units.  Each
Series B Preferred Unit shall be convertible into the number of Common Units
determined by dividing (i) the $50.00 face amount per Unit, plus an amount equal
to all distributions (whether or not earned or declared) accrued and unpaid
thereon to the end of the last Distribution Period (but without duplication of
the distributions, if any, which the holder of such Series B Preferred Unit is
entitled to receive for such last Distribution Period pursuant to the third
paragraph of Section 7(b) of this Schedule A or in respect of the Common Units
into which such Series B Preferred Unit is converted) by (ii) a conversion price
of $16.6667 per Common Unit (equivalent to a conversion rate of three Common
Units for each Series B Preferred Unit), subject to adjustment as described in
Section 7(c) hereof (the “Conversion Price”); provided, however, that the right
to convert Series B Preferred Units may not be exercised after the Fifteenth
Anniversary Date.  No fractional Common Units will be issued upon any conversion
of Series B Preferred Units.  Instead, the number of Common Units to be issued
upon each conversion shall be rounded to the nearest whole number of Common
Units.

 

(b)                                 To exercise the conversion right, the holder
of each Series B Preferred Unit to be converted shall execute and deliver to the
General Partner, at the principal office of the Partnership, a written notice
(the “Conversion Notice”) indicating that the holder thereof elects to convert
such Series B Preferred Unit.  Unless the Units issuable on conversion are to be
issued in the same name as the name in which such Series B Preferred Unit is
registered, each Series B Preferred Unit surrendered for conversion shall be
accompanied by instruments of transfer, in form reasonably satisfactory to the
Partnership, duly executed by the holder or such holder’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).

 

A-6

--------------------------------------------------------------------------------



 

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Common Units issuable upon the conversion of such Series B
Preferred Units in accordance with the provisions of this Section 7.  In
addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

A holder of Series B Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series B Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Common Units into which such Series B Preferred Units were converted.  Except as
provided herein, the Partnership shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on converted Series B Preferred Units
or for distributions on the Common Units that are issued upon such conversion.

 

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Common Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be at the Conversion Price in effect at such time and
on such date unless the transfer books of the Partnership shall be closed on
that date, in which event such person or persons shall be deemed to have become
such holder or holders of record at the close of business on the next succeeding
day on which such transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date on which such Units have been surrendered
and such notice received by the Partnership.

 

(c)                                  The Conversion Price shall be adjusted from
time to time as follows:

 

(i)                                     If the Partnership shall, after the date
on which the Series B Preferred Units are first issued (the “Issue Date”),
(A) pay or make a distribution to holders of its partnership interests or Units
in Common Units, (B) subdivide its outstanding Common Units into a greater
number of Units or distribute Common Units to the holders thereof, (C) combine
its outstanding Common Units into a smaller number of Units or (D) issue any
partnership interests or Units by reclassification of its Common Units, the
Conversion Price in effect at the opening of business on the day following the
date fixed for the determination of holders entitled to receive such
distribution or at the opening of business on the day next following the day on
which such subdivision, combination or reclassification becomes effective, as
the case may be, shall be adjusted so that the holder of any Series B Preferred
Unit thereafter surrendered for conversion shall be entitled to receive the
number of Common Units or other partnership interests or securities that such
holder would have owned or have been entitled to receive after the happening of
any of the events described above had such Series B Preferred Unit been
converted immediately prior to the record date in the case of a distribution or
the effective date in the case of a subdivision, combination or
reclassification.  An adjustment made pursuant to this subsection (i) shall
become effective immediately after the opening of business on the day next
following the record date (except as provided in

 

A-7

--------------------------------------------------------------------------------



 

subsection (g) below) in the case of a distribution and shall become effective
immediately after the opening of business on the day next following the
effective date in the case of a subdivision, combination or reclassification.

 

(ii)                                  If the Partnership shall issue after the
Issue Date rights, options or warrants to all holders of Common Units entitling
them to subscribe for or purchase Common Units (or securities convertible into
or exchangeable for Common Units) at a price per Unit less than the Fair Market
Value per Common Unit on the record date for the determination of holders of
Common Units entitled to receive such rights, options or warrants, then the
Conversion Price in effect at the opening of business on the day next following
such record date shall be adjusted to equal the price determined by multiplying
(I) the Conversion Price in effect immediately prior to the opening of business
on the day following the date fixed for such determination by (II) a fraction,
the numerator of which shall be the sum of (A) the number of Common Units
outstanding at the close of business on the date fixed for such determination
and (B) the number of Common Units that the aggregate proceeds to the
Partnership from the exercise of such rights, options or warrants for Common
Units would purchase at such Fair Market Value, and the denominator of which
shall be the sum of (A) the number of Common Units outstanding at the close of
business on the date fixed for such determination and (B) the number of
additional Common Units offered for subscription or purchase pursuant to such
rights, options or warrants.  Such adjustment shall become effective immediately
after the opening of business on the day next following such record date (except
as provided in subsection (g) below).  In determining whether any-rights,
options or warrants entitle the holders of Common Units to subscribe for or
purchase Common Units at less than the Fair Market Value, there shall be taken
into account any consideration received by the Partnership upon issuance and
upon exercise of such rights, options or warrants, the value of such
consideration, if other than cash, to be determined in good faith by the Board
of the General Partner.

 

(iii)                               If the Partnership shall distribute after
the Issue Date to all holders of Common Units any other securities or evidences
of its indebtedness or assets (excluding those rights, options and warrants
referred to in and treated under subsection (ii) above, and excluding
distributions paid exclusively in cash) (any of the foregoing being hereinafter
in this subsection (iii) called the “Securities”), then in each case the
Conversion Price shall be adjusted so that it shall equal the price determined
by multiplying (I) the Conversion Price in effect immediately prior to the close
of business on the date fixed for the determination of holders of Common Units
entitled to receive such distribution by (II) a fraction, the numerator of which
shall be the Fair Market Value per Common Unit on the record date mentioned
below less the then fair market value (as determined in good faith by the Board
of the General Partner) of the portion of the Securities so distributed
applicable to the Common Unit, and the denominator of which shall be the Fair
Market Value per Common Unit on the record date mentioned below.  Such
adjustment shall become effective immediately at the opening of business on the
business day next following (except as provided in subsection (g) below) the
record date for the determination of holders of Common Units entitled to receive
such distribution.  For the purposes of this subsection (iii), a distribution in
the form of a Security, which is distributed not only to the holders of the
Common Units on the date fixed for the

 

A-8

--------------------------------------------------------------------------------



 

determination of holders of Common Units entitled to such distribution of such
Security, but also is distributed with each Common Unit delivered to a person
converting a Series B Preferred Unit after such determination date, shall not
require an adjustment of the Conversion Price pursuant to this subsection (iii);
provided that on the date, if any, on which a person converting a Series B
Preferred Unit would no longer be entitled to receive such Security with a
Common Unit, a distribution of such Securities shall be deemed to have occurred,
and the Conversion Price shall be adjusted as provided in this subsection
(iii) (and such day shall be deemed to be “the date fixed for the determination
of the holders of Common Units entitled to receive such distribution” and “the
record date” within the meaning of the two preceding sentences).

 

(iv)                              No adjustment in the Conversion Price shall be
required unless such adjustment would require a cumulative increase or decrease
of at least 1% in such price; provided, however, that any adjustments that by
reason of this subsection (iv) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment until made; and
provided, further, that any adjustment shall be required and made in accordance
with the provisions of this Section 7 (other than this subsection (iv)) not
later than such time as may be required in order to preserve the tax-free nature
of a distribution to the holders of Common Units.  Notwithstanding any other
provisions of this Section 7, the Partnership shall not be required to make any
adjustment to the Conversion Price for the issuance of any Common Units pursuant
to any plan providing for the reinvestment of distributions or interest payable
on securities of the Partnership and the investment of additional optional
amounts in Common Units under such plan.  All calculations under this Section 7
shall be made to the nearest cent (with $.005 being rounded upward) or to the
nearest one-tenth of a Unit (with .05 of a Unit being rounded upward), as the
case may be.  Anything in this subsection (c) to the contrary notwithstanding,
the Partnership shall be entitled, to the extent permitted by law, to make such
reductions in the Conversion Price, in addition to those required by this
subsection (c), as it in its discretion shall determine to be advisable in order
that any Unit distributions, subdivision of Units, reclassification or
combination of Units, distribution of rights, options or warrants to purchase
Units or securities, or a distribution consisting of other assets (other than
cash distributions) hereafter made by the Partnership to its holders of Units
shall not be taxable but any such adjustment shall not adversely affect the
value of the Series B Preferred Units.

 

(d)                                 If the Partnership shall be a party to any
transaction (including, without limitation, a merger, consolidation, self tender
offer for all or substantially all of the Common Units, sale of all or
substantially all of the Partnership’s assets or recapitalization of the Common
Units and excluding any transaction as to which subsection (c)(i) of this
Section 7 applies) (each of the foregoing being referred to herein as a
“Transaction”), in each case as a result of which Common Units shall be
converted into the right to receive other partnership interests, shares, stock,
securities or other property (including cash or any combination thereof), each
Series B Preferred Unit which is not converted into the right to receive other
partnership interests, shares, stock, securities or other property in connection
with such Transaction shall thereafter be convertible into the kind and amount
of shares, stock, securities and other property (including cash or any
combination thereof) receivable upon the consummation of such Transaction by a
holder of that number of Common Units into which one Series B Preferred Unit was
convertible

 

A-9

--------------------------------------------------------------------------------



 

immediately prior to such Transaction, assuming such holder of Common Units is
not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person.  The Partnership shall not be a party to any
Transaction unless the terms of such Transaction are consistent with the
provisions of this subsection (d), and it shall not consent or agree to the
occurrence of any Transaction until the Partnership has entered into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of the holders of the Series B Preferred Units that will contain
provisions enabling the holders of Series B Preferred Units that remain
outstanding after such Transaction to convert into the consideration received by
holders of Common Units at the Conversion Price in effect immediately prior to
such Transaction (with the holder having the option to elect the type of
consideration if a choice was offered in the Transaction).  The provisions of
this subsection (d) shall similarly apply to successive Transactions.

 

(e)                                  If:

 

(i)                                     the Partnership shall declare a
distribution on the Common Units (other than a cash distribution) or there shall
be a reclassification, subdivision or combination of Common Units; or

 

(ii)                                  the Partnership shall authorize the
granting to the holders of the Common Units of rights, options or warrants to
subscribe for or purchase any Units of any class or any other rights, options or
warrants; or

 

(iii)                               there shall be any reclassification of the
Common Units or any consolidation or merger to which the Partnership is a party
and for which approval of any partners of the Partnership is required, involving
the conversion or exchange of Common Units into securities or other property, or
a self tender offer by the Partnership for all or substantially all of the
Common Units, or the sale or transfer of all or substantially all of the assets
of the Partnership as an entirety; or

 

(iv)                              there shall occur the voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership;

 

then the Partnership shall cause to be mailed to the holders of the Series B
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of Common Units
of record to be entitled to such distribution of rights, options or warrants are
to be determined or (B) the date on which such reclassification, subdivision,
combination, consolidation, merger, sale, transfer, liquidation, dissolution or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Units of record shall be entitled to exchange
their Common Units for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding-up.  Failure to give or receive such notice or any defect
therein shall not affect the legality or validity of the proceedings described
in this Section 7.

 

A-10

--------------------------------------------------------------------------------



 

(f)                                   Whenever the Conversion Price is adjusted
as herein provided, the Partnership shall prepare a notice of such adjustment of
the Conversion Price setting forth the adjusted Conversion Price and the
effective date such adjustment becomes effective and shall mail such notice of
such adjustment of the Conversion Price to the holder of each Series B Preferred
Unit at such holder’s last address as shown on the records of the Partnership.

 

(g)                                  In any case in which subsection (c) of this
Section 7 provides that an adjustment shall become effective on the date next
following the record date for an event, the Partnership may defer until the
occurrence of such event issuing to the holder of any Series B Preferred Unit
converted after such record date and before the occurrence of such event the
additional Common Units issuable upon such conversion by reason of the
adjustment required by such event over and above the Common Units issuable upon
such conversion before giving effect to such adjustment.

 

(h)                                 For purposes of this Section 7, the number
of Common Units at any time outstanding shall not include any Common Units then
owned or held by or for the account of the Partnership.  The Partnership shall
not make any distribution on Common Units held in the treasury of the
Partnership.

 

(i)                                     If any action or transaction would
require adjustment of the Conversion Price pursuant to more than one subsection
of this Section 7, only one adjustment shall be made, and such adjustment shall
be the amount of adjustment that has the highest absolute value.

 

(j)                                    If the Partnership shall take any action
affecting the Common Units, other than action described in this Section 7, that
in the reasonable judgment of the General Partner would materially and adversely
affect the conversion rights of the holders of the Series B Preferred Units, the
Conversion Price for the Series B Preferred Units may be adjusted, to the extent
permitted by law, in such manner, if any, and at such time, as the General
Partner determines to be equitable in the circumstances.

 

(k)                                 The Partnership covenants that Common Units
issued upon conversion of the Series B Preferred Units shall be validly issued,
fully paid and nonassessable and the holder thereof shall be entitled to rights
of a holder of Common Units specified in the Partnership Agreement.  Prior to
the delivery of any securities that the Partnership shall be obligated to
deliver upon conversion of the Series B Preferred Units, the Partnership shall
endeavor to comply with all federal and state laws and regulations thereunder
requiring the registration of such securities with, or any approval of or
consent to the delivery thereof, by any governmental authority.

 

(l)                                     The Partnership will pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of Common Units or other securities or property on conversion
of the Series B Preferred Units pursuant hereto; provided, however, that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issue or delivery of Common Units or other
securities or property in a name other than that of the holder of the Series B
Preferred Units to be converted, and no such issue or delivery shall be made
unless and until the person requesting such issue or delivery has

 

A-11

--------------------------------------------------------------------------------



 

paid to the Partnership the amount of any such tax or established, to the
reasonable satisfaction of the Partnership, that such tax has been paid.

 

(m)                             Notwithstanding anything to the contrary
contained herein, the adjustment provisions contained in this Section 7 shall be
applied so that there is no duplication of adjustments made pursuant to any
other document.

 

A-12

--------------------------------------------------------------------------------



 

SCHEDULE B

 

1.                                      Definitions.  As used in this Schedule
B, the following terms shall have the meanings set forth below, unless the
context otherwise requires:

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Series K Preferred Units for such Distribution Period or, if no such
distribution payment date is established, the last business day of the first
full month following such Distribution Period.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Series K Preferred Units or, if no such
distribution period is established, the calendar quarter shall be the
Distribution Period; provided that (a) the initial Distribution Period shall
commence on December 11, 2003 and end on and include December 31, 2003 and
(b) the Distribution Period in which the final liquidation payment is made
pursuant to Section 7.2 of the Sixth Amended and Restated Agreement of Limited
Partnership shall commence on the first day following the immediately preceding
Distribution Period and end on the date of such final liquidation payment.

 

“Fair Market Value” shall mean, (i) with respect to the Series K Preferred
Units, the average of the daily Closing Price of shares of the Class A Stock
during the ten consecutive Trading Days ending on the business day immediately
preceding the day in question with respect to the issuance or distribution
requiring such computation (subject to appropriate adjustment in the event that
the exchange ratio between Series K Preferred Units and shares of Class A Stock
is not one-to-one) and (ii) with respect to the Common Units, the value of such
units on the day in question as determined by the General Partner acting in good
faith on the basis of trading price quotations (if any) and other information as
the General Partner considers, in its reasonable judgment, appropriate.

 

“Per Unit Cash Amount” shall mean $21.9097(1) per Series D Preferred Unit.

 

“Per Unit Common Amount” shall mean one Common Unit, as adjusted pursuant to
Section 7(c) hereof.

 

“Per Unit Series K Amount” shall mean 0.40682134 Series K Preferred Units, as
adjusted pursuant to Section 7(c) hereof.

 

“Substitute Units” shall mean the Series K Preferred Units and Common Units,
collectively.

 

“Tenth Anniversary Date” shall mean December 11, 2013.

 

2.                                      Designation and Number; Etc.  The
Series D Preferred Units have been established and shall have such rights,
preferences, limitations and qualifications as are described

 

--------------------------------------------------------------------------------

(1)                               This is equal to the per Common Unit cash
distribution (approximately $14.527 per Common Unit) multiplied by the initial
Series D conversion ratio (1.50821 common units per Series D Preferred Unit).

 

--------------------------------------------------------------------------------



 

herein (in addition to the rights, preferences, limitations and qualifications
contained in the Sixth Amended and Restated Agreement of Limited Partnership to
the extent applicable).  The authorized number of Series D Preferred Units shall
be 532,749.6574.  Notwithstanding anything to the contrary contained herein, in
the event of a conflict between the provisions of this Schedule B and any other
provision of the Sixth Amended and Restated Agreement of Limited Partnership,
the provisions of this Schedule B shall control.

 

3.                                      Rank.  The Series D Preferred Units
shall, with respect to the payment of distributions and the distribution of
amounts upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership, rank as follows:

 

(a)                                 senior to all classes or series of Common
Units, the Series K Preferred Units, the Series L Preferred Units and all Units
the terms of which provide that such Units shall rank junior to the Series D
Preferred Units;

 

(b)                                 on a parity with the Series B Preferred
Units, Series E Preferred Units and each other series of Preferred Units issued
by the Partnership which does not provide by its express terms that it ranks
junior or senior in right of payments to the Series D Preferred Units with
respect to payment of distributions or amounts upon liquidation, dissolution or
winding-up; and

 

(c)                                  junior to any class or series of Preferred
Units issued by the Partnership that ranks senior to the Series D Preferred
Units and has been approved in accordance with Section 4 of this Schedule B.

 

4.                                      Voting.

 

(a)                                 Holders of Series D Preferred Units shall
not have any voting rights, except as required by applicable law or as described
below in this Section 4.

 

(b)                                 So long as any Series D Preferred Units
remain outstanding, the Partnership shall not, without the affirmative vote or
consent of the holders of at least a majority of the Series D Preferred Units
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (such series voting separately as a class), (i) authorize, create, issue
or increase the authorized or issued amount of, any class or series of
partnership interests in the Partnership ranking senior to the Series D
Preferred Units with respect to the payment of distributions or the distribution
of assets upon voluntary or involuntary liquidation, dissolution or winding-up
of the Partnership or reclassify any Common Units, Series L Preferred Units or
any class of Substitute Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement, whether
by merger or consolidation or otherwise (an “Event”), so as to negate the
provisions of clause (i) or (ii) of this paragraph or so as to materially and
adversely affect any special right, preference, privilege or voting power of the
Series D Preferred Units or the holders thereof that is contained in this
Schedule B.  Notwithstanding anything to the contrary contained herein, each of
the following shall be deemed not to (i) materially and

 

B-2

--------------------------------------------------------------------------------



 

adversely affect any such special right, preference, privilege or voting power
or (ii) otherwise require the vote or consent of the holders of the Series D
Preferred Units: (X) the occurrence of any merger, consolidation, entity
conversion, unit exchange, recapitalization of the Common Units or other
business combination or reorganization, so long as either (1) the Partnership is
the surviving entity and the Series D Preferred Units remain outstanding with
the terms thereof materially unchanged or (2) if the Partnership is not the
surviving entity in such transaction, interests in an entity having
substantially the same rights and terms with respect to rights to distributions,
voting, redemption and conversion as the Series D Preferred Units are exchanged
or substituted for the Series D Preferred Units without any income, gain or loss
expected to be recognized by the holder upon the exchange or substitution for
federal income tax purposes (and with the terms of the Common Units or such
other securities for which the Series D Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series D Preferred Units with respect to payment of distributions
and the distribution of assets upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership and (Z) the dissolution,
liquidation and/or winding up of the Partnership.

 

The foregoing voting provisions shall not apply if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series D Preferred Units shall have been converted or
redeemed.

 

For purposes of the foregoing provisions of this Section 4, each Series D
Preferred Unit shall have one (1) vote.

 

Except as otherwise required by applicable law or as set forth herein, the
Series D Preferred Units shall not have any voting right or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

 

5.                                      Distributions.

 

(a)                                 With respect to each Distribution Period and
subject to the rights of the holders of Preferred Units ranking senior to or on
parity with the Series D Preferred Units, the holders of Series D Preferred
Units shall be entitled to receive, when, as and if declared by the General
Partner, out of assets of the Partnership legally available for the payment of
distributions, quarterly cumulative cash distributions in an amount per Series D
Preferred Unit equal to the greater of (i) $0.8125 (the “Base Quarterly
Distribution”) and (ii) the amount of the regular quarterly cash distribution
for such Distribution Period upon the number of Series K Preferred Units and
Common Units (or portion thereof) into which such Series D Preferred Unit is
then convertible in accordance with Section 7 of this Schedule B. 
Notwithstanding anything to the contrary contained herein, the amount of
distributions described under each of clause (i) and (ii) of this

 

B-3

--------------------------------------------------------------------------------



 

paragraph for the initial Distribution Period, or any other Period shorter than
a full Distribution Period, shall be prorated and computed on the basis of
twelve 30-day months and a 360-day year.  Such distributions shall with respect
to each Series D Preferred Unit, accrue from its issue date, whether or not in,
or with respect to, any Distribution Period or Periods (A) the distributions
described above are declared, (B) the Partnership is contractually prohibited
from paying such distributions or (C) there shall be assets of the Partners
legally available for the payment of such distributions.  The distributions upon
the Series D Preferred Units for each Distribution Period shall, if and to the
extent declared or authorized by the General Partner on behalf of the
Partnership, be paid in arrears (without interest or other amount) on the
Distribution Payment Date with respect thereto, and, if not paid on such date,
shall accumulate, whether or not in, or with respect to, any Distribution Period
or Periods (X) the distributions are declared, (Y) the Partnership is
contractually prohibited from paying such distributions or (Z) there shall be
assets of the Partnership legally available for the payment of such
distributions.  The record date for distributions upon the Series D Preferred
Units for any Distribution Period shall be the same as the record date, for the
distributions upon the Series K Preferred Units for such Distribution Period
(or, if no such record date is set for such Units, the fifteenth day of the
calendar month in which the applicable Distribution Payment Date falls if prior
to such Distribution Payment Date otherwise, the fifteenth day of the
immediately preceding calendar month).  Accumulated and unpaid distributions for
any past Distribution Periods may be declared and paid at any time, without
reference to any Distribution Payment Date, to holders of record on such date,
not exceeding 45 days preceding the payment date thereof, as may be fixed by the
General Partner.  Any distribution payment made upon the Series D Preferred
Units shall first be credited against the earliest accrued but unpaid
distributions due with respect to such Units which remains payable.  No
interest, or sum of money in lieu of interest, shall be owing or payable in
respect of any distribution payment or payments on the Series D Preferred Units,
whether or not in arrears.

 

(b)                                 No distribution on the Series D Preferred
Units shall be declared by the General Partner or paid or set apart for payment
by the Partnership at such time as the terms and provisions of any bona fide
agreement of the Partnership, including any agreement relating to bona fide
indebtedness, prohibits such declaration, payment or setting apart for payment
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, of a default thereunder, or if such declaration or
payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series D Preferred Units shall prohibit other distributions
by the Partnership as described in Sections 5(c) or (d) of this Schedule B). 
Notwithstanding the foregoing, distributions on the Series D Preferred Units
shall accumulate as provided herein whether or not any of the foregoing
restrictions exist.

 

(c)                                  Except as provided in Section 5(d) of this
Schedule B, so long as any Series D Preferred Units are outstanding, (i) no
distributions (other than in Common Units or other Units ranking junior to the
Series D Preferred Units as to payment of distributions and amounts upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units or any other

 

B-4

--------------------------------------------------------------------------------



 

class or series of partnership interests in the Partnership or Units ranking, as
to payment of distributions or amounts distributable upon liquidation,
dissolution or winding-up of the Partnership, on a parity with or junior to the
Series D Preferred Units, for any period and (ii) no Common Units or other Units
ranking junior to, or on a parity with the Series D Preferred Units as to
payment of distributions or amounts upon liquidation, dissolution or winding-up
of the Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series D Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment on the Series D Preferred Units
for all Distribution Periods ending on or prior to the distribution payment date
for the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

 

(d)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not set apart for such payment) upon
the Series D Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series D Preferred Units, all distributions declared upon the Series D Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series D Preferred Units shall
be declared pro rata so that the amount of distributions declared per Unit of
Series D Preferred Units and such other partnership interests in the Partnership
or Units shall in all cases bear to each other the same ratio that accrued and
unpaid distributions per Unit on the Series D Preferred Units and such other
partnership interests in the Partnership or Units (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other.

 

(e)                                  Holders of Series D Preferred Units shall
not be entitled to any distributions, whether payable in cash, property or
Units, in excess of the cumulative distributions described in
Section 5(a) above.

 

(f)                                   For any quarterly period, any amounts paid
with respect to the Series D Preferred Units in excess of the amount that would
have been paid with respect to such Units for such period had they been
converted into Substitute Units in accordance with the terms of Section 7 of
this Schedule B are intended to constitute guaranteed payments within the
meaning of Section 707(c) of the Code and shall not be treated as distributions
for purposes of allocating Net Income and Net Loss or otherwise maintaining
Capital Accounts.

 

B-5

--------------------------------------------------------------------------------



 

6.                                      Liquidation Preference.

 

(a)                                 In the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to or set apart for the holders of Common Units or any other partnership
interests in the Partnership or Units ranking junior to the Series D Preferred
Units as to the distribution of assets upon the liquidation, dissolution or
winding-up of the Partnership, the holders of the Series D Preferred Units
shall, with respect to each such Unit, be entitled to receive, out of the assets
of the Partnership available for distribution to Partners after payment or
provision for payment of all debts and other liabilities of the Partnership and
subject to the rights of the holders of any series of Preferred Units ranking
senior to or on parity with the Series D Preferred Units with respect to payment
of amounts upon liquidation, dissolution or winding-up of the Partnership, an
amount equal to $50, plus an amount equal to all distributions (whether or not
earned or declared) accrued and unpaid thereon to the date of final distribution
(including all accumulated and unpaid distributions).  If upon any such
voluntary or involuntary dissolution or winding-up of the Partnership, the
assets of the Partnership, or proceeds thereof distributable among the holders
of the Series D Preferred Units are insufficient to pay in full the preferential
amount aforesaid on the Series D Preferred Units and liquidating payment on any
other Units or partnership interests in the Partnership of any class or series
ranking as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the Partnership, on a parity with the Series D
Preferred Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series D Preferred Units and any such other Units or
partnership interests in the Partnership ratably in accordance with the
respective amounts that would be payable on such Series D Preferred Units and
such other Units or partnership interests in the Partnership if all amounts
payable thereon were paid in full.  For the purposes of this Section 6, none of
(i) a consolidation or merger of the Partnership with or into another entity,
(ii) a merger of another entity with or into the Partnership or (iii) a sale,
lease or conveyance of all or substantially all of the Partnership’s assets,
properties or business shall be deemed to be a liquidation, dissolution or
winding-up of the Partnership.

 

(b)                                 Written notice of such liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by first class mail, postage
pre-paid, not less than 30 nor more than 60 days prior to the payment date
stated therein, to each record holder of the Series D Preferred Units at the
respective addresses of such holders as the same shall appear on the transfer
records of the Partnership.

 

(c)                                  After payment of the full amount of
liquidating distributions to which they are entitled as provided in
Section 6(a) of this Schedule B, the holders of Series D Preferred Units shall
have no right or claim to any of the remaining assets of the Partnership.

 

B-6

--------------------------------------------------------------------------------



 

7.                                      Conversion.  Holders of Series D
Preferred Units shall have the right to convert all or a portion of such Units
into Substitute Units and the Per Unit Cash Amount, as follows:

 

(a)                                 A holder of Series D Preferred Units shall
have the right at such holder’s option, at any time, to convert any whole number
of Series D Preferred Units into fully paid and non-assessable Substitute Units
and the Per Unit Cash Amount; provided, however, that the conversion right may
not be exercised at any one time by a holder of Series D Preferred Units with
respect to less than 1,000 Series D Preferred Units (or all the Series D
Preferred Units then owned by such holder if such holder owns less than 1,000
Series D Preferred Units).  Each Series D Preferred Unit shall be convertible
into (x) the Per Unit Cash Amount and (y) the number of Substitute Units
determined as follows.  The Partnership shall calculate a “Reference Share
Number” for a Series D Preferred Unit by dividing (i) the $50 base liquidation
preference per Series D Preferred Unit plus, an amount equal to all accumulated
and unpaid distributions (whether or not earned or declared) with respect
thereto by (ii) a conversion price of $33.151875 (equivalent to an initial
Reference Share Number of 1.508210).  The number of Substitute Units that a
holder of a Series D Preferred Unit shall receive upon conversion of a Series D
Preferred Unit shall be an amount equal to (1) with respect to Series K
Preferred Units, a number of Series K Preferred Units equal to the product of
(A) the Per Unit Series K Amount, subject to adjustment as described in
Section 7(c) hereof, multiplied by (B) the Reference Share Number and (2) with
respect to Common Units, a number of Common Units equal to the product of
(A) the Per Unit Common Amount, subject to adjustment as described in
Section 7(c) hereof, multiplied by (B) the Reference Share Number.

 

(b)                                 To exercise the conversion right, the holder
of each Series D Preferred Unit to be converted shall execute and deliver to the
General Partner, at the principal office of the Partnership, a written notice
(the “Conversion Notice”) indicating that the holder thereof elects to convert
such Series D Preferred Unit and containing representations and warranties of
such holder that (i) such holder has good and marketable title to such Series D
Preferred Unit, free and clear of all liens, claims and encumbrances, (ii) such
holder is an accredited investor as defined in Regulation D under the Securities
Act of 1933, as amended, and has such knowledge and experience in financial and
business matters such that such holder is capable of evaluating the merits and
risks of receiving and owning the Substitute Units that may be issued to it in
exchange for such Series D Preferred Unit, (iii) such holder is able to bear the
economic risk of such ownership and (iv) such Substitute Units to be acquired by
such holder pursuant to this Agreement would be acquired by such holder for its
own account, for investment purposes only and not with a view to, and with no
present intention of, selling or distributing the same in violation of federal
or state securities laws.  Unless the Substitute Units issuable on conversion
are to be issued in the same name as the name in which such Series D Preferred
Unit is registered, each Series D Preferred Unit surrendered for conversion
shall be accompanied by instruments of transfer, in form reasonably satisfactory
to the Partnership, duly executed by the holder or such holder’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax (or

 

B-7

--------------------------------------------------------------------------------



 

evidence reasonably satisfactory to the Partnership demonstrating that such
taxes have been paid).

 

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Substitute Units issuable upon the conversion of such
Series D Preferred Units in accordance with the provisions of this Section 7. 
In addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

A holder of Series D Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series D Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Substitute Units into which such Series D Preferred Units were converted.

 

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons in whose name or names any
Substitute Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date
and such conversion shall be in accordance with the Per Unit Series K Amount and
the Per Unit Common Amount in effect at such time and on such date unless the
transfer books of the Partnership shall be closed on that date, in which event
such person or persons shall be deemed to have become such holder or holders of
record at the close of business on the next succeeding day, on which such
transfer books are open, but such conversion shall be in accordance with the Per
Unit Series K Amount and the Per Unit Common Amount in effect on the date on
which such Units have been surrendered and such notice received by the
Partnership.

 

(c)                                  The Per Unit Series K Amount or the Per
Unit Common Amount shall be adjusted from time to time as follows:

 

(i)                                     If the Partnership shall, after the date
on which the Series D Preferred Unit are first issued (the “Issue Date”),
(A) pay or make a distribution to holders of its partnership interests or Units
in Series K Preferred Units or Common Units, (B) subdivide its outstanding
Series K Preferred Units or Common Units, respectively, into a greater number of
Units or distribute Series K Preferred Units or Common Units to the respective
holders thereof, (C) combine its outstanding Series K Preferred Units or Common
Units, respectively, into a smaller number of Units, or (D) issue any
partnership interests or Units by reclassification of its Series K Preferred
Units or Common Units, the Per Unit Series K Amount or the Per Unit Common
Amount, as applicable, in effect at the opening of business on the day following
the date fixed for the determination of holders entitled to receive such
distribution or at the opening of business on the day next following the day on
which such subdivision, combination or reclassification becomes effective, as
the case may be, shall be adjusted so that the holder of any Series D Preferred
Unit thereafter surrendered for conversion shall be entitled to receive the

 

B-8

--------------------------------------------------------------------------------



 

number of Series K Preferred Units and Common Units (as applicable) or other
partnership interests or securities that such holder would have owned or have
been entitled to receive after the happening of any of the events described
above had such Series D Preferred Unit been converted immediately prior to the
close of business on the record date in the case of a distribution or the
effective date in the case of a subdivision, combination or reclassification. 
An adjustment made pursuant to this subsection (i) shall become effective
immediately after the opening of business on the day next following the record
date (except as provided in subsection (g) below) in the case of a distribution
and shall become effective immediately after the opening of business on the day
next following the effective date in the case of a subdivision, combination or
reclassification.

 

(ii)                                  If the Partnership shall issue after the
Issue Date rights, options or warrants to all holders of Series K Preferred
Units or Common Units entitling them to subscribe for or purchase Series K
Preferred Units or Common Units (or securities convertible into or exchangeable
for such Units) at a price per unit less than the Fair Market Value per Series K
Preferred Unit or Common Unit, as applicable, on the record date for the
determination of holders of Units entitled to receive such rights, options or
warrants, then the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) in effect at the opening of business on the day next following such
record date shall be adjusted so that it shall equal the number determined by
multiplying (I) the Per Unit Series K Amount or Per Unit Common Amount, as
applicable, in effect immediately prior to the close of business on the date
fixed for such determination by (II) a fraction, the numerator of which shall be
the sum of (A) the number of Series K Preferred Units or Common Units (as
applicable) outstanding at the close of business on the date fixed for such
determination and (B) the number of additional Series K Preferred Units or
Common Units (as applicable) offered for subscription or purchase pursuant to
such rights, options or warrants, and the denominator of which shall be the sum
of (A) the number of Series K Preferred Units or Common Units (as applicable)
outstanding at the close of business on the date fixed for such determination
and (B) the number of Series K Preferred Units or Common Units (as applicable)
that could be purchased at such Fair Market Value with use of the aggregate
proceeds to the Partnership resulting from the exercise of such rights, options
or warrants for such Units.  In determining whether any rights, options or
warrants entitle the holders of Series K Preferred Units or Common Units to
subscribe for or purchase Series K Preferred Units or Common Units at less than
the Fair Market Value, there shall be taken into account any consideration
received by the Partnership upon issuance and upon exercise of such rights,
options or warrants, the value of such consideration, if other than cash, to be
determined in good faith by the Board of the General Partner.

 

(iii)                               If the Partnership shall distribute after
the Issue Date to all holders of Series K Preferred Units or Common Units any
other securities or evidences of its indebtedness or assets (excluding those
rights, options, warrants, securities and other assets referred to in and
treated under subsection (i) or (ii) above, and excluding distributions paid
exclusively in cash) (any of the foregoing being hereinafter in this subsection
(iii) called the “Securities”), then in each case the Per Unit Series K Amount
or Per Unit Common Amount (as applicable) shall be adjusted so that it shall
equal the

 

B-9

--------------------------------------------------------------------------------



 

number determined by multiplying (I) the Per Unit Series K Amount or Per Unit
Common Amount (as applicable) in effect immediately prior to the close of
business on the date fixed for the determination of holders of Series K
Preferred Units or Common Units (as applicable) entitled to receive such
distribution by (II) a fraction, the numerator of which shall be the Fair Market
Value per Series K Preferred Unit or Common Unit (as applicable) on the record
date mentioned below, and the denominator of which shall be the Fair Market
Value per Series K Preferred Unit or Common Unit (as applicable) on the record
date mentioned below less the then fair market value (as determined in good
faith by the Board of the General Partner) of the portion of the Securities so
distributed applicable to one Series K Preferred Unit or Common Unit (as
applicable).  Such adjustment shall become effective immediately at the opening
of business on the business day next following (except as provided in subsection
(g) below) the record date for the determination of holders of Series K
Preferred Units or Common Units (as applicable) entitled to receive such
distribution.  For the purposes of this subsection (iii), a distribution in the
form of a Security, which is distributed not only to the holders of the Series K
Preferred Units or Common Units on the date fixed for the determination of
holders of such Units entitled to such distribution of such Security, but also
is distributed with each Series K Preferred Unit or Common Unit delivered to a
person converting a Series D Preferred Unit after such determination date
(together with distributions thereon paid to the holders of Series K Preferred
Units or Common Units, as applicable, prior thereto), shall not require an
adjustment pursuant to this subsection (iii); provided that on the date, if any,
on which a person converting a Series D Preferred Unit would no longer be
entitled to receive such Security with a Series K Preferred Unit or Common Unit,
a distribution of such Securities shall be deemed to have occurred, and the Per
Unit Series K Amount or Per Unit Common Amount (as applicable) shall be adjusted
as provided in this subsection (iii) (and such day shall be deemed to be “the
date fixed for the determination of the holders of Series K Preferred Units or
Common Units (as applicable) entitled to receive such distribution” and “the
record date” within the meaning of the two preceding sentences).

 

(iv)                              Notwithstanding the foregoing, no adjustment
shall be made pursuant to the preceding clauses (ii) and (iii) that would result
in a decrease in the Per Unit Series K Amount or Per Unit Common Amount (as
applicable).  No adjustment shall be required unless such adjustment would
require a cumulative increase or decrease of at least 1% of the Per Unit Common
Amount or 1% of the Per Unit Series K Amount, as applicable; provided, however,
that any adjustments that by reason of this subsection (iv) are not required to
be made shall be carried forward and taken into account in any subsequent
adjustment until made; and provided, further, that any adjustment shall be
required and made in accordance with the provisions of this Section 7 (other
than this subsection (iv)) not later than such time as may be required in order
to preserve the tax-free nature of a distribution to the holders of Series K
Preferred Units or Common Units.  Notwithstanding any other provisions of this
Section 7, the Partnership shall not be required to make any adjustment for the
issuance of (i) any Series K Preferred Units or Common Units pursuant to any
plan providing for the reinvestment of distributions or interest payable on
securities of the Partnership and the investment of additional optional amounts
in Series K Preferred Units or Common Units under such plan or (ii) any

 

B-10

--------------------------------------------------------------------------------



 

options, rights or Series K Preferred Units or Common Units pursuant to or on
account of any unit or stock option, unit or stock purchase or any unit or
stock-based compensation plan maintained by the Partnership or the General
Partner.  All calculations under this Section 7 shall be made to the nearest
one-tenth of a Unit (with .05 of a Unit being rounded upward).

 

(d)                                 If the Partnership shall be a party to any
transaction (including, without limitation, a merger, consolidation, entity
conversion, unit exchange, self tender offer for all or substantially all of any
class of Substitute Units, sale of all or substantially all of the Partnership’s
assets or recapitalization of any class of Substitute Units or other business
combination or reorganization and excluding any transaction as to which
subsection (c)(i) of this Section 7 applies) (each of the foregoing being
referred to herein as a “Transaction”), in each case as a result of which any
class of Substitute Units shall be exchanged for or converted into partnership
interests, shares, stock, securities or other property (including cash or any
combination thereof), each Series D Preferred Unit which is not converted into
the right to receive partnership interests, shares, stock, securities or other
property in connection with such Transaction (and thus remains outstanding)
shall, in lieu of being convertible into such class of Substitute Units,
thereafter be convertible into the kind and amount of partnership interests,
shares, stock, securities and other property (including cash or any combination
thereof) receivable upon the consummation of such Transaction by a holder of
that number of Substitute Units into which one Series D Preferred Unit
(including all distributions (whether or not earned or declared) accumulated and
unpaid thereon) was convertible immediately prior to such Transaction, assuming
such holder of Substitute Units is not a Person with which the Partnership
consolidated or into which the Partnership merged or which merged into the
Partnership or to which such sale or transfer was made, as the case may be (a
“Constituent Person”), or an affiliate of a Constituent Person.  In the event
that holders of Substitute Units have the opportunity to elect the form or type
of consideration to be received upon consummation of the Transaction, prior to
such transaction the General Partner shall give prompt written notice to each
Series D Preferred Unit holder of such election, and each Series D Preferred
Unit holder shall also have the right to elect by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each Series D Preferred Unit held by such holder following consummation of such
Transaction.  If a holder of Series D Preferred Units fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each Series D Preferred Unit held by such holder (or by any of its
transferees) the same consideration that a holder of that number of Substitute
Units into which one Series D Preferred Unit was convertible immediately prior
to such Transaction would receive if such Substitute Unit holder failed to make
such an election.  The Partnership shall not be a party to any Transaction
unless the terms of such Transaction are consistent with the provisions of this
subsection (d), and it shall not consent or agree to the occurrence of any
Transaction until the Partnership has entered into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of the
holders of the Series D Preferred Units that will contain provisions enabling
the holders of Series D Preferred Units that remain outstanding after such
Transaction to convert into the consideration received by holders of Substitute
Units determined in accordance with the Per Unit Series K Amount and the

 

B-11

--------------------------------------------------------------------------------



 

Per Unit Common Amount in effect immediately prior to such Transaction (with the
holder having the option to elect the type of consideration if a choice is
offered in the Transaction as specified above).  The provisions of this
subsection (d) shall similarly apply to successive Transactions.

 

(e)                                  If:

 

(i)                                     the Partnership shall authorize the
granting to the holders of any class of Substitute Units of rights, options or
warrants to subscribe for or purchase any Units of any class or any other
rights, options or warrants; or

 

(ii)                                  there shall be any reclassification of any
class of Substitute Units (other than as described in clause (c)(i) of this
Section 7) or any consolidation or merger to which the Partnership is a party
and for which approval of any partners of the Partnership is required, involving
the conversion or exchange of a class of Substitute Units into securities or
other property, or a unit exchange involving the conversion or exchange of any
class of Substitute Units into securities or other property, a self tender offer
by the Partnership for all or substantially all of a class of Substitute Units,
or the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety, or

 

(iii)                               there shall occur the voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership;

 

then the Partnership shall cause to be mailed to the holders of the Series D
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a notice stating (A) the date on which a record is to be
taken for the purpose of such distribution of rights, options or warrants, or,
if a record is not to be taken, the date as of which the holders of any class of
Substitute Units of record to be entitled to such distribution of rights,
options or warrants are to be determined or (B) the date on which such
reclassification, consolidation, merger, sale, transfer, liquidation,
dissolution or winding-up is expected to become effective, and the date as of
which it is expected that holders of any class of Substitute Units of record
shall be entitled to exchange such Units for securities or other property, if
any, deliverable upon such reclassification, consolidation, merger, sale,
transfer, liquidation, dissolution or winding-up.  Failure to give or receive
such notice or any defect therein shall not affect the legality or validity of
the proceedings described in this Section 7.

 

(f)                                   Whenever the Per Unit Series K Amount or
Per Unit Common Amount (as applicable) of any class of Substitute Units is
adjusted as herein provided, the Partnership shall prepare a notice of such
adjustment of such Per Unit Series K Amount or Per Unit Common Amount (as
applicable) setting forth the adjusted Per Unit Series K Amount or Per Unit
Common Amount (as applicable)  and the effective date such adjustment becomes
effective and shall mail such notice of such adjustment of such Per Unit
Series K Amount or Per Unit Common Amount (as applicable) to the holder of each
Series D Preferred Unit at such holder’s last address as shown on the records of
the Partnership.

 

B-12

--------------------------------------------------------------------------------



 

(g)                                  In any case in which subsection (c) of this
Section 7 provides that an adjustment shall become effective on the date next
following the record date for an event, the Partnership may defer until the
occurrence of such event issuing to the holder of any Series D Preferred Unit
converted after such record date and before the occurrence of such event the
additional Substitute Units issuable upon such conversion by reason of the
adjustment required by such event over and above the Substitute Units issuable
upon such conversion before giving effect to such adjustment.

 

(h)                                 For purposes of this Section 7, the number
of any class of Substitute Units at any time outstanding shall not include any
such Units then owned or held by or for the account of the Partnership.  The
Partnership shall not make any distribution on Substitute Units held in the
treasury of the Partnership.

 

(i)                                     If any action or transaction would
require adjustment of the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) pursuant to more than one subsection of this Section 7, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that has the lowest absolute value.

 

(j)                                    If the Partnership shall take any action
affecting any class of Substitute Units, other than action described in this
Section 7, that in the reasonable judgment of the Partnership would materially
affect the conversion rights of the holders of the Series D Preferred Units, the
Per Unit Series K Amount or Per Unit Common Amount, as applicable, may be
adjusted, to the extent permitted by law, in such manner, if any, and at such
time, as the General Partner, determines to be equitable in the circumstances.

 

(k)                                 The Partnership covenants that Substitute
Units issued upon conversion of the Series D Preferred Units shall be validly
issued, fully paid and non-assessable and the holder thereof shall be entitled
to rights of a holder of such Substitute Units specified in the Partnership
Agreement.  Prior to the delivery of any securities that the Partnership shall
be obligated to deliver upon conversion of the Series D Preferred Units, the
Partnership shall endeavor to comply with federal and state laws and regulations
in respect thereof.

 

(l)                                     The Partnership will pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of Substitute Units or other securities or property on
conversion of the Series D Preferred Units, pursuant hereto; provided, however,
that the Company, shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issue or delivery of Substitute Units or
other securities or property in a name other than that of the holder of the
Series D Preferred Units to be converted, and no such issue or delivery shall be
made unless and until the person requesting such issue or delivery has paid to
the Partnership the amount of any such tax or established, to the reasonable
satisfaction of the Partnership, that such tax has been paid.

 

(m)                             Notwithstanding anything to the contrary
contained herein, (i) the adjustment provisions contained in this Section 7
shall be applied so that there is no

 

B-13

--------------------------------------------------------------------------------



 

duplication of adjustments made pursuant to any other document and (ii) no
adjustment under any provision hereof shall be made on account of (A) the stock
split approved by the stockholders of the General Partner on November 20, 2003
or (B) the split of the Common Units that occurred on November 20, 2003.

 

B-14

--------------------------------------------------------------------------------



 

SCHEDULE C

 

1.                                      Definitions.  As used in this Schedule
C, the following terms shall have the meanings set forth below, unless the
context otherwise requires:

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by the General Partner on its
Series K Preferred Units for such Distribution Period or, if no such
distribution payment date is established, the last business day of the first
full month following such Distribution Period.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the Series K Preferred Units or, if no such
distribution period is established, the calendar quarter shall be the
Distribution Period; provided that (a) the initial Distribution Period shall
commence on March 5, 2004 and end on and include March 31, 2004 and (b) the
Distribution Period in which the final liquidation payment is made pursuant to
Section 7.2 of the Sixth Amended and Restated Agreement of Limited Partnership,
as amended, shall commence on the first day following the immediately preceding
Distribution Period and end on the date of such final liquidation payment.

 

“Fair Market Value” shall mean, as of any day, (i) with respect to the Series K
Preferred Units, the average of the daily Closing Price of shares of the Class A
Stock during the ten consecutive Trading Days ending on the business day
immediately preceding the day in question with respect to the issuance or
distribution requiring such computation (subject to appropriate adjustment in
the event that the exchange ratio between Series K Preferred Units and shares of
Class A Stock is not one-to-one) and (ii) with respect to the Common Units, the
value of such units on the day in question as determined by the General Partner
acting in good faith on the basis of trading price quotations (if any) and other
information as the General Partner considers, in its reasonable judgment,
appropriate

 

“Per Unit Cash Amount” shall mean $18.8613(2) per Series E Preferred Unit.

 

“Per Unit Common Amount” shall mean one Common Unit, as adjusted pursuant to
Section 7(c) hereof.

 

“Per Unit Series K Amount” shall mean 0.40682134 Series K Preferred Units, as
adjusted pursuant to Section 7(c) hereof.

 

“Substitute Units” shall mean the Series K Preferred Units and Common Units,
collectively.

 

“Tenth Anniversary Date” shall mean March 5, 2014.

 

2.                                      Designation and Number; Etc.  The
Series E Preferred Units have been established and shall have such rights,
preferences, limitations and qualifications as are described

 

--------------------------------------------------------------------------------

(2)                               This is equal to the per Common Unit cash
distribution (approximately $14.527 per Common Unit) multiplied by the initial
Series E conversion ratio (1.298364 common units per Series E Preferred Unit).

 

--------------------------------------------------------------------------------



 

herein (in addition to the rights, preferences, limitations and qualifications
contained in the Sixth Amended and Restated Agreement of Limited Partnership to
the extent applicable).  The authorized number of Series E Preferred Units shall
be 502,657.8128.  Notwithstanding anything to the contrary contained herein, in
the event of a conflict between the provisions of this Schedule C and any other
provision of the Sixth Amended and Restated Agreement of Limited Partnership,
the provisions of this Schedule C shall control.

 

3.                                      Rank.  The Series E Preferred Units
shall, with respect to the payment of distributions and the distribution of
amounts upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership, rank as follows:

 

(a)                                 senior to all classes or series of Common
Units, the Series K Preferred Units, the Series L Preferred Units and all Units
the terms of which provide that such Units shall rank junior to the Series E
Preferred Units;

 

(b)                                 on a parity with the Series B Preferred
Units, Series D Preferred Units and each other series of Preferred Units issued
by the Partnership which does not provide by its express terms that it ranks
junior or senior in right of payment to the Series E Preferred Units with
respect to payment of distributions or amounts upon liquidation, dissolution or
winding-up; and

 

(c)                                  junior to any class or series of Preferred
Units issued by the Partnership that ranks senior to the Series E Preferred
Units and has been approved in accordance with Section 4 of this Schedule C.

 

4.                                      Voting.

 

(a)                                 Holders of Series E Preferred Units shall
not have any voting rights, except as described below in this Section 4.

 

(b)                                 So long as any Series E Preferred Units
remain outstanding, the Partnership shall not, without the affirmative vote or
consent of the holders of at least a majority of the Series E Preferred Units
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (such series voting separately as a class), (i) authorize, create, issue
or increase the authorized or issued amount of any class or series of
partnership interests in the Partnership ranking senior to the Series E
Preferred Units with respect to the payment of distributions or the distribution
of assets upon voluntary or involuntary liquidation, dissolution or winding-up
of the Partnership or reclassify any Common Units, other Preferred Units or any
class of Substitute Units into such partnership interests, or create, authorize
or issue any obligation or security convertible or exchangeable into or
evidencing the right to purchase any such partnership interests; or (ii) amend,
alter or repeal the provisions of the Sixth Amended and Restated Agreement of
Limited Partnership, as amended, whether by merger or consolidation or otherwise
(an “Event”), so as to (A) negate the provisions of clause (i) or (ii) of this
paragraph, (B) materially and adversely affect the right of the holders of
Series E Preferred Units to transfer such Units unless the amendment also
applies to the holders of all other Units, (C) give the holders of any
partnership interest a right to the payment of

 

C-2

--------------------------------------------------------------------------------



 

distributions from the Partnership or a right to the distribution of amounts
upon voluntary or involuntary liquidation, dissolution or winding-up of the
Partnership that ranks senior to the Series E Preferred Units or (D) materially
and adversely affect any right, preference, privilege or voting power of the
Series E Preferred Units or the holders thereof contained in this Schedule C. 
Notwithstanding anything to the contrary contained herein, each of the following
shall be deemed not to (i) materially and adversely affect any such right,
preference, privilege or voting power or (ii) otherwise require the vote or
consent of the holders of the Series E Preferred Units: (X) the occurrence of
any merger, consolidation, entity conversion, unit exchange, recapitalization of
the Common Units or other business combination or reorganization, so long as
either (1) the Partnership is the surviving entity and the Series E Preferred
Units remain outstanding with the terms thereof materially unchanged (including
without limitation the terms with respect to distributions, voting, redemption
and conversion), or (2) if the Partnership is not the surviving entity in such
transaction, interests in an entity having substantially the same rights and
terms (including without limitation rights to distributions, voting, redemption
and conversion) as the Series E Preferred Units are exchanged or substituted for
the Series E Preferred Units (and with the terms of the Common Units or such
other securities for which the Series E Preferred Units (or the substitute or
exchanged security therefor) are convertible or redeemable materially the same
with respect to rights to distributions, voting and redemption), (Y) any
increase in the amount of the authorized Preferred Units or Common Units or the
creation or issuance of any other series or class of Preferred Units or Common
Units or any increase in the amount of Common Units or any other series of
Preferred Units, in each case so long as such Units rank on a parity with or
junior to the Series E Preferred Units with respect to the payment of
distributions and the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership and (Z) a sale or
other disposition of all or substantially all of the Partnership’s assets (by
merger or otherwise) if, in connection with such transaction, the holders of
Series E Preferred Units have the opportunity to surrender all of the issued and
outstanding Series E Preferred Units in exchange for a cash payment equal to the
amount that such holders would be entitled to receive in respect thereof upon a
liquidation, dissolution or winding-up of the Partnership (such surrender and
payment to be made contemporaneously with the closing of such transaction) and
any resulting dissolution, liquidation and/or winding-up of the Partnership.

 

The foregoing voting provisions shall not apply, if at or prior to the time when
the act with respect to which such vote would otherwise be required shall be
effected, all outstanding Series E Preferred Units shall have been converted or
redeemed.

 

For purposes of the foregoing provisions of this Section 4, each Series E
Preferred Unit shall have one (1) vote.

 

Except as otherwise required by applicable law or as set forth herein, the
Series E Preferred Units shall not have any voting rights or powers and the
consent of the holders thereof shall not be required for the taking of any
action.

 

C-3

--------------------------------------------------------------------------------



 

5.                                      Distributions.

 

(a)                                 With respect to each Distribution Period and
subject to the rights of the holders of Preferred Units ranking senior to or on
parity with the Series E Preferred Units, the holders of Series E Preferred
Units shall be entitled to receive, when, as and if declared by the General
Partner, out of assets of the Partnership legally available for the payment of
the distributions, quarterly cumulative cash distributions in an amount per
Series E Preferred Unit equal to the greater of (i) $0.875 (the “Base Quarterly
Distribution”) and (ii) the amount of the regular quarterly cash distribution
paid for such Distribution Period upon the number of Series K Preferred Units
and Common Units (or portion thereof) into which such Series E Preferred Unit is
then convertible in accordance with Section 7 of this Schedule C. 
Notwithstanding anything to the contrary contained herein, the amount of
distributions described under each of clause (i) and (ii) of this paragraph for
the initial Distribution Period, or any other period shorter than a full
Distribution Period, shall be prorated and computed based on the actual number
of days in such Distribution Period relative to the actual number of days in the
calendar quarter of which the Distribution Period is a part.  Such distributions
shall, with respect to each Series E Preferred Unit, accrue from its issue date,
whether or not in, or with respect to, any Distribution Period or Periods
(A) the distributions described above are declared, (B) the Partnership is
contractually prohibited from paying such distributions or (C) there shall be
assets of the Partnership legally available for the payment of such
distributions.  The distributions upon the Series E Preferred Units for each
Distribution Period shall, if and to the extent declared or authorized by the
General Partner on behalf of the Partnership, be paid in arrears (without
interest or other amount) on the Distribution Payment Date with respect thereto,
and, if not paid on such date, shall accumulate, whether or not in, or with
respect to, any Distribution Period or Periods (X) the distributions are
declared, (Y) the Partnership is contractually prohibited from paying such
distributions or (Z) there shall be assets of the Partnership legally available
for the payment of such distributions (and shall not constitute accumulated
distributions prior to such date).  The record date for distributions upon the
Series E Preferred Units for any Distribution Period shall be the same as the
record date for the distributions upon the Series K Preferred Units for such
Distribution Period (or, if no such record date is set for such Units, the
fifteenth day of the calendar month in which the applicable Distribution Payment
Date falls if prior to such Distribution Payment Date; otherwise, the fifteenth
day of the immediately preceding calendar month).  Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference to any Distribution Payment Date, to holders of record
on such date, not exceeding 45 days preceding the payment date thereof, as may
be fixed by the General Partner.  Any distribution payment made upon the
Series E Preferred Units shall first be credited against the earliest accrued
but unpaid distributions due with respect to such Units which remains payable. 
No interest, or sum of money in lieu of interest, shall be owing or payable in
respect of any distribution payment or payments on the Series E Preferred Units,
whether or not in arrears.

 

(b)                                 No distribution on the Series E Preferred
Units shall be declared by the General Partner or paid or set apart for payment
by the Partnership at such time as and to the extent that the terms and
provisions of any bona fide agreement of the Partnership, including any
agreement relating to bona fide indebtedness, prohibits such declaration,
payment or setting apart for payment or provides that such declaration,

 

C-4

--------------------------------------------------------------------------------



 

payment or setting apart for payment would constitute a breach thereof, or a
default thereunder, or to the extent that such declaration of payment shall be
restricted or prohibited by law (and such failure to pay distributions on the
Series E Preferred Units shall prohibit other distributions by the Partnership
as described in Sections 5(c) or (d) of this Schedule C).  Notwithstanding the
foregoing, distributions on the Series E Preferred Units shall accumulate as
provided herein whether or not any of the foregoing restrictions exist.

 

(c)                                  Except as provided in Section 5(d) of this
Schedule C, so long as any Series E Preferred Units are outstanding, (i) no cash
or non-cash distributions (other than in Common Units or other Units ranking
junior to the Series E Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership) shall be
declared or paid or set apart for payment upon the Common Units or any other
class or series of partnership interests in the Partnership or Units ranking, as
to payment of distributions or amounts distributable upon liquidation,
dissolution or winding-up of the Partnership, on a parity with or junior to the
Series E Preferred Units, for any period and (ii) no Common Units or other Units
ranking junior to or on a parity with the Series E Preferred Units as to payment
of distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series E Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof set apart for such payment in the next 30 days on the
Series E Preferred Units for all Distribution Periods ending on or prior to the
distribution payment date for the Common Units or such other class or series of
Unit or the date of such redemption, purchase or other acquisition.

 

(d)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not set apart for such payment in the
next 30 days) upon the Series E Preferred Units and any other partnership
interests in the Partnership or Units ranking on a parity as to payment of
distributions with the Series E Preferred Units, all distributions declared upon
the Series E Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series E Preferred Units shall be declared or paid pro rata so that the amount
of distributions declared per Unit of Series E Preferred Units and such other
partnership interests in the Partnership or Units shall in all cases bear to
each other the same ratio that accrued and unpaid distributions per Unit on the
Series E Preferred Units and such other partnership interests in the Partnership
or Units (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such Units do not have
cumulative distributions) bear to each other.

 

(e)                                  Except as set forth in Section 6 of this
Schedule C, holders of Series E Preferred Units shall not be entitled to any
distributions, whether payable in

 

C-5

--------------------------------------------------------------------------------



 

cash, property or Units, in excess of the cumulative distributions described in
Section 5(a) of this Schedule C.

 

(f)                                   Distributions with respect to the Series E
Preferred Units are intended to qualify as permitted distributions of cash that
are not treated as a disguised sale within the meaning of Treasury Regulation
§1.707-4 and the provisions of this Schedule C shall be construed and applied
consistently with such Treasury Regulations.

 

6.                                      Liquidation Preference.

 

(a)                                 In the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to or set apart for the holders of Common Units or any other partnership
interests in the Partnership or Units ranking junior to the Series E Preferred
Units as to the distribution of assets upon the liquidation, dissolution or
winding-up of the Partnership, the holders of the Series E Preferred Units
shall, with respect to each such Unit, be entitled to receive, out of the assets
of the Partnership available for distribution to Partners after payment or
provision for payment of all debts and other liabilities of the Partnership and
subject to the rights of the holders of any series of Preferred Units ranking
senior to or on parity with the Series E Preferred Units with respect to payment
of amounts upon liquidation, dissolution or winding-up of the Partnership, an
amount equal to the greater of (i) $50, plus an amount equal to all
distributions (whether or not earned or declared) accrued and unpaid thereon to
the date of final distribution (including all accumulated and unpaid
distributions) and (ii) the amount that a holder of such Series E Preferred Unit
would have received upon final distribution in respect of the number of Series K
Preferred Units and Common Units (as applicable) into which such Series E
Preferred Unit (including all accumulated and unpaid distributions (whether or
not earned or declared) with respect thereto) was convertible immediately prior
to such date of final distribution.  If, upon any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of the
Series E Preferred Units are insufficient to pay in full the preferential amount
aforesaid on the Series E Preferred Units and liquidating payments on any other
Units or partnership interests in the Partnership of any class or series
ranking, as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the Partnership, on a parity with the Series E
Preferred Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series E Preferred Units and any such other Units or
partnership interests in the Partnership ratably in accordance with the
respective amounts that would be payable on such Series E Preferred Units and
such other Units or partnership interests in the Partnership if all amounts
payable thereon were paid in full.  For the purposes of this Section 6, none of
(i) a consolidation or merger of the Partnership with or into another entity,
(ii) a merger of another entity with or into the Partnership or (iii) a sale,
lease or conveyance of all or substantially all of the Partnership’s assets,
properties or business shall be deemed to be a liquidation, dissolution or
winding-up of the Partnership (unless all or substantially all of the proceeds
thereof are distributed by the Partnership, in which case a liquidation,
dissolution or winding-up of the Partnership shall be deemed to have occurred).

 

C-6

--------------------------------------------------------------------------------



 

(b)                                 Written notice of such liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by first class mail, postage
pre-paid, not less than 30 nor more than 60 days prior to the payment date
stated therein, to each record holder of the Series E Preferred Units at the
respective addresses of such holders as the same shall appear on the transfer
records of the Partnership.

 

(c)                                  After payment of the full amount of
liquidating distributions to which they are entitled as provided in
Section 6(a) of this Schedule C, the holders of Series E Preferred Units shall
have no right or claim to any of the remaining assets of the Partnership.

 

7.                                      Conversion.  Holders of Series E
Preferred Units shall have the right to convert all or a portion of such Units
into Substitute Units and the Per Unit Cash Amount, as follows:

 

(a)                                 A holder of Series E Preferred Units shall
have the right, at such holder’s option, at any time, to convert any whole
number of Series E Preferred Units into fully paid and non-assessable Substitute
Units and the Per Unit Cash Amount; provided, however, that the conversion right
may not be exercised at any one time by a holder of Series E Preferred Units
with respect to less than 1,000 Series E Preferred Units (or all the Series E
Preferred Units then owned by such holder if such holder owns less than 1,000
Series E Preferred Units).  Each Series E Preferred Unit shall be convertible
into (x) the Per Unit Cash Amount and (y) the number of Substitute Units
determined as follows.  The Partnership shall calculate a “Reference Share
Number” for a Series E Preferred Unit by dividing (i) the $50 base liquidation
preference per Series E Preferred Unit, plus an amount equal to all accumulated
and unpaid distributions (whether or not earned or declared) with respect
thereto by (ii) a conversion price of $38.51 (equivalent to an initial Reference
Share Number of 1.298364).  The number of Substitute Units that a holder of a
Series E Preferred Unit shall receive upon conversion of a Series E Preferred
Unit shall be an amount equal to (1) with respect to Series K Preferred Units, a
number of Series K Preferred Units equal to the product of (A) the Per Unit
Series K Amount, subject to adjustment as described in Section 7(c) hereof,
multiplied by (B) the Reference Share Number and (2) with respect to Common
Units, a number of Common Units equal to the product of (A) the Per Unit Common
Amount, subject to adjustment as described in Section 7(c) hereof, multiplied by
(B) the Reference Share Number.

 

(b)                                 To exercise the conversion right, the holder
of each Series E Preferred Unit to be converted shall execute and deliver to the
General Partner, at the principal office of the Partnership, a written notice
(the “Conversion Notice”) indicating that the holder thereof elects to convert
such Series E Preferred Unit and containing representations and warranties of
such holder that (i) such holder has good and marketable title to such Series E
Preferred Unit, free and clear of all liens, claims and encumbrances, (ii) such
holder is an accredited investor as defined in Regulation D under the Securities
Act of 1933, as amended, and has such knowledge and experience in financial and
business matters such that such holder is capable of evaluating the merits

 

C-7

--------------------------------------------------------------------------------



 

and risks of receiving and owning the Substitute Units that may be issued to it
in exchange for such Series E Preferred Unit, (iii) such holder is able to bear
the economic risk of such ownership and (iv) such Substitute Units to be
acquired by such holder pursuant to this Agreement would be acquired by such
holder for its own account, for investment purposes only and not with a view to,
and with no present intention of, selling or distributing the same in violation
of federal or state securities laws.  Unless the Substitute Units issuable on
conversion are to be issued in the same name as the name in which such Series E
Preferred Unit is registered, each Series E Preferred Unit surrendered for
conversion shall be accompanied by instruments of transfer, in form reasonably
satisfactory to the Partnership, duly executed by the holder or such holder’s
duly authorized attorney and an amount sufficient to pay any transfer or similar
tax (or evidence reasonably satisfactory to the Partnership demonstrating that
such taxes have been paid).

 

As promptly as practicable after delivery of the Conversion Notice as aforesaid,
the Partnership shall amend the Partnership Agreement to reflect the conversion
and the issuance of Substitute Units issuable upon the conversion of such
Series E Preferred Units in accordance with the provisions of this Section 7. 
In addition, the Partnership shall deliver to the holder at its address as
reflected on the records of the Partnership, a copy of such amendment.

 

A holder of Series E Preferred Units at the close of business on the record date
for any Distribution Period shall be entitled to receive the distribution
payable on such Units on the corresponding Distribution Payment Date
notwithstanding the conversion of such Series E Preferred Units following such
record date and prior to such Distribution Payment Date and shall have no right
to receive any distribution for such Distribution Period in respect of the
Substitute Units into which such Series E Preferred Units were converted.

 

Each conversion shall be deemed to have been effected immediately prior to the
close of business on the date on which the Conversion Notice is received by the
Partnership as aforesaid, and the person or persons, in whose name or names any
Substitute Units shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of such Units at such time on such date,
and such conversion shall be in accordance with the Per Unit Series K Amount and
the Per Unit Common Amount in effect at such time and on such date unless the
transfer books of the Partnership shall be closed on that date, in which event
such person or persons shall be deemed to have become such holder or holders of
record immediately prior to the close of business on the next succeeding day on
which such transfer books are open, but such conversion shall be in accordance
with the Per Unit Series K Amount and the Per Unit Common Amount in effect on
the date on which such Units have been surrendered and such notice received by
the Partnership.

 

(c)                                  The Per Unit Series K Amount or the Per
Unit Common Amount shall be adjusted from time to time as follows:

 

(i)                                     If the Partnership shall, after the date
on which the Series E Preferred Units are first issued (the “Issue Date”),
(A) pay or make a distribution to holders of its partnership interests Units in
Series K Preferred Units or Common Units, (B) subdivide its outstanding Series K
Preferred Units or Common Units, respectively,

 

C-8

--------------------------------------------------------------------------------



 

into a greater number of Units or distribute Series K Preferred Units or Common
Units to the respective holders thereof, (C) combine its outstanding Series K
Preferred Units or Common Units, respectively, into a smaller number of Units,
or (D) issue any partnership interests or Units by reclassification of its
Series K Preferred Units or Common Units, the Per Unit Series K Amount or the
Per Unit Common Amount, as applicable, shall be adjusted so that the conversion
rights of the holder of any Series E Preferred Unit are not diluted or expanded
thereby.

 

(ii)                                  If the Partnership shall issue after the
Issue Date rights, options or warrants to all holders of Series K Preferred
Units or Common Units entitling them to subscribe for or purchase Series K
Preferred Units or Common Units (or securities convertible into or exchangeable
for such Units) at a price per Unit less than the Fair Market Value per Series K
Preferred Unit or Common Unit, as applicable, on the record date for the
determination of holders of Units entitled to receive such rights, options or
warrants, then the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) shall be adjusted so that it shall equal the number determined by
multiplying (I) the Per Unit Series K Amount or Per Unit Common Amount, as
applicable, in effect immediately prior to adjustment by (II) a fraction, the
numerator of which shall be the sum of (A) the number of Series K Preferred
Units or Common Units (as applicable) outstanding at the close of business on
the date fixed for such determination and (B) the number of additional Series K
Preferred Units or Common Units (as applicable) offered for subscription or
purchase pursuant to such rights, options or warrants, and the denominator of
which shall be the sum of (A) the number of Series K Preferred Units or Common
Units (as applicable) outstanding at the close of business on the date fixed for
such determination and (B) the number of Series K Preferred Units or Common
Units (as applicable) that could be purchased at a price per Unit equal to the
Fair Market Value with use of the aggregate proceeds to the Partnership
resulting from the exercise of such rights, options or warrants for such Units. 
In determining whether any rights, options or warrants entitle the holder of
Series K Preferred Units or Common Units to subscribe for or purchase Series K
Preferred Units or Common Units at a price per Unit less than the Fair Market
Value, there shall be taken into account any consideration received by the
Partnership upon issuance and upon exercise of such rights, options or warrants,
the value of such consideration, if other than cash, to be determined in good
faith by the Board of the General Partner.

 

(iii)                               If the Partnership shall distribute after
the Issue Date to all holders of Series K Preferred Units or Common Units any
other securities or evidences of its indebtedness or assets (excluding those
rights, options, warrants, securities and other assets referred to in and
treated under subsection (i) or (ii) above, and excluding distributions paid
exclusively in cash) (any of the foregoing being hereinafter in this subsection
(iii) called the “Securities”), then in each case the Per Unit Series K Amount
or Per Unit Common Amount (as applicable) shall be adjusted so that it shall
equal the number determined by multiplying (I) the Per Unit Series K Amount or
Per Unit Common Amount (as applicable) in effect immediately prior to adjustment
by (II) a fraction, the numerator of which shall be the Fair Market Value per
Series K Preferred Unit or Common Unit (as applicable) on the record date for
the determination of holders of Series K Preferred Units or Common Units (as
applicable) entitled to receive such

 

C-9

--------------------------------------------------------------------------------



 

distribution, and the denominator of which shall be the Fair Market Value per
Series K Preferred Unit or Common Unit (as applicable) on the record date
mentioned above less the then fair market value (as determined in good faith by
the General Partner) of the portion of the Securities so distributed applicable
to one Series K Preferred Unit or Common Unit (as applicable).  For the purposes
of this subsection (iii), a distribution in the form of a Security, which is
distributed not only to the holders of the Series K Preferred Units or Common
Units on the date fixed for the determination of holders of such Units entitled
to such distribution of such Security, but also is distributed with each
Series K Preferred Unit or Common Unit delivered to a person converting a
Series E Preferred Unit after such determination date (together with
distributions thereon paid to the holders of Series K Preferred Units or Common
Units, as applicable, prior thereto), shall not require an adjustment pursuant
to this subsection (iii); provided that on the date, if any, on which a person
converting a Series E Preferred Unit would no longer be entitled to receive such
Security with a Series K Preferred Unit or Common Unit, a distribution of such
Securities shall be deemed to have occurred, and the Per Unit Series K Amount or
Per Unit Common Amount (as applicable) shall be adjusted as provided in this
subsection (iii) (and such day shall be deemed to be “the date fixed for the
determination of the holders of Series K Preferred Units or Common Units (as
applicable) entitled to receive such distribution” and “the record date” within
the meaning of the preceding sentence).

 

(iv)                              Notwithstanding the foregoing, no adjustment
shall be made pursuant to the preceding clauses (ii) and (iii) that would result
in a decrease in the Per Unit Series K Amount or Per Unit Common Amount (as
applicable).  No adjustment shall be required unless such adjustment would
require a cumulative increase or decrease of at least 1% of the Per Unit Common
Amount or 1% of the Per Unit Series K Amount, as applicable; provided, however,
that any adjustments that by reason of this subsection (iv) are not required to
be made shall be carried forward and taken into account in any subsequent
adjustment until made; and provided, further, that any adjustment shall be
required and made in accordance with the provisions of this Section 7 (other
than this subsection (iv)) not later than such time as may be required in order
to preserve the tax-free nature of a distribution to the holders of Series K
Preferred Units or Common Units.  Notwithstanding any other provisions of this
Section 7, the Partnership shall not be required to make any adjustment for the
issuance of (i) any Series K Preferred Units or Common Units on account of any
plan providing for the reinvestment of distributions or interest payable on
securities of the Partnership or the General Partner and the investment of
additional optional amounts under such plan or (ii) any options, rights or
Series K Preferred Units or Common Units pursuant to or on account of any unit
or stock option, unit or stock purchase or any unit or stock-based compensation
plan maintained by the Partnership or the General Partner.  All calculations
under this Section 7 shall be made to the nearest one-tenth of a Unit (with .05
of a Unit being rounded upward).

 

(d)                                 If the Partnership shall be a party to any
transaction (including, without limitation, a merger, consolidation, entity
conversion, unit exchange, self tender offer for all or substantially all of any
class of Substitute Units, sale of all or substantially all of the Partnership’s
assets or recapitalization of any class of Substitute Units or other business
combination or reorganization and excluding any transaction as to which
subsection (c)(i) of this

 

C-10

--------------------------------------------------------------------------------



 

Section 7 applies) (each of the foregoing being referred to herein as a
“Transaction”), in each case as a result of which any class of Substitute Units
shall be exchanged for or converted into partnership interests, shares, stock,
securities or other properties (including cash or any combination thereof), each
Series E Preferred Unit which is not converted into the right to receive
partnership interests, shares, stock, securities or other property in connection
with such Transaction (and thus remains outstanding) shall, in lieu of being
convertible into such class of Substitute Units, thereafter be convertible into
the kind and amount of partnership interests, shares, stock, securities and
other property (including cash or any combination thereof) receivable upon the
consummation of such Transaction by a holder of that number of Substitute Units
into which one Series E Preferred Unit (including all distributions (whether or
not earned or declared) accumulated and unpaid thereon) was convertible
immediately prior to such Transaction, assuming such holder of Substitute Units
is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person.  In the event that holders of Substitute Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such transaction the General Partner
shall give prompt written notice to each Series E Preferred Unit holder of such
election, and each Series E Preferred Unit holder shall also have the right to
elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each Series E Preferred Unit
held by such holder following consummation of such Transaction.  If a holder of
Series E Preferred Units fails to make such an election, such holder (and any of
its transferees) shall receive upon conversion of each Series E Preferred Unit
held by such holder (or by any of its transferees) the same consideration that a
holder of that number of Substitute Units into which one Series E Preferred Unit
was convertible immediately prior to such Transaction would receive if such
Substitute Unit holder failed to make such an election.  The Partnership shall
not be a party to any Transaction unless the terms of such Transaction are
consistent with the provisions of this subsection (d), and it shall not consent
or agree to the occurrence of any Transaction until the Partnership has entered
into an agreement with the successor or purchasing entity, as the case may be,
for the benefit of the holders of the Series E Preferred Units that will contain
provisions enabling the holders of Series E Preferred Units that remain
outstanding after such Transaction to convert into the consideration received by
holders of Substitute Units determined in accordance with the Per Unit Series K
Amount and the Per Unit Common Amount in effect immediately prior to such
Transaction (with the holder having the option to elect the type of
consideration if a choice is offered in the Transaction as specified above). 
The provisions of this subsection (d) shall similarly apply to successive
Transactions.

 

(e)                                  If:

 

(i)                                     the Partnership shall declare a
distribution on the Series K Preferred Units or Common Units (other than a
regular quarterly cash distribution (as applicable) or a distribution in
Series K Preferred Units or Common Units); or

 

(ii)                                  the Partnership shall authorize the
granting to the holders of any class of Substitute Units of rights, options or
warrants to subscribe for or purchase any Units of any class or any other
rights, options or warrants; or

 

C-11

--------------------------------------------------------------------------------



 

(iii)                               there shall be any reclassification of any
class of Substitute Units (other than a distribution in Series K Preferred Units
or Common Units or a subdivision of Series K Preferred Units or Common Units) or
any consolidation or merger to which the Partnership is a party and for which
approval of any partners of the Partnership is required, involving the
conversion or exchange of a class of Substitute Units into securities or other
property, or a unit exchange involving the conversion or exchange of any class
of Substitute Units into securities or other property, a self tender offer by
the Partnership for all or substantially all of the class of Substitute Units,
or the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety; or

 

(iv)                              there shall occur the voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership;

 

then the Partnership shall cause to be mailed to the holders of the Series E
Preferred Units at their addresses as shown on the records of the Partnership,
as promptly as possible a prior notice stating (A) the date on which a record is
to be taken for the purpose of such distribution or grant, or, if a record is
not to be taken, the date as of which the holders of any class of Substitute
Units of record to be entitled to such distribution or grant are to be
determined or (B) the date on which such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution or winding-up is expected to
become effective, and the date as of which it is expected that holders of any
class of Substitute Units of record shall be entitled to exchange such Units for
securities or other property, if any, deliverable upon such reclassification,
consolidation, merger, sale, transfer, liquidation, dissolution or winding-up. 
Failure to give or receive such notice or any defect therein shall not affect
the legality or validity of the proceedings described in this Section 7.

 

(f)                                   Whenever the Per Unit Series K Amount or
Per Unit Common Amount (as applicable) is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of such Per Unit Series K
Amount or Per Unit Common Amount (as applicable) setting forth the adjusted Per
Unit Series K Amount or Per Unit Common Amount (as applicable) and shall mail
such notice of such adjustment of such Per Unit Series K Amount or Per Unit
Common Amount (as applicable) to the holder of each Series E Preferred Unit at
such holder’s last address as shown on the records of the Partnership.

 

(g)                                  Any adjustment to the Per Unit Series K
Amount or Per Unit Common Amount (as applicable) of a class of Substitute Units
pursuant to subsection (c) of this Section 7 with respect to any event shall
become effective at such time as is necessary to prevent dilution or expansion
of the conversion rights on account of such event.

 

(h)                                 For purposes of this Section 7, the number
of any class of Substitute Units at any time outstanding shall not include any
such Units then owned or held by or for the account of the Partnership.  The
Partnership shall not make any distribution on Substitute Units held in the
treasury of the Partnership.

 

C-12

--------------------------------------------------------------------------------



 

(i)                                     If any action or transaction would
require adjustment of the Per Unit Series K Amount or Per Unit Common Amount (as
applicable) pursuant to more than one subsection of this Section 7, only one
adjustment shall be made, and such adjustment shall be the amount of adjustment
that results in the highest absolute value of such Per Unit Series K Amount or
Per Unit Common Amount (as applicable).

 

(j)                                    If the Partnership shall take any action
affecting any class of Substitute Units, other than action described in this
Section 7, that in the reasonable judgment of the Partnership would materially
affect the conversion rights of the holders of the Series E Preferred Units, the
Per Unit Series K Amount or Per Unit Common Amount (as applicable), may be
adjusted, to the extent permitted by law, in such manner, if any, and at such
time, as the General Partner, determines to be equitable in the circumstances.

 

(k)                                 The Partnership covenants that Substitute
Units issued upon conversion of the Series E Preferred Units shall be validly
issued, fully paid and non-assessable and the holder thereof shall be entitled
to rights of a holder of such Substitute Units specified in the Partnership
Agreement.  Prior to the delivery of any securities that the Partnership shall
be obligated to deliver upon conversion of the Series E Preferred Units, the
Partnership shall endeavor to comply with all federal and state laws and
regulations in respect thereof.

 

(l)                                     The Partnership will pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of Substitute Units or other securities or property on
conversion of the Series E Preferred Units pursuant hereto; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issue or delivery of Substitute Units or
other securities or property in a name other than that of the holder of the
Series E Preferred Units to be converted, and no such issue or delivery shall be
made unless and until the person requesting such issue or delivery has paid to
the Partnership the amount of any such tax or established, to the reasonable
satisfaction of the Partnership, that such tax has been paid.

 

(m)                             Notwithstanding anything to the contrary
contained herein, the adjustment provisions contained in this Section 7 shall be
applied so that there is no duplication of adjustments made pursuant to any
other document.

 

C-13

--------------------------------------------------------------------------------



 

SCHEDULE D

 

1.                                      Definitions.  As used in this Schedule
D, the following terms shall have the meanings set forth below, unless the
context otherwise requires:

 

“Distribution Payment Date” shall mean, with respect to any distribution period,
the first day of January, April, July and October of each year, or, if not a
business day, the next succeeding business day (provided no interest, additional
distributions or other sums shall accrue or accumulate on the amount so payable
for the period from and after the Distribution Payment Date to the next
succeeding business day).

 

2.                                      Designation and Number; Etc.  The
Series G Preferred Units have been established and shall have such rights,
preferences, limitations and qualifications as are described herein (in addition
to the rights, preferences, limitations and qualifications contained in the
Sixth Amended and Restated Agreement of Limited Partnership to the extent
applicable).  The authorized number of Series G Preferred Units shall be
11,500,000.  Notwithstanding anything to the contrary contained herein, in the
event of a conflict between the provisions of this Schedule D and any other
provision of the Sixth Amended and Restated Agreement of Limited Partnership,
the provisions of this Schedule D shall control.

 

3.                                      Rank.  The Series G Preferred Units
shall, with respect to the payment of distributions and the distribution of
amounts upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership, rank as follows:

 

(a)                                 senior to all classes or series of Common
Units, Series K Preferred Units, Series L Preferred Units and to all Units the
terms of which provide that such Units shall rank junior to the Series G
Preferred Units;

 

(b)                                 on a parity with the Series B Preferred
Units, Series D Preferred Units, Series E Preferred Units, and each series of
Preferred Units issued by the Partnership which does not provide by its express
terms that it ranks junior or senior in right of payment to the Series G
Preferred Units with respect to payment of distributions or amounts upon
liquidation, dissolution or winding-up; and

 

(c)                                  junior to any class or series of Preferred
Units issued by the Partnership that ranks senior to the Series G Preferred
Units.

 

4.                                      Voting.  The Partnership shall not,
without the affirmative vote or consent of the holders of at least two-thirds of
the outstanding Units of the Series G Preferred Units voting separately as a
class:

 

(a)                                 authorize, create or increase the authorized
or issued amount of any class or series of partnership interests of the
Partnership ranking senior to the Series G Preferred Units with respect to the
payment of distributions or rights upon liquidation, dissolution or winding up
of the Partnership, or reclassify any authorized partnership interests into, or
create, authorize or issue any obligation or interest convertible into,
exchangeable for or evidencing the right to purchase, any such senior
partnership interests; or

 

--------------------------------------------------------------------------------



 

(b)                                 amend, alter or repeal the provisions of
these Series G Preferred Units, whether by merger, consolidation or otherwise,
so as to materially and adversely affect any right, preference, privilege or
voting power of the Series G Preferred Units or the holders thereof.

 

For purposes of this Section 4, each Series G Preferred Unit shall have one
(1) vote.  Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series G Preferred Units shall have been converted or redeemed. 
Except as provided herein, the holders of Series G Preferred Units shall not
have any voting or consent rights or other rights to participate in the
management of the Partnership or to receive notices of meetings.

 

5.                                      Distributions.

 

(a)                                 Subject to the rights of the holders of
Preferred Units ranking senior to or on parity with the Series G Preferred
Units, the holders of Series G Preferred Units shall be entitled to receive on
each Distribution Payment Date, out of assets of the Partnership legally
available for the payment of the distributions, quarterly cumulative cash
distributions at the rate of 6.375% per year of the $25.00 liquidation
preference per Unit, which is equivalent to $1.59375 per Unit of Series G
Preferred Unit per year.  Distributions on the Series G Preferred Units shall
only be paid when, as and if declared by the General Partner, however,
distributions shall accumulate whether or not so declared.

 

(b)                                 Distributions on the Series G Preferred
Units shall accrue and be cumulative from, and including, the date of original
issuance and shall be payable (when, as and if declared by the General Partner)
quarterly in arrears on each Distribution Payment Date of each year.  The
initial distribution on the Series G Preferred Units, which shall be paid on
April 1, 2013 if declared by the General Partner, shall be for less than a full
quarter and shall be in the amount of $0.2125 per Series G Preferred Unit.  The
amount of this initial distribution has been prorated and computed, and the
Partnership will prorate and compute any other distribution payable for a
partial distribution period, on the basis of a 360-day year consisting of twelve
30-day months.  Distributions payable on the Series G Preferred Units for each
full distribution period shall be computed by dividing the annual distribution
rate by four.

 

(c)                                  The Partnership shall pay distributions to
holders of record at the close of business on the applicable distribution record
date.  The record date for distributions upon the Series G Preferred Units shall
be the fifteenth day of the calendar month immediately preceding the calendar
month in which the related Distribution Payment Date falls, or such other date
that the General Partner shall designate for the payment of distributions that
is not more than 30 nor less than 10 day prior to the applicable Distribution
Payment Date.

 

(d)                                 No distribution on the Series G Preferred
Units shall be declared by the General Partner or paid or set apart for payment
by the Partnership at such time as and

 

D-2

--------------------------------------------------------------------------------



 

to the extent that the terms and provisions of any bona fide agreement of the
Partnership, including any agreement relating to bona fide indebtedness,
prohibits such declaration, payment or setting apart for payment or provides
that such declaration, payment or setting apart for payment would constitute a
breach thereof, or a default thereunder, or to the extent that such declaration
of payment shall be restricted or prohibited by law (and such failure to pay
distributions on the Series G Preferred Units shall prohibit other distributions
by the Partnership as described in this Schedule D).

 

(e)                                  Distributions on the Series G Preferred
Units shall accrue and accumulate, however, whether the Partnership has
earnings, whether there are funds legally available for the payment of
distributions and whether such distributions are declared by the General
Partner.

 

(f)                                   Except as provided in Section 5(g) of this
Schedule D, so long as any Series G Preferred Units are outstanding, (i) no cash
or non-cash distributions (other than in Series K Preferred Units, Series L
Preferred Units, Common Units or other Units ranking junior to the Series G
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Series K Preferred Units, Series L Preferred Units,
Common Units or any other class or series of partnership interests in the
Partnership or Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of the Partnership, on
a parity with or junior to the Series G Preferred Units, for any period and
(ii) no Series K Preferred Units, Series L Preferred Units, Common Units or
other Units ranking junior to or on a parity with the Series G Preferred Units
as to payment of distributions or amounts upon liquidation, dissolution or
winding-up of the Partnership shall be redeemed, purchased or otherwise acquired
for any consideration (or any monies be paid to or made available for a sinking
fund for the redemption of any such Units) by the Partnership (except by
conversion into or exchange for other Units ranking junior to the Series G
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership or by redemptions pursuant to
Rights Agreements) unless, in the case of either clause (i) or (ii), full
cumulative distributions have been or contemporaneously are declared and paid or
declared and a sum sufficient for the payment thereof set apart for such payment
in the next 30 days on the Series G Preferred Units for all distribution periods
ending on or prior to the Distribution Payment Date for the Series K Preferred
Units, Series L Preferred Units, Common Units or such other class or series of
Unit or the date of such redemption, purchase or other acquisition.

 

(g)                When distributions are not paid in full (or a sum sufficient
for such full payment is not set apart for such payment in the next 30 days)
upon the Series G Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series G Preferred Units, all distributions declared upon the Series G Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series G Preferred Units shall
be declared or paid pro rata so that the amount of distributions declared per
Unit of Series G Preferred Units and such other

 

D-3

--------------------------------------------------------------------------------



 

partnership interests in the Partnership shall in all cases bear to each other
the same ratio that accrued and unpaid distributions per Unit on the Series G
Preferred Units and such other partnership interests in the Partnership (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods if such Units do not have cumulative distributions) bear to
each other.

 

(h)               No interest shall be payable in respect of any distribution
payment on the Series G Preferred Unit that may be in arrears. Holders of the
Series G Preferred Units shall not be entitled to any distribution, whether
payable in cash, property, or stock, in excess of the full cumulative
distributions on the Series G Preferred Unit to which they are entitled. Any
distribution payment made on Series G Preferred Units shall first be credited
against the earliest accumulated but unpaid distribution due with respect to
such Units that remains payable.

 

(i)                   If, for any taxable year, the Partnership elects to
designate as “capital gain dividends” (as defined in Section 857 of the Internal
Revenue Code of 1986, as amended, or any successor revenue code or section) any
portion of the total distributions (as determined for Federal income tax
purposes) paid or made available for the year to holders of all partnership
interests of the Partnership (the “Capital Gains Amount”), then the portion of
the Capital Gains Amount that shall be allocable to holders of the Series G
Preferred Unit shall be in the same portion that the total distributions paid or
made available to the holders of the Series G Preferred Unit for the year bears
to the total distributions for the year made with respect to all partnership
interests in the Partnership.

 

(j)                                    Distributions with respect to the
Series G Preferred Units are intended to qualify as permitted distributions of
cash that are not treated as a disguised sale within the meaning of Treasury
Regulation §1.707-4 and the provisions of this Schedule D shall be construed and
applied consistently with such Treasury Regulations.

 

6.                                      Liquidation Preference.

 

(a)                                 In the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to or set apart for the holders of Series K Preferred Units, Series L
Preferred Units, Common Units or any other partnership interests in the
Partnership or Units ranking junior to the Series G Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding-up of the
Partnership, the holders of the Series G Preferred Units shall, with respect to
each such Unit, be entitled to receive, out of the assets of the Partnership
available for distribution to Partners after payment or provision for payment of
all debts and other liabilities of the Partnership and subject to the rights of
the holders of any series of Preferred Units ranking senior to or on parity with
the Series G Preferred Units with respect to payment of amounts upon
liquidation, dissolution or winding-up of the Partnership, an amount equal to
$25.00 (or property having a fair market value as determined by the General
Partner valued at $25.00 per Series G Preferred Unit),

 

D-4

--------------------------------------------------------------------------------



 

plus an amount equal to all distributions (whether or not earned or declared)
accrued and unpaid thereon to the date of final distribution (including all
accumulated and unpaid distributions).

 

(b)                                 If, upon any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of the
Series G Preferred Units are insufficient to pay in full the preferential amount
aforesaid on the Series G Preferred Units and liquidating payments on any other
Units or partnership interests in the Partnership of any class or series
ranking, as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the Partnership, on a parity with the Series G
Preferred Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series G Preferred Units and any such other Units or
partnership interests in the Partnership ratably in accordance with the
respective amounts that would be payable on such Series G Preferred Units and
such other Units or partnership interests in the Partnership if all amounts
payable thereon were paid in full.

 

(c)                                  Written notice of such liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by first class mail, postage
pre-paid, not less than 30 nor more than 60 days prior to the payment date
stated therein, to each record holder of the Series G Preferred Units at the
respective addresses of such holders as the same shall appear on the transfer
records of the Partnership.

 

(d)                                 After payment of the full amount of
liquidating distributions to which they are entitled as provided in
Section 6(a) of this Schedule D, the holders of Series G Preferred Units shall
have no right or claim to any of the remaining assets of the Partnership.

 

(e)                                  For the purposes of this Section 6, none of
(i) a consolidation or merger of the Partnership with or into another entity,
(ii) a merger of another entity with or into the Partnership or (iii) a sale,
lease or conveyance of all or substantially all of the Partnership’s assets,
properties or business shall be deemed to be a liquidation, dissolution or
winding-up of the Partnership (unless all or substantially all of the proceeds
thereof are distributed by the Partnership, in which case a liquidation,
dissolution or winding-up of the Partnership shall be deemed to have occurred).

 

7.                                      Redemption.

 

(a)                                 Optional Redemption. Except with respect to
a Special Optional Redemption (as defined in Section 7(b) below) and a REIT
Qualification Optional Redemption (as defined in Section 7(c) below), the
Partnership may not redeem the Series G Preferred Units prior to February 13,
2018. On or after February 13, 2018, the Partnership, at its option, upon giving
the notice described in paragraph 7(d) below, may redeem the Series G Preferred
Units, in whole at any time or in part from time to time, for cash, at a
redemption price of $25.00 per Unit, plus all accumulated and

 

D-5

--------------------------------------------------------------------------------



 

unpaid distributions (whether or not declared) to, but not including, the date
of redemption (such redemption, an “Optional Redemption”).

 

(b)                                 Special Optional Redemption.

 

(i)                                     Upon the occurrence of a Change of
Control (as defined below), the Partnership may, at its option, redeem the
Series G Preferred Units, in whole or in part within 120 days after the first
date on which such Change of Control occurred, for cash, at a redemption price
of $25.00 per Unit, plus all accumulated and unpaid distributions (whether or
not declared) to, but not including, the date of redemption (such redemption, a
“Special Optional Redemption”).

 

(ii)                                  A “Change of Control” occurs when, after
the initial delivery of the Series G Preferred Units, the following have
occurred and are continuing:

 

(1)                                 the acquisition by any person, including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Securities Exchange Act, of 1934, as amended (the “Exchange Act”), of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of purchases, mergers or other acquisition transactions of the Public
REIT’s stock entitling that person to exercise more than 50% of the total voting
power of the Public REIT’s stock entitled to vote generally in the election of
the Public REIT’s directors (except that such person will be deemed to have
beneficial ownership of all securities that such person has the right to
acquire, whether such right is currently exercisable or is exercisable only upon
the occurrence of a subsequent condition); and

 

(2)                                 following the closing of any transaction
referred to in the immediately preceding paragraph (1), neither the Public REIT
nor the acquiring or surviving entity has a class of common securities (or
American Depositary Receipts (“ADRs”) representing such securities) listed on
the New York Stock Exchange (“NYSE”), the NYSE MKT or the NASDAQ Stock Market
(“NASDAQ”) or listed or quoted on an exchange or quotation system that is a
successor to the NYSE, the NYSE MKT or NASDAQ.

 

(c)                                  REIT Qualification Optional Redemption.  If
the Public REIT is required to redeem a holder’s Series A Preferred Stock to
prevent a violation of the Stock Ownership Limit (as defined in the Article XIV
of the Public REIT’s certificate of incorporation), then the Partnership may, at
its option, redeem the Series G Preferred Units of such holder, in the same
amount as required by the Public REIT to comply with the Stock Ownership Limit,
for cash at a redemption price of $25.00 per Unit, plus all accumulated and
unpaid distributions (whether or not declared), to, but not including, the date
of redemption (such redemption, a “REIT Qualification Optional Redemption”).

 

D-6

--------------------------------------------------------------------------------



 

(d)                                 Redemption Procedures.

 

(i)                                     If the Partnership elects to redeem the
Series G Preferred Units as described above, the Partnership shall provide to
each record holder of the Series G Preferred Units a notice of redemption not
fewer than 30 days nor more than 60 days before the redemption date. The
Partnership shall send the notice to the address shown on the books and records
of the Partnership. A failure to give notice of redemption or any defect in the
notice or in its provision shall not affect the validity of the redemption of
any Series G Preferred Units, except as to the holder to whom notice was
defective. Each notice shall state the following:

 

(1) the redemption date;

 

(2) the redemption price and accumulated and unpaid distributions payable on the
redemption date;

 

(3) the number of Units of Series G Preferred Units to be redeemed;

 

(4) the place or places where the certificates, if any, representing Units of
Series G Preferred Units are to be surrendered for payment of the redemption
price;

 

(5) procedures for surrendering non-certificated Units of Series G Preferred
Units for payment of the redemption price;

 

(6) that distributions on the Units of Series G Preferred Units to be redeemed
will cease to accrue and accumulate on such redemption date (unless the
Corporation defaults in payment of the redemption price and all accumulated and
unpaid dividends);

 

(7) that payment of the redemption price and any accumulated and unpaid
distributions will be made upon presentation and surrender of such Series G
Preferred Units;

 

(8) in the case of a Special Optional Redemption, that the Series G Preferred
Unit is being redeemed pursuant to the special optional redemption right in
connection with the occurrence of a Change of Control and a brief description of
the transaction or transactions constituting such Change of Control.

 

(ii)                                  If the Partnership redeems fewer than all
of the Units of the Series G Preferred Units, the Partnership shall determine
the number of Units to be redeemed. In such circumstances, the Units of the
Series G Preferred Units to be redeemed shall be selected pro rata or in another
equitable manner determined by the Partnership.

 

(iii)                               If the Partnership has given a notice of
redemption and has irrevocably set aside sufficient funds for the redemption in
trust for the benefit of the holders of the Series G Preferred Units called for
redemption, then from and after the redemption date (unless the Partnership
defaults in payment of the

 

D-7

--------------------------------------------------------------------------------



 

redemption price and all accumulated and unpaid distributions), those Series G
Preferred Units shall be treated as no longer being outstanding, no further
distributions shall accrue or accumulate and all other rights of the holders of
those Units of Series G Preferred Units shall terminate. The holders of those
Series G Preferred Units shall retain their right to receive the redemption
price for their Units and any accumulated and unpaid distributions through, but
not including, the redemption date, without interest.

 

(iv)                              If a redemption date falls after a
distribution record date and prior to the corresponding Distribution Payment
Date, the holders of Series G Preferred Units at the close of business on a
distribution record date shall be entitled to receive the distribution payable
with respect to the Series G Preferred Units on the corresponding payment date
notwithstanding the redemption of the Series G Preferred Units between such
record date and the corresponding payment date or the default in the payment of
the distribution due. Except as provided above, the Partnership will make no
payment or allowance for unpaid distributions, whether or not in arrears, on
Series G Preferred Units to be redeemed.

 

(v)                                 Notwithstanding the foregoing, unless full
cumulative distributions on all Units of the Series G Preferred Units have been
or contemporaneously are declared and paid or declared and a sufficient sum set
apart for payment for all past distribution periods and the then current
distributions period, the Partnership may not:

 

(1)                               redeem any Units of the Series G Preferred
Units or any class or series of partnership interests of the Partnership ranking
junior to or on parity with the Series G Preferred Units as to distribution
rights or rights upon liquidation, dissolution or winding up unless the
Partnership simultaneously redeems all Units of the Series G Preferred Units; or

 

(2)                               purchase or otherwise acquire directly or
indirectly any of the Series G Preferred Units or any other partnership
interests of the Partnership ranking junior to or on parity with the Series G
Preferred Units as to distribution rights or rights upon liquidation,
dissolution or winding up, except by exchange for Units of partnership interests
ranking junior to the Series G Preferred Units as to dividend rights and rights
upon liquidation, dissolution or winding up;

 

provided, however, that the foregoing shall not prevent the redemption, purchase
or acquisition by the Partnership of any partnership interests of the
Partnership to the extent necessary to preserve the Partnership’s REIT status.

 

(e)                                  Notwithstanding the foregoing, if the
Partnership has provided or provides irrevocable notice of redemption with
respect to the Series G Preferred Units (whether pursuant to an Optional
Redemption, REIT Qualification Optional Redemption or Special Optional
Redemption), the holders of Series G Preferred Unit shall not have the
conversion right described in subsection Section 8 below with

 

D-8

--------------------------------------------------------------------------------



 

respect to the Series G Preferred Units called for redemption (unless the
Partnership defaults in the payment of the redemption price and accumulated and
unpaid distributions).

 

8.                                      Conversion Rights. Holders of Series G
Preferred Units shall have the right to convert all or a portion of such Units
into Series K Preferred Units or Common Units, as follows:

 

(a)                                 Upon the occurrence of a Change of Control,
a holder of Series G Preferred Units shall have the right (unless, prior to the
Change of Control Conversion Date (as defined in Section 8(e) below), the
Partnership has provided or provides irrevocable notice of its election to
redeem the Series G Preferred Units as described in Section 7 above, in which
case such holder will only have the right with respect to the Units of Series G
Preferred Units not called for redemption (unless the Partnership defaults in
the payment of the redemption price and accumulated and unpaid distributions in
which case such holder will again have a conversion right with respect to the
Units of Series G Preferred Units subject to such default in payment)) to
convert any whole number of Series G Preferred Units held by such holder (the
“Change of Control Conversion Right”) into Series K Preferred Units or Common
Units.  Each Series G Preferred Unit shall be convertible on the Change of
Control Conversion Date into the number of Series K Preferred Units or Common
Units (whichever is elected by the holder of Series G Preferred Units) (the
“Series K Preferred Unit Conversion Consideration” and the “Common Unit
Conversion Consideration,” as applicable) equal to the lesser of (i) the
quotient obtained by dividing (A) the product of (y) the $25.00 per Unit
liquidation preference amount, plus an amount equal to all distributions
(whether or not earned or declared) accrued and unpaid thereon to, but not
including, the Change of Control Conversion Date (unless the Change of Control
Conversion Date is after a record date for a Series G Preferred Unit
distribution payment and prior to the corresponding Series G Preferred Unit
distribution payment date, in which case no additional amount for such
accumulated and unpaid distribution will be included in this sum) and (z) the
Conversion Factor (as then in effect and as defined in the Partnership
Agreement) by (B) the Class A Stock Price or Class C Stock Price, as applicable
(such quotient, the “Conversion Rate”); or (ii) 2.738663603 (the “Series K Unit
Cap”) in the case of Series K Preferred Units and 2.4679 (the “Common Unit Cap”)
in the case of Common Units, in each case subject to certain adjustments
described below.  No fractional Common Units will be issued upon any conversion
of Series G Preferred Units.  Instead, the number of Series K Preferred Units or
Common Units to be issued upon each conversion shall be rounded to the nearest
whole number of Series K Preferred Units or Common Units, as applicable.  A
Series G Preferred Unit shall entitle its holder to convert such Unit into
either, but not both, of Series K Preferred Units or Common Units.  If a holder
of a Series G Preferred Unit makes no election on whether to receive Series K
Preferred Units or Common Units, such holder shall receive Series K Preferred
Units upon conversion in accordance with this paragraph.

 

(b)                                 Each of the Series K Unit Cap and the Common
Unit Cap, as applicable, is subject to pro rata adjustments from time to time:

 

D-9

--------------------------------------------------------------------------------



 

(i)                                     If the Partnership shall, after the date
on which the Series G Preferred Units are first issued, (i) pay or make a
distribution of Series K Preferred Units or Common Units to holders of
partnership interests or Units, (ii) subdivide its outstanding Series K
Preferred Units or Common Units into a greater number of Series K Preferred
Units or Units, as applicable, or distribute Series K Preferred Units or Common
Units to the holders thereof, (iii) combine its outstanding Series K Preferred
Units or Common Units into a smaller number of Units or (iv) issue any
partnership interests or Units by reclassification of its Series K Preferred
Units or Common Units (each, an “Adjustment Event”), then upon such Adjustment
Event, the Series K Unit Cap or the Common Unit Cap, as applicable, shall be
adjusted.  The adjusted Series K Unit Cap shall be the product obtained by
multiplying (i) the Series K Unit Cap in effect immediately prior to such
Adjustment Event by (ii) a fraction, the numerator of which is the number of
Series K Preferred Units outstanding after giving effect to such Adjustment
Event and the denominator of which is the number of Series K Preferred Units
outstanding immediately prior to such Adjustment Event. The adjusted Common Unit
Cap shall be the product obtained by multiplying (i) the Common Unit Cap in
effect immediately prior to such Adjustment Event by (ii) a fraction, the
numerator of which is the number of Common Units outstanding after giving effect
to such Adjustment Event and the denominator of which is the number of Common
Units outstanding immediately prior to such Adjustment Event.  The adjustment
provided by this Section 8(b) shall adjust the Series K Unit Cap or the Common
Unit Cap, as applicable, upon an Adjustment Event so that the holder of any
Series G Preferred Unit thereafter surrendered for conversion shall be entitled
to receive the number of Series K Preferred Units, Common Units or other
partnership interests or securities that such holder would have owned or have
been entitled to receive after the happening of any of the Adjustment Events
described above had such Series G Preferred Unit been converted immediately
prior to the record date in the case of a distribution or the effective date in
the case of a subdivision, combination or reclassification.

 

(ii)                                  For the avoidance of doubt, subject to the
immediately succeeding sentence, (A) the aggregate number of Series K Preferred
Units issuable in connection with the exercise of the Change of Control
Conversion Right shall not exceed 28,380,850 Series K Preferred Units (the
“Series K Exchange Cap”) and (B) the aggregate number of Common Units issuable
in connection with the exercise of the Change of Control Conversion Right shall
not exceed 28,380,850 Common Units (the “Common Exchange Cap”). The Series K
Exchange Cap and the Common Exchange Cap are each subject to pro rata
adjustments for any Adjustment Event on the same basis as the corresponding
adjustments to the Unit Cap.

 

(c)                                  Within fifteen (15) days following the
occurrence of a Change of Control, the Partnership shall provide to the holders
of the Series G Preferred Units a notice of occurrence of the Change of Control
the describes the resulting Change of Control Conversion Right.  This notice
shall state the following:

 

D-10

--------------------------------------------------------------------------------



 

(i)                                     the events constituting the Change of
Control;

 

(ii)                                  the date of the Change of Control;

 

(iii)                               the last date on which the holders of
Series G Preferred Units may exercise their Change of Control Conversion Right;

 

(iv)                              the method and period for calculating the
Class A Stock Price and the Class C Stock Price, as applicable;

 

(v)                                 the Change of Control Date;

 

(vi)                              that if, prior to the Change of Control
Conversion Date, the Partnership has provided or provides irrevocable notice of
the election to redeem all or any portion of the Series G Preferred Units,
holders will not be able to convert Series G Preferred Units designated for
redemption and such Units will be redeemed on the related redemption date, even
if such Units have already been tendered for conversion pursuant to the Change
of Control Conversion Right (unless the Partnership defaults in payment of the
redemption price and all accumulated and unpaid dividends);

 

(vii)                           the procedures that the holders of the Series G
Preferred Units must follow to exercise the Change of Control Conversion Right;
and

 

(viii)                        the last date on which holders of Series G
Preferred Units may withdraw Units surrendered for conversion and the procedures
such holders must follow to effect such a withdrawal.

 

(d)                                 To exercise the Change of Control Conversion
Right, the holders of the Series G Preferred Units shall be required to deliver,
on or before the close of business on the Change of Control Conversion Date, a
conversion notice to the Partnership stating the relevant Change of Control
Conversion Date, the number of Units of Series G Preferred Units to be
converted, any election to receive Common Unit Conversion Consideration in lieu
of Series K Preferred Unit Conversion Consideration, and that the Series G
Preferred Units are to be converted pursuant to the applicable provisions of the
Series G Preferred Units.

 

(e)                                  The “Change of Control Conversion Date” is
the date the Series G Preferred Units are to be converted, which shall be a
business day that is no fewer than 20 days nor more than 35 days after the date
on which the Partnership provides the notice described above to the holders of
the Series G Preferred Units.

 

(f)                                   The “Class A Stock Price” shall be (i) if
the consideration to be received in the Change of Control by the holders of
Class A Stock of the Public REIT is solely cash, the amount of cash
consideration per share of Class A Stock of the Public REIT or (ii) if the
consideration to be received in the Change of Control by holders of Class A
Stock of the Public REIT is other than solely cash, (x) the average of the
closing sale prices per share of Class A Stock of the Public REIT (or, if no

 

D-11

--------------------------------------------------------------------------------



 

closing sale price is reported, the average of the closing bid and ask prices
or, if more than one in either case, the average of the average closing bid and
the average closing ask prices) for the ten consecutive trading days immediately
preceding, but not including, the effective date of the Change of Control as
reported on the principal U.S. securities exchange on which the Class A Stock of
the Public REIT is then traded, (y) the average of the last quoted bid prices
for the Class A Stock of the Public REIT in the over-the-counter market as
reported by OTC Market Group Inc. or similar organization for the ten
consecutive trading days immediately preceding, but not including, the effective
date of the Change of Control, if the Class A Stock of the Public REIT is not
then listed for trading on a U.S. securities exchange, or (z) if there are no
such quoted bid prices, the value of a share of Class A Stock as determined in
good faith by the Board of Directors of the Public REIT.

 

(g)                                  The “Class C Stock Price” shall be (i) if
the consideration to be received in the Change of Control by the holders of
Class C Stock of the Public REIT is solely cash, the amount of cash
consideration per share of Class C Stock of the Public REIT or (ii) if the
consideration to be received in the Change of Control by holders of Class C
Stock of the Public REIT is other than solely cash (x) the average of the
closing sale prices per share of Class C Stock of the Public REIT (or, if no
closing sale price is reported, the average of the closing bid and ask prices
or, if more than one in either case, the average of the average closing bid and
the average closing ask prices) for the ten consecutive trading days immediately
preceding, but not including, the effective date of the Change of Control as
reported on the principal U.S. securities exchange on which the Class C Stock of
the Public REIT is then traded, (y) the average of the last quoted bid prices
for the Class C Stock of the Public REIT in the over-the-counter market as
reported by OTC Market Group Inc. or similar organization for the ten
consecutive trading days immediately preceding, but not including, the effective
date of the Change of Control, if the Class C Stock of the Public REIT is not
then listed for trading on a U.S. securities exchange, or (z) if there are no
such quoted bid prices, the value of a share of Class C Stock as determined in
good faith by the Board of Directors of the Public REIT.

 

(h)                                 Holders of Series G Preferred Units may
withdraw any notice of exercise of a Change of Control Conversion Right (in
whole or in part) by a written notice of withdrawal delivered to the Partnership
prior to the close of business on the business day prior to the Change of
Control Conversion Date.  The notice must state the number of withdrawn Units of
Series G Preferred Units and the number of Units of Series G Preferred Units, if
any, that remain subject to the conversion notice.

 

(i)                                     Units of Series G Preferred Units as to
which the Change of Control Conversion Right has been properly exercised and for
which the conversion notice has not been properly withdrawn shall be converted
into Series K Preferred Unit Conversion Consideration or Common Unit Conversion
Consideration, as applicable, in accordance with the Change of Control
Conversion Right on the Change of Control Conversion Date, unless prior to the
Change of Control Conversion Date the Partnership has provided or provides
notice of the election to redeem such Series G Preferred Units pursuant to
Section 7 above, in which case the holders of Series G

 

D-12

--------------------------------------------------------------------------------



 

Preferred Units shall not have the conversion right with respect to the Units of
Series G Preferred Units so called for redemption (unless the Partnership
defaults in the payment of the redemption price and accumulated and unpaid
dividends). If the Partnership elects to redeem Series G Preferred Units that
would otherwise be converted into the Series K Preferred Units or Common Units
on a Change of Control Conversion Date, such Series G Preferred Units shall not
be so converted and the holders of such Units shall be entitled to receive on
the applicable redemption date $25.00 per Unit, plus any accumulated and unpaid
dividends thereon to, but not including, the redemption date, in accordance with
the provisions of Section 7 above.

 

(j)                                    In connection with the exercise of any
Change of Control Conversion Right, the Partnership shall comply with all
federal and state securities laws and stock exchange rules in connection with
any conversion of Series G Preferred Units into Series K Preferred Units, Common
Units or other property.

 

D-13

--------------------------------------------------------------------------------



 

SCHEDULE E

 

1.1                             Designation. A class of Partnership Units in the
Partnership designated as “LTIP Units” is hereby established. LTIP Units are
intended to qualify as “profits interests” in the Partnership. An initial series
of LTIP Units designated as “FV LTIP Units,” is hereby established. The number
of LTIP Units and FV LTIP Units that may be issued by the Partnership shall not
be limited.

 

1.2                             Vesting. LTIP Units may, in the sole discretion
of the General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of an award, vesting or other
similar agreement (a “Vesting Agreement”). The terms of any Vesting Agreement
may be modified by the General Partner from time to time in its sole discretion,
subject to any restrictions on amendment imposed by the relevant Vesting
Agreement or by the terms of any Stock Plan pursuant to which the LTIP Units are
issued, if applicable. LTIP Units that have vested and are no longer subject to
forfeiture under the terms of a Vesting Agreement are referred to as “Vested
LTIP Units;” all other LTIP Units are referred to as “Unvested LTIP Units.”

 

1.3                             Forfeiture or Transfer of Unvested LTIP Units.
Unless otherwise specified in the relevant Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement resulting in either the
forfeiture of any LTIP Units or the repurchase thereof by the Partnership at a
specified purchase price, then, upon the occurrence of the circumstances
resulting in such forfeiture or repurchase by the Partnership, the relevant LTIP
Units shall immediately, and without any further action, be treated as cancelled
and no longer outstanding for any purpose or as transferred to the Partnership.
Unless otherwise specified in the relevant Vesting Agreement, no consideration
or other payment shall be due with respect to any LTIP Units that have been
forfeited, other than any distributions declared with a record date prior to the
effective date of the forfeiture.

 

1.4                             Legend. Any certificate evidencing an LTIP Unit
shall bear an appropriate legend indicating that additional terms, conditions
and restrictions on transfer, including without limitation provisions set forth
in the Vesting Agreement, apply to the LTIP Unit.

 

1.7.                            Adjustments. If an LTIP Unit Adjustment Event
(as defined below) occurs, then the General Partner shall make a corresponding
adjustment to the LTIP Units to maintain the same correspondence between
Series K Preferred Units and LTIP Units as existed prior to such LTIP Unit
Adjustment Event. The following shall be “LTIP Unit Adjustment Events:” (A) the
Partnership makes a distribution on all outstanding Series K Preferred Units in
Units, (B) the Partnership subdivides the outstanding Series K Preferred Units
into a greater number of Units or combines the outstanding Series K Preferred
Units into a smaller number of Units, or (C) the Partnership issues any Units in
exchange for its outstanding Series K Preferred Units by way of a
reclassification or recapitalization. If more than one LTIP Unit Adjustment
Event occurs, the adjustment to the LTIP Units need be made only once using a
single formula that takes into account each and every LTIP Unit Adjustment Event
as if all LTIP Unit Adjustment Events occurred simultaneously. If the
Partnership takes an action affecting the Series K Preferred Units other than
actions specifically described above as LTIP Unit Adjustment Events and in the
opinion of the General Partner such action would require an adjustment to the
LTIP Units to

 

--------------------------------------------------------------------------------



 

maintain the correspondence between Series K Preferred Units and LTIP Units as
it existed prior to such action, the General Partner shall make such adjustment
to the LTIP Units, to the extent permitted by law and by the terms of any
Vesting Agreement or plan pursuant to which the LTIP Units have been issued, in
such manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances to maintain such
correspondence. If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error. Promptly
after filing such certificate, the Partnership shall mail a notice to each
holder of LTIP Units setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment.

 

1.8                             Right to Convert LTIP Units into Series K
Preferred Units.

 

(a)                               A holder of LTIP Units shall have the right,
at his or her option, at any time to convert all or a portion of his or her
Vested LTIP Units as follows and a holder of Common Units received upon
conversion of Vested LTIP Units prior to the Pre-Closing Distribution shall have
the right, at his or her option, at any time to convert all or a portion of such
Common Units as follows (collectively, the “LTIP Unit Conversion Right”):

 

(1)       a FV LTIP Unit that that has become a Vested LTIP Unit (or a Common
Unit issued on or before the Pre-Closing Distribution upon conversion of a
Vested LTIP Unit) may be converted into a number (or fraction thereof) of fully
paid and non-assessable Series K Preferred Units, giving effect to all
adjustments (if any) made pursuant to Section 1.7 equal to the FV LTIP
Conversion Factor (as defined below).

 

“FV LTIP Conversion Factor” shall (i) for each FV LTIP Unit outstanding as of
the date hereof and Common Unit issued on or before the Pre-Closing Distribution
upon conversion of a Vested LTIP Unit, as adjusted for the Pre-Closing
Distribution, the Merger (as defined in the Merger Agreement) and all events
occurring prior to the date hereof, initially be 0.016256057 and (ii) for any FV
LTIP Unit issued on or after the date hereof, shall be the number specified as
such in the Vesting Agreement.

 

(b)                               In order to exercise his or her LTIP Unit
Conversion Right, a Holder of LTIP Units shall deliver a notice (an “LTIP Unit
Conversion Notice”) in the form attached as Exhibit X hereto not less than 10
nor more than 60 days prior to a date (the “LTIP Unit Conversion Date”)
specified in such LTIP Unit Conversion Notice. Each holder of LTIP Units
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 1.8 shall be free and clear of all liens.

 

E-2

--------------------------------------------------------------------------------



 

1.9                               Forced Conversion by the Partnership into
Common Units.

 

(a)                               The Partnership may cause Vested LTIP Units to
be converted (a “LTIP Unit Forced Conversion”) into Series K Preferred Units as
follows:

 

(1) a FV LTIP Unit that that has become a Vested LTIP Unit may be converted into
a number (or fraction thereof) of fully paid and non-assessable Series K
Preferred Units, giving effect to all adjustments (if any) made pursuant to
Section 1.7 equal to the FV LTIP Conversion Factor (as defined above), subject
to Section 1.12.

 

(b)                                 In order to exercise its right to cause an
LTIP Unit Forced Conversion, the Partnership shall deliver a notice (a “LTIP
Unit Forced Conversion Notice”) in the form attached as Exhibit Y hereto to the
applicable Holder not less than 10 nor more than 60 days prior to the LTIP Unit
Conversion Date specified in such LTIP Unit Forced Conversion Notice. A Forced
LTIP Unit Conversion Notice shall be provided in the manner in which notices are
generally to be provided in accordance with the Partnership Agreement. Each
holder of LTIP Units covenants and agrees with the Partnership that all Vested
LTIP Units to be converted pursuant to this Section 1.9 shall be free and clear
of all liens.

 

1.10                      Conversion Procedures. Subject to any redemption of
Series K Preferred Units to be received upon the conversion of Vested LTIP Units
pursuant to Section 1.13, a conversion of Vested LTIP Units for which the Holder
thereof has given an LTIP Unit Conversion Notice or for which the Partnership
has given a LTIP Unit Forced Conversion Notice shall occur automatically after
the close of business on the applicable LTIP Unit Conversion Date without any
action on the part of such Holder of LTIP Units, as of which time such Holder of
LTIP Units shall be credited on the books and records of the Partnership with
the issuance as of the opening of business on the next day of the number of
Series K Preferred Units issuable upon such conversion. After the conversion of
LTIP Units as aforesaid, the Partnership shall deliver to such Holder of LTIP
Units, upon his or her written request, a certificate of the General Partner
certifying the number of Series K Preferred Units and remaining LTIP Units, if
any, held by such Person immediately after such conversion.

 

1.11                      Treatment of Capital Account. For purposes of making
future allocations under the Partnership Agreement, reference to a Partner’s
portion of its Economic Capital Account Balance attributable to his or her LTIP
Units shall exclude, after the date of conversion of any of its LTIP Units, the
portion of such Partner’s Economic Capital Account Balance attributable to the
converted LTIP Units.

 

1.12                      Mandatory Conversion in Connection with a Capital
Transaction.

 

(a)                               If the Partnership, the General Partner or the
Public REIT shall be a party to any transaction (including without limitation a
merger, consolidation, unit exchange, self tender offer for all or substantially
all Series K Preferred Units or other business combination or reorganization, or
sale of all or substantially all of the Partnership’s assets, but excluding any
transaction which constitutes an LTIP

 

E-3

--------------------------------------------------------------------------------



 

Unit Adjustment Event) as a result of which Series K Preferred Units shall be
exchanged for or converted into the right, or the Holders of Series K Preferred
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (any such transaction being referred to herein as a
“Capital Transaction”), then the General Partner shall, immediately prior to the
Capital Transaction, exercise its right to cause an LTIP Unit Forced Conversion
with respect to the maximum number of LTIP Units then eligible for conversion,
taking into account any allocations that occur in connection with the Capital
Transaction or that would occur in connection with the Capital Transaction if
the assets of the Partnership were sold at the Capital Transaction price or, if
applicable, at a value determined by the General Partner in good faith using the
value attributed to the Series K Preferred Units in the context of the Capital
Transaction (in which case the LTIP Unit Conversion Date shall be the effective
date of the Capital Transaction and the conversion shall occur immediately prior
to the effectiveness of the Capital Transaction).

 

(b)                               In anticipation of such LTIP Unit Forced
Conversion and the consummation of the Capital Transaction, the Partnership
shall use commercially reasonable efforts to cause each Holder of LTIP Units to
be afforded the right to receive in connection with such Capital Transaction in
consideration for the Series K Preferred Units into which his or her LTIP Units
will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Capital Transaction by a Holder of the same number of Series K Preferred Units,
assuming such Holder of Series K Preferred Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a “Constituent Person”), or an Affiliate of a Constituent Person. In the
event that Holders of Series K Preferred Units have the opportunity to elect the
form or type of consideration to be received upon consummation of the Capital
Transaction, prior to such Capital Transaction the General Partner shall give
prompt written notice to each Holder of LTIP Units of such election, and shall
use commercially reasonable efforts to afford such holders the right to elect,
by written notice to the General Partner, the form or type of consideration to
be received upon conversion of each LTIP Unit held by such Holder into Series K
Preferred Units in connection with such Capital Transaction. If a Holder of LTIP
Units fails to make such an election, such Holder (and any of its transferees)
shall receive upon conversion of each LTIP Unit held by him or her (or by any of
his or her transferees) the same kind and amount of consideration that a Holder
of a Series K Preferred Unit would receive if such holder of Series K Preferred
Units failed to make such an election.

 

(c)                                Subject to the rights of the Partnership and
the General Partner under the relevant Vesting Agreement and the terms of any
Stock Plan under which LTIP Units are issued, the Partnership shall use
commercially reasonable efforts to (i) cause the terms of any Capital
Transaction to be consistent with the provisions of

 

E-4

--------------------------------------------------------------------------------



 

this Section 1.12, and (ii) in the event LTIP Units are not converted into
Series K Preferred Units in connection with the Capital Transaction (including
pursuant to Section 1.12(a) above), but subject to the rights of the General
Partner and the Partnership set forth in Section 1.15(b)(ii) below to the extent
that they can act without the consent of Holders of LTIP Units, enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of those Holders of LTIP Units whose LTIP Units will not be converted
into Series K Preferred Units in connection with the Capital Transaction that,
to the extent compatible with the interests of the Series K Preferred
Unitholders and the shareholders of the Public REIT, (A) contains reasonable
provisions designed to allow such Holders to subsequently convert their LTIP
Units, if and when eligible for conversion, into securities as comparable as
reasonably possible under the circumstances to the Series K Preferred Units, and
(B) preserves as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights of such Holders.

 

1.13                      Redemption Right of LTIP Unit Limited Partners.

 

(a)                               LTIP Units will not be redeemable at the
option of the Partnership; provided, however, that the foregoing shall not
prohibit the Partnership (i) from repurchasing LTIP Units from the Holder
thereof if and to the extent that such Holder agrees to sell such LTIP Units or
(ii) from exercising the right to cause a LTIP Unit Forced Conversion.

 

(b)                               Except as otherwise set forth in the relevant
Vesting Agreement or other separate agreement entered into between the
Partnership and a LTIP Unit Limited Partner, and subject to the terms and
conditions set forth herein or in the Partnership Agreement, on or at any time
after the applicable LTIP Unit Conversion Date each LTIP Unit Limited Partner
will have the right (the “LTIP Unit Redemption Right”) to require the
Partnership to redeem all or a portion of (i) the Series K Preferred Units
distributed with respect to such LTIP Unit Limited Partner’s LTIP Units or such
LTIP Unit Limited Partner’s Common Units issued on or before the Pre-Closing
Distribution upon conversion of Vested LTIP Units or (ii) the Series K Preferred
Units into which such LTIP Unit Limited Partner’s LTIP Units (or such LTIP Unit
Limited Partner’s Common Units issued on or before the Pre-Closing Distribution
upon conversion of Vested LTIP Units that remain outstanding) were converted
(such Series K Preferred Units in clauses (i) and (ii) being hereafter referred
to as “Tendered Units”) in exchange for the Cash Amount (as defined below),
unless the terms of this Agreement, the relevant Vesting Agreement or other
separate agreement entered into between the Partnership and the LTIP Unit
Limited Partner expressly provide that such Series K Preferred Units are not
entitled to the LTIP Unit Redemption Right. The term “Cash Amount” shall mean,
with respect to Tendered Units, an amount of cash equal to the product of
(i) the Current Per Share Market Price for the Class A Stock as of the date on
which the Company receives the applicable LTIP Unit Redemption Notice (as
defined below) multiplied by (ii) the number of Tendered

 

E-5

--------------------------------------------------------------------------------



 

Units and then divided by (iii) the Class A Conversion Factor in effect on such
date. Any LTIP Unit Redemption Right shall be exercised pursuant to a LTIP Unit
Redemption Notice (as defined below) delivered to the General Partner by the
LTIP Unit Limited Partner who is exercising the right (the “Tendering Partner”).
Any Series K Preferred Units redeemed by the Partnership pursuant to this
Section 1.13 shall be cancelled upon such redemption.

 

(c)                                In order to exercise his or her LTIP Unit
Redemption Right, a Tendering Partner shall deliver a notice (an “LTIP Unit
Redemption Notice”) in the form attached as Exhibit Z hereto. Redemption and
payment of the Cash Amount will occur within 30 days after receipt by the
General Partner of a LTIP Unit Redemption Notice (the “Specified LTIP Unit
Redemption Date”).

 

(d)                               Notwithstanding the provisions of
Section 1.13(c) above, if a holder of LTIP Units has delivered to the General
Partner a LTIP Unit Redemption Notice then the Public REIT may, in its sole and
absolute discretion, elect to assume and satisfy the Partnership’s redemption
obligation and acquire some or all of the Tendered Units from the Tendering
Partner in exchange for the REIT Shares Amount (as defined below) and, if the
Public REIT so elects, the Tendering Partner shall sell such number of Tendered
Units to the Public REIT in exchange for the REIT Shares Amount. In such event,
the Tendering Partner shall have no right to cause the Partnership to redeem
such Tendered Units for the Cash Amount. The term “REIT Shares Amount” shall
mean, with respect to Tendered Units as of a particular date, a number of shares
of Class A Stock equal to the quotient of (i) the number of Tendered Units
divided by (ii) the Class A Conversion Factor in effect on such date. The
Tendering Partner shall submit (i) such information, certification or affidavit
as the Public REIT may reasonably require in connection with the application of
any applicable ownership limit with respect to shares of Class A Stock to any
such acquisition and (ii) such written representations, investment letters,
legal opinions or other instruments necessary, in the Public REIT’s view, to
effect compliance with the Securities Act. The REIT Shares Amount, if
applicable, shall be delivered as duly authorized, validly issued, fully paid
and nonassessable shares of Class A Stock and free of any pledge, lien,
encumbrance or restriction, other than those provided in the Charter, the
Securities Act, relevant state securities or blue sky laws and any applicable
agreements with respect to such shares of Class A Stock entered into by the
Tendering Partner. Notwithstanding any delay in such delivery (but subject to
Section 1.13(e)), the Tendering Partner shall be deemed the owner of such shares
of Class A Stock for all purposes, including without limitation, rights to vote
or consent, and receive dividends, as of the Specified LTIP Unit Redemption
Date. In addition, the shares of Class A Stock for which the Tendered Units
might be exchanged shall also bear all legends deemed necessary or appropriate
by the Public REIT. Neither any Tendering Partner whose Tendered Units are
acquired by the Public REIT pursuant to this Section 1.13(d), any Partner, any
assignee or permitted transferee nor any other interested Person shall have any
right to require or cause the Public REIT to register, qualify or list any
shares of Class A Stock

 

E-6

--------------------------------------------------------------------------------



 

owned or held by such Person with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or with any stock
exchange, unless subject to a separate written agreement pursuant to which the
Public REIT has granted registration or similar rights to any such Person.

 

(e)                                Each Tendering Partner covenants and agrees
with the General Partner that all Tendered Units shall be delivered to the
General Partner free and clear of all liens, claims and encumbrances whatsoever
and should any such liens, claims and/or encumbrances exist or arise with
respect to such Tendered Units, the General Partner shall be under no obligation
to acquire the same. Each Tendering Partner further agrees that, in the event
any state or local property transfer tax is payable as a result of the transfer
of its Tendered Units to the General Partner (or its designee), such Tendering
Partner shall assume and pay such transfer tax.

 

(f)                                 Notwithstanding the provisions of
Section 1.13(b), Section 1.13(c), Section 1.13(d) or any other provision of the
Partnership Agreement, a Limited Partner (i) shall not be entitled to effect the
LTIP Unit Redemption Right for cash or in exchange for shares of Class A Stock
to the extent the ownership of or right to acquire shares of Class A Stock
pursuant to such exchange by such Partner on the Specified Redemption Date could
cause such Partner or any other Person to violate any of the restrictions on
ownership and transfer of shares of Class A Stock set forth in the Charter and
(ii) shall have no rights under this Agreement to acquire shares of Class A
Stock which would otherwise be prohibited under the Charter. To the extent any
attempted redemption or exchange for shares of Class A Stock would be in
violation of this Section 1.13(f), it shall be null and void ab initio and such
Limited Partner shall not acquire any rights or economic interest in the cash
otherwise payable upon such redemption or the shares of Class A Stock otherwise
issuable upon such exchange.

 

(g)                                Notwithstanding anything herein to the
contrary (but subject to Section 1.13(f)), with respect to any redemption or
exchange for shares of Class A Stock pursuant to this Section 1.13: (i) without
the consent of the General Partner otherwise, each Tendering Partner may effect
the Redemption Right only one time in each fiscal quarter; (ii) without the
consent of the General Partner otherwise, each Limited Partner may not effect
the Redemption Right during the period after the record date established in
accordance with the Partnership Agreement for the distribution of cash to
Series K Preferred Unitholders with respect to a distribution and before the
record date established by the Public REIT for a distribution to its holders of
Class A Stock of some or all of its portion of such distribution; (iii) the
consummation of any redemption or exchange for shares of Class A Stock shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended;
and (iv) each Tendering Partner shall continue to own all Series K Preferred
Units subject to any redemption or exchange for shares of Class A Stock, and be
treated as a Limited Partner with respect to such Series K Preferred Units for
all purposes of this Agreement, until

 

E-7

--------------------------------------------------------------------------------



 

such Series K Preferred Units are either paid for by the Partnership pursuant to
Section 1.13(b) or transferred to the Public REIT and paid for by the issuance
of the shares of Class A Stock, pursuant to Section 1.13(d) on the Specified
Redemption Date. Until a Specified Redemption Date, the Tendering Partner shall
have no rights as a stockholder of the Public REIT with respect to such
Tendering Partner’s Series K Preferred Units.

 

(h)                               Notwithstanding anything herein to the
contrary (but subject to Section 1.8), a Holder of LTIP Units may deliver a LTIP
Unit Redemption Notice relating to Series K Preferred Units that will be issued
to such Holder upon conversion of LTIP Units into Series K Preferred Units
pursuant to Section 1.8 in advance of the LTIP Unit Conversion Date; provided,
however, that the redemption of such Series K Preferred Units by the Partnership
shall in no event take place until the LTIP Unit Conversion Date. For clarity,
it is noted that the objective of this Section 1.13(h) is to put a holder of
LTIP Units in a position where, if he or she so wishes, the Series K Preferred
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Partnership simultaneously with such conversion, with the further
consequence that, if the Public REIT elects to assume the Partnership’s
redemption obligation with respect to such Series K Preferred Units under
Section 1.13(d) by delivering to such holder shares of Class A Stock rather than
cash, then such holder can have such shares of Class A Stock issued to him or
her simultaneously with the conversion of his or her Vested LTIP Units into
Series K Preferred Units. The General Partner shall cooperate with a Holder of
LTIP Units to coordinate the timing of the different events described in the
foregoing sentence.

 

1.14                      Voting Rights. Except as provided in Section 1.15,
holders of LTIP Units shall not have the right to vote on any matters submitted
to a vote of the Limited Partners.

 

1.15                      Special Approval Rights. Holders of LTIP Units shall
only (a) have those voting rights required from time to time by non-waivable
provisions of Delaware law, if any, and (b) have the limited voting rights
expressly set forth in this Section 1.15. The General Partner and/or the
Partnership shall not, without the affirmative vote of Holders of more than 50%
of the then outstanding LTIP Units affected thereby, given in person or by
proxy, either in writing or at a meeting (voting separately as a class), take
any action that would materially and adversely alter, change, modify or amend,
whether by merger, consolidation or otherwise, the rights, powers or privileges
of such LTIP Units, subject to the following exceptions: (i) no separate consent
of the Holders of LTIP Units will be required if and to the extent that any such
alteration, change, modification or amendment would, in a ratable and
proportional manner, alter, change, modify or amend the rights, powers or
privileges of the Series K Preferred Units; (ii) a merger, consolidation or
other business combination or reorganization of the Partnership, the General
Partner, the Public REIT or any of their Affiliates shall not be deemed to
materially and adversely alter, change, modify or amend the rights, powers or
privileges of the LTIP Units so long as either: (w) the LTIP Units that are then
eligible for conversion are converted into Series K Preferred Units immediately
prior to the effectiveness of the transaction; or (x) the Holders of LTIP Units
either will receive, or will have the right to elect to receive, for each LTIP
Unit an

 

E-8

--------------------------------------------------------------------------------



 

amount of cash, securities, or other property equal to the amount of cash,
securities or other property that would be paid in respect of such LTIP Unit had
it been converted into a number of Series K Preferred Units (or fraction of a
Series K Preferred Unit, as applicable under the terms of such LTIP Units)
immediately prior to the transaction, but only if it was eligible to be so
converted; (y) the LTIP Units remain outstanding with their terms materially
unchanged; or (z) if the Partnership is not the surviving entity in such
transaction, the LTIP Units are exchanged for a security of the surviving entity
with terms that are materially the same with respect to rights to allocations,
distributions, redemption, conversion and voting as the LTIP Units; (iii) any
creation or issuance of Partnership Units (whether ranking junior to, on a
parity with or senior to the LTIP Units in any respect), which either (x) does
not require the consent of the Holders of Series K Preferred Units or (y) is
authorized by the Holders of Series K Preferred Units shall not be deemed to
materially and adversely alter, change, modify or amend the rights, powers or
privileges of the LTIP Units; and (iv) any waiver by the Partnership of
restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders. The foregoing voting provisions will
not apply if, as of or prior to the time when the action with respect to which
such vote would otherwise be required will be taken or be effective, all
outstanding LTIP Units shall have been converted and/or redeemed, or provision
is made for such redemption and/or conversion to occur as of or prior to such
time.

 

1.16                      Limited Partners’ Rights to Transfer.

 

(a)                               Subject to the terms of the relevant Vesting
Agreement or other document pursuant to which LTIP Units are granted, except in
connection with the exercise of a LTIP Unit Redemption Right pursuant to
Section 1.13, a Limited Partner (other than the Company) may not transfer all or
any portion of his or her LTIP Units without the prior written consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion.

 

(b)                               If a holder of LTIP Units is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all of the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of his, her or its partnership interest. “Incapacity” or “Incapacitated” means,
(i) as to any LTIP Unit Limited Partner who is an individual, death, total
physical disability or entry by a court of competent jurisdiction of an order
adjudicating him or her incompetent to manage his or her Person or estate;
(ii) as to any Partner that is an estate, the distribution by the fiduciary of
the estate of its entire interest in the Partnership; (iii) as to any trustee of
a trust which is a LTIP Unit Limited Partner, the termination of the trust (but
not the substitution of a new trustee) or (iv) as to any LTIP Unit Limited
Partner, the bankruptcy of such LTIP Unit Limited Partner.

 

E-9

--------------------------------------------------------------------------------



 

SCHEDULE F

 

1.                                      Definitions.  As used in this Schedule
F, the following terms shall have the meanings set forth below, unless the
context otherwise requires:

 

“Average Market Capitalization” shall mean, for any period of time, the
arithmetic mean of the Market Capitalizations for such period.

 

“BPY Liquidation Event” shall have the meaning set forth in Section 6(a) hereof.

 

“BPY Specified Event”  shall mean (i) any recapitalization, reorganization or
reclassification, (ii) any consolidation, merger or other combination, (iii) any
statutory share exchange or (iv) any sale, lease or other transfer or
disposition to a third party of all or substantially all of the consolidated
assets of BPY, taken as a whole, in each case, as a result of which each
outstanding BPY Unit would be converted into, or exchanged for, securities,
cash, assets or other property.

 

“BPY Unit Value” shall mean, with respect to a BPY Unit on a particular date,
the market price of a BPY Unit on such date or, if such date is not a Trading
Day, the most recent Trading Day.  The market price for each such Trading Day
shall be: (i)  (A) if the BPY Units are listed on a U.S. National Securities
Exchange, the closing price per BPY Unit (or, if no closing price is reported,
the average of the bid and ask prices or, if more than one in either case, the
average of the average bid and average ask prices) on such day as reported in
composite transactions for such National Securities Exchange or (B) if the BPY
Units are listed on a non-U.S. National Securities Exchange, the U.S. dollar
equivalent (calculated as of the Close of Business of such date) of the closing
price per BPY Unit (or, if no closing price is reported, the average of the bid
and ask prices or, if more than one in either case, the average of the average
bid and average ask prices) on such day as reported in composite transactions
for such National Securities Exchange; (ii) if the BPY Units are not listed or
admitted to trading on any National Securities Exchange, the last quoted bid
price on such day in the over-the-counter market on such day as reported by OTC
Markets Group Inc. or a similar organization; (iii) if the BPY Units are not so
quoted, the average of the mid-point of the last bid and ask prices on such day
from each of at least three nationally recognized independent investment banking
firms selected by the Corporation for such purpose or (iv) if none of the
conditions set forth in clauses (i), (ii) or (iii) is met, then the amount that
a holder of one BPY Unit would receive if each of the assets of BPY were sold
for its fair market value on such date, BPY were to pay all of its outstanding
liabilities and the remaining proceeds were to be distributed to its partners in
accordance with the terms of its partnership agreement.

 

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Capital Gains Amount” shall have the meaning set forth in Section 5(f) hereof.

 

“Class B Stock” shall mean the Class B-1 Stock, par value $0.01 per share, of
the Public REIT.

 

--------------------------------------------------------------------------------



 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the payment date for the distribution declared by BPY on its BPY Units for such
Distribution Period or, if no such distribution payment date is established, the
last Business Day of such Distribution Period.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the BPY Units or, if no such dividend period
is established, the calendar quarter shall be the Distribution Period.

 

“Dividend Coverage Ratio” shall mean, at any time, a ratio of (a) the Public
REIT’s funds from operations, as calculated in accordance with the definition of
funds from operations used by the National Association of Real Estate Investment
Trusts, for the immediately preceding fiscal quarter, to (b) the product of
(i) the amount of the most recent regular quarterly distribution declared by BPY
on each BPY Unit, times (ii) the number of shares of Class A Stock outstanding
at such time.

 

“Last Reported Sale Price” shall mean, with respect to a security on a
particular date, the market price of such security on such date, or, if such
date is not a Trading Day, the most recent Trading Day. The market price for
each such Trading Day shall be: (a) (A) if such security is listed on a U.S.
National Securities Exchange, the closing price per security (or, if no closing
price is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and average ask prices) on such day
as reported in composite transactions for such National Securities Exchange or
(B) if such security is listed on a non-U.S. National Securities Exchange, the
U.S. dollar equivalent (calculated as of the Close of Business of such date) of
the closing price per security (or, if no closing price is reported, the average
of the bid and ask prices or, if more than one in either case, the average of
the average bid and average ask prices) on such day as reported in composite
transactions for such National Securities Exchange; (b) if such security is not
listed or admitted to trading on any National Securities Exchange, the last
quoted bid price on such day in the over-the-counter market on such day as
reported by OTC Markets Group Inc. or a similar organization; or (c) if such
security is not so quoted, the average of the mid-point of the last bid and ask
prices on such day from each of at least three nationally recognized independent
investment banking firms selected by the Corporation for such purpose.

 

“Liquidation Event” shall have the meaning set forth in Section 6(a) hereof.

 

“Market Capitalization” shall mean, for any particular Trading Day, the Market
Price multiplied by the number of shares of Class A Stock outstanding on such
Trading Day.

 

“Market Price” on any date shall mean the fair market value of the relevant
Class A Stock, as determined in good faith by the Board of Directors of the
Public REIT.

 

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act, any other domestic exchange, whether or
not so registered, or the Toronto Stock Exchange.

 

F-2

--------------------------------------------------------------------------------



 

“Trading Day” shall mean a day on which (a) trading in the BPY Units or Class A
Stock, as applicable, generally occurs on a National Securities Exchange or, if
the BPY Units or Class A Stock, as applicable, are not then listed on a National
Securities Exchange, on the principal other market on which the BPY Units or
Class A Stock, as applicable, are then traded and (b) a Last Reported Sale Price
for the BPY Units or Class A Stock, as applicable, is available on such
securities exchange or market. If the BPY Units or Class A Stock, as applicable,
are not so listed or traded, “Trading Day” means a “Business Day.”

 

“VWAP” shall mean, for any security as of any date, the dollar volume-weighted
average price for such security during the relevant period, as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “BPY <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Trading Day (or, if such volume-weighted average
price is unavailable, the market value of such security on such Trading Day
determined, using a volume-weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the General
Partner).

 

2.                                      Designation and Number; Etc.  The
Series K Preferred Units have been established and shall have such rights,
preferences, limitations and qualifications as are described herein (in addition
to the rights, preferences, limitations and qualifications contained in the
Sixth Amended and Restated Agreement of Limited Partnership to the extent
applicable).  The authorized number of Series K Preferred Units shall be Four
Billion Five Hundred Seventeen Million Five Hundred Thousand (4,517,500,000). 
Notwithstanding anything to the contrary contained herein, in the event of a
conflict between the provisions of this Schedule F and any other provision of
the Sixth Amended and Restated Agreement of Limited Partnership, the provisions
of this Schedule F shall control.

 

3.                                      Rank.  The Series K Preferred Units
shall, with respect to the payment of distributions and the distribution of
amounts upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership, rank as follows:

 

(a)                                 senior to all classes or series of Common
Units, Series L Preferred Units and to all Units the terms of which provide that
such Units shall rank junior to the Series K Preferred Units;

 

(b)                                 on a parity with each series of Preferred
Units issued by the Partnership, other than the series of Preferred Units that
are designated as senior or junior to the Series K Preferred Units, which does
not provide by its express terms that it ranks junior or senior to the Series K
Preferred Units; and

 

(c)                                  junior to the Series B Preferred Units,
Series D Preferred Units, Series E Preferred Units, Series G Preferred Units,
and each other series of Preferred Units issued by the Partnership that ranks
senior to the Series K Preferred Units.

 

F-3

--------------------------------------------------------------------------------



 

4.                                      Voting.  The Partnership shall not,
without the affirmative vote or consent of the holders of at least two-thirds of
the outstanding Series K Preferred Units, given in person or by proxy, either in
voting or at a meeting, voting as a class:

 

(a)                                 authorize, create, issue or increase the
authorized or issued amount of any class or series of partnership interests in
the Partnership ranking senior to, or pari passu with, the Series K Preferred
Units with respect to payment of distributions or the distribution of assets
upon voluntary or involuntary liquidation, dissolution or winding up of the
Partnership, or reclassify any authorized partnership interests into, or create,
authorize or issue any obligation or security convertible into, exchangeable for
or evidencing the right to purchase, any such senior partnership interests; or

 

(b)                                 amend, alter or repeal the provisions of the
Partnership Agreement, whether by merger, consolidation or otherwise, (i) so as
to negate Section 4(a) immediately above or this subsection or (ii) so as to
adversely affect any right, preference, privilege or voting power of the
Series K Preferred Units or the holders thereof.

 

For purposes of this Section 4, each Series K Preferred Unit shall have one
(1) vote.  Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series K Preferred Units shall have been redeemed.  Except as
provided herein or required by law, the holders of Series K Preferred Units
shall not have any voting rights or powers and the consent of the holders
thereof shall not be required for the taking of any action by the Partnership.

 

5.                                      Distributions.

 

(a)                                 Regular Distributions.  Subject to the prior
rights of holders of Preferred Units at the time outstanding ranking senior to
or on parity with the Series K Preferred Units with respect to rights as to
distributions, the holders of Series K Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, on each Distribution
Payment Date, out of any assets of the Partnership legally available therefor,
cumulative distributions per unit in a cash amount equal in value to (i) the
amount of any dividend or other distribution made on a BPY Unit on such
Distribution Payment Date multiplied by (ii) the Conversion Factor (as defined
in the Charter) in effect on the date of declaration of such dividend or other
distribution, as further adjusted by the General Partner as it deems in good
faith to be appropriate in order to adjust for any stock split, reverse stock
split, stock combination, reclassification or other similar event that affects
the Class A Stock and does not similarly affect the Series K Preferred Units. 
The distributions upon the Series K Preferred Units shall, if and to the extent
declared by the General Partner, be paid in arrears (without interest) on the
Distribution Payment Date with respect thereto.  If the full amount of such
distribution on the Series K Preferred Units is not paid on such Distribution
Payment Date, then such distribution shall accrue and accumulate, whether or not
the Partnership has earnings, whether or not there are funds legally available
for the payment thereof and whether or not such distributions are earned,
declared or authorized.  The record and payment dates for the dividends or other

 

F-4

--------------------------------------------------------------------------------



 

distributions upon the Series K Preferred Units during any Distribution Period,
to the extent not prohibited by applicable law, shall be the same as the record
and payment dates for the dividends or other distributions upon the BPY Units
during such Distribution Period.  Any distribution payment made upon the
Series K Preferred Units shall first be credited against the earliest
accumulated but unpaid distributions due with respect to such Units which
remains payable.  No interest, or sum of money in lieu of interest, shall be
owing or payable to any holders of the Series K Preferred Units in respect of
any distribution payment or payments on the Series K Preferred Units, whether or
not in arrears.

 

(b)                                 No distribution on the Series K Preferred
Units shall be declared by the General Partner or paid or set apart for payment
by the Partnership at such time as the terms and provisions of any agreement of
the Partnership then in effect, including any agreement relating to bona fide
indebtedness, prohibits such declaration, payment or setting apart for payment
of any distribution on the Series K Preferred Units or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof, or a default thereunder, or if such declaration, payment or setting
apart of payment shall be restricted or prohibited by law.  Notwithstanding the
foregoing, distributions on the Series K Preferred Units shall accumulate
whether or not any of the foregoing restrictions exist.

 

(c)                                  All dividends or distributions on Series K
Preferred Units shall be paid prior and in preference to any dividends or
distributions on the Series L Preferred Units or Common Units or other Units
ranking junior to the Series K Preferred Units as to payment of distributions
and as to rights upon liquidation, dissolution or winding-up of the Partnership.
Except as provided in Section 5(c) of this Schedule F, so long as any Series K
Preferred Units are outstanding, (i) no distributions (other than in Common
Units, the Series L Preferred Units or other Units ranking junior to the
Series K Preferred Units as to payment of distributions and as to rights upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units, the Series L Preferred
Units or any other class or series of partnership interests in the Partnership
or Units ranking, as to payment of distributions or amounts distributable upon
liquidation, dissolution or winding-up of the Partnership, on a parity with or
junior to the Series K Preferred Units, for any period and (ii) no Common Units
or other Units ranking junior to or on a parity with the Series K Preferred
Units as to payment of distributions or as to rights upon liquidation,
dissolution or winding-up of the Partnership, shall be redeemed, purchased or
otherwise acquired for any consideration (or any monies be paid to or made
available for a sinking fund for the redemption of any such Units) by the
Partnership (except by conversion into or exchange for other Units ranking
junior to the Series K Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Rights Agreements) unless, in the case of either clause
(i) or (ii), full cumulative distributions have been or contemporaneously are
(A) fully declared and paid or (B) declared and a sum sufficient for the payment
thereof has been set apart for such payment on the Series K Preferred Units for
all Distribution Periods ending on or prior to the distribution payment date for
the Common Units or such other class or series of

 

F-5

--------------------------------------------------------------------------------



 

Partnership Interests in the Partnership or Units or the date of such
redemption, purchase or other acquisition.

 

(d)                                 So long as any Series K Preferred Units are
outstanding, no distributions shall be declared or paid or set apart for payment
upon the Common Units, the Series L Preferred Units or any other class or series
of partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, junior to the Series K Preferred Units, for any
period unless the Dividend Coverage Ratio is equal or greater than 1.25:1.

 

(e)                                  When distributions are not paid in full (or
the Partnership does not set apart a sum sufficient to pay in full cumulative
dividends for all past dividend periods and the current dividend period) upon
the Series K Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series K Preferred Units, all distributions declared payable upon the Series K
Preferred Units and any other partnership interests in the Partnership or Units
ranking on a parity as to payment of distributions with the Series K Preferred
Units shall be declared pro rata so that the ratio of the amount of
distributions declared payable on each Series K Preferred Unit bearing to that
on each such other partnership interest in the Partnership or Unit shall in all
cases be the same as the ratio of accrued distributions on each Series K
Preferred Unit bearing to that on each such other partnership interest in the
Partnership or Unit (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such Units do not have
cumulative distributions).

 

(f)                                   Holders of Series K Preferred Units shall
not be entitled to any distributions, whether payable in cash, property or
Units, in excess of the cumulative distributions described in
Section 5(a) above.

 

(g)                                  If, for any taxable year, the Partnership
elects to designate as “capital gain dividends” (as defined in Section 857 of
the Internal Revenue Code of 1986, as amended, or any successor revenue code or
section) any portion of the total distributions (as determined for Federal
income tax purposes) paid or made available for the year to holders of all
partnership interests of the Partnership (the “Capital Gains Amount”), then the
Capital Gains Amount that shall be allocable to holders of the Series K
Preferred Unit shall be proportionate to the total distributions paid or made
available to the holders of the Series K Preferred Units for the year.

 

(h)                                 Distributions with respect to the Series K
Preferred Units are intended to qualify as permitted distributions of cash that
are not treated as a disguised sale within the meaning of Treasury Regulation
§1.707-4 and the provisions of this Schedule F shall be construed and applied
consistently with such Treasury Regulations.

 

6.                                      Liquidation Preference.

 

(a)                                 Upon any liquidation, dissolution or
winding-up of the Partnership (“Liquidation Event”), in each case, that is not a
Market Capitalization Liquidation Event

 

F-6

--------------------------------------------------------------------------------



 

(as defined below) or substantially concurrent with the liquidation,
dissolution, or winding up of BPY, including a BPY Specified Event, whether
voluntary or involuntary  (a “BPY Liquidation Event”), subject to the prior
rights of holders of any class or series of Preferred Units issued by the
Partnership that ranks senior to the Series K Preferred Units at the time
outstanding having prior rights upon liquidation, but before any dividend or
other distribution transfer or payment (payable in securities, cash, assets,
property or any partnership interests in the Partnership or Units or otherwise)
shall be made to the holders of the Common Units and the Series L Preferred
Units or any other partnership interests in the Partnership or Units ranking
junior to the Series K Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding-up of the Partnership, the holders of the
Series K Preferred Units shall be entitled to receive, out of the assets of the
Partnership legally available for distribution for each Series K Preferred Unit
then held by them, an amount in cash per Series K Unit equal to the BPY Unit
Value on the date immediately preceding the public announcement of said
Liquidation Event plus all declared  and unpaid dividends on such Series K
Preferred Unit.  If, upon any such Liquidation Event, the assets of the
Partnership shall be insufficient to make payment in full to all holders of
Series K Preferred Units of the foregoing amounts set forth in this
subsection 6(a) with respect to the Liquidation Event, then such assets (or
consideration) shall be distributed among the holders of Series K Preferred
Units at the time outstanding, ratably in proportion to the full amounts to
which they would otherwise be respectively entitled to receive under this
subsection 6(a).  Upon any BPY Liquidation Event, before any distribution or
payment shall be made to the holders of the Common Units and the Series L
Preferred Units or any other partnership interests in the Partnership or Units
ranking junior to the Series K Preferred Units as to the distribution of assets
upon the liquidation, dissolution or winding-up of the Partnership, the holders
of Series K Preferred Units shall be entitled to receive out of the assets of
the Partnership legally available for distribution for each Series K Unit then
held by them, an amount in cash per Series K Preferred Unit equal to the same
amount as the liquidating distributions in respect of a BPY Unit as and when
such distributions are made in respect of the BPY Units plus all declared and
unpaid dividends on such Series K Preferred Unit.  If, upon any such BPY
Liquidation Event, the assets of the Partnership shall be insufficient to make
payment in full to all holders of Series K Preferred Units of the foregoing
amounts set forth in this subsection 6(a) with respect to the BPY Liquidation
Event, then such assets (or consideration) shall be distributed among the
holders of Series K Preferred Unit at the time outstanding, ratably in
proportion to the full amounts to which they would otherwise be respectively
entitled to receive under this subsection 6(a).  If the Public REIT’s Average
Market Capitalization over any period of 30 consecutive Trading Days is less
than one billion dollars ($1,000,000,000), the General Partner may begin an
orderly liquidation of the Partnership’s assets and winding up of the
Partnership’s operations (a “Market Capitalization Liquidation Event”).  Subject
to the prior rights of holders of any class or series of Preferred Units issued
by the Partnership that ranks senior to the Series K Preferred Units at the time
outstanding having prior rights upon liquidation, but before any dividend or
other distribution, transfer or payment (payable in securities, cash, assets,
property or any partnership interests in the Partnership or Units or otherwise)
shall be made to the holders of the Common Units and the Series L Preferred
Units or any other partnership interests in the Partnership or Units ranking
junior to the

 

F-7

--------------------------------------------------------------------------------



 

Series K Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding-up of the Partnership, the holders of the Series K
Preferred Units shall be entitled to be paid out of the assets of the
Partnership legally available for distribution for each Series K Preferred Unit
then held by them, an amount in cash per Series K Preferred Unit equal to the
VWAP of a BPY Unit for the 10 Trading Day period immediately following the
public announcement of said Market Capitalization Liquidation Event plus all
declared and unpaid distributions on such Series K Preferred Unit. If, upon any
such Market Capitalization Liquidation Event, the assets of the Partnership
shall be insufficient to make payment in full to all holders of Series K
Preferred Unit of the amounts set forth in this subsection 6(a) with respect to
the Market Capitalization Liquidation Event, such assets (or consideration)
shall be distributed among the holders of Series K Preferred Unit at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled to receive under this subsection 6(a).  The
holders of Series K Preferred Units shall not be entitled to any distribution or
payment upon a Liquidation Event, BPY Liquidation Event or Market Capitalization
Liquidation Event other than as set forth in this subsection 6(a).

 

(b)                                 Written notice of such Liquidation Event,
BPY Liquidation Event or Market Capitalization Liquidation Event, stating the
payment date or dates when, and the place or places where, the amounts
distributable in such circumstances shall be payable, shall be given by first
class mail, postage pre-paid, not less than 30 nor more than 60 days prior to
the payment date stated therein, to each record holder of the Series K Preferred
Units at the respective addresses of such holders as the same shall appear on
the transfer records of the Partnership.

 

(c)                                  After payment of the full amount of
liquidating distributions to which they are entitled as provided in
Section 6(a) of this Schedule F, the holders of Series K Preferred Units shall
have no right or claim to any of the remaining assets of the Partnership.

 

(d)                                 For the purposes of this Section 6, none of
(i) a consolidation or merger of the Partnership with or into another entity,
(ii) a merger of another entity with or into the Partnership or (iii) a sale,
lease or conveyance of all or substantially all of the Partnership’s assets,
properties or business shall be deemed to be a liquidation, dissolution or
winding-up of the Partnership, unless (A) all or substantially all of the
proceeds thereof are distributed by the Partnership or (B) as a result of such
event, the right of the holders of Series K Preferred Units to distribution as
set forth in Section 5 hereof will be adversely affected or otherwise modified
in which case a liquidation, dissolution or winding-up of the Partnership shall
be deemed to have occurred).

 

7.                                      Conversion.

 

To the extent shares of Class A Stock are converted into shares of Class B Stock
pursuant to subsection (C)(3)(f) of Article IV of the Charter, a number of
Series K Preferred Units owned by the Company equal to the number of shares of
Class A Stock that were converted will be converted into a number of Series L
Preferred Units equal to the number of shares of Class B Stock that were issued
upon conversion of such shares of Class A Stock. Such

 

F-8

--------------------------------------------------------------------------------



 

conversion will occur automatically simultaneous with the corresponding
conversion of shares of Class A Stock.

 

F-9

--------------------------------------------------------------------------------



 

SCHEDULE G

 

1.             Definitions.  As used in this Schedule G, the following terms
shall have the meanings set forth below, unless the context otherwise requires:

 

“Aggregate BPR Class/Series B Dividend Amount” shall mean a cash amount as of
any Distribution Payment Date equal to the sum of (i) the aggregate cash
dividends declared by the Board of Directors of the Public REIT on all
outstanding shares of the Class B Stock and (ii) the aggregate cash dividends
declared by the Board of Directors of the Public REIT on all outstanding shares
of the Series B Preferred Stock; provided that if the Board of Directors of the
Public REIT elects to pay dividends on the Class B Stock or the Series B
Preferred Stock by an in-kind distribution of (a) additional shares of Class B
Stock or Series B Preferred Stock, respectively, then “Aggregate BPR
Class/Series B Dividend Amount” shall mean a number of Series L Preferred Units
as of any Distribution Payment Date equal to the sum of (x) the number of shares
of Class B Stock so distributed and (y) the number of shares of Series B
Preferred Stock so distributed or (b) shares of stock of the Public REIT ranking
junior to the Class B Stock or the Series B Preferred Stock, respectively, then
“Aggregate BPR Class/Series B Dividend Amount” shall mean a number of Units of
the Partnership as of any Distribution Payment Date of a series ranking junior
to the Series L Preferred Units that reflects the shares of the Public REIT
issued in such distribution.

 

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Capital Gains Amount” shall have the meaning set forth in Section 5(g) hereof.

 

“Distribution Payment Date” shall mean the payment date of any dividend on the
Class B Stock or Series B Preferred Stock to the holders thereof by the Public
REIT.

 

“Distribution Period” shall mean the quarterly period that is then the
distribution period with respect to the BPY Units or, if no such dividend period
is established, the calendar quarter shall be the Distribution Period.

 

“Dividend Coverage Ratio” shall mean, at any time, a ratio of (a) the Public
REIT’s funds from operations, as calculated in accordance with the definition of
funds from operations used by the National Association of Real Estate Investment
Trusts, for the immediately preceding fiscal quarter, to (b) the product of
(i) the amount of the most recent regular quarterly distribution declared by BPY
on each BPY Unit, times (ii) the number of shares of Class A Stock outstanding
at such time.

 

“Last Reported Sale Price” shall mean, with respect to a security on a
particular date, the market price of such security on such date, or, if such
date is not a Trading Day, the most recent Trading Day. The market price for
each such Trading Day shall be: (a) (A) if such security is listed on a U.S.
National Securities Exchange, the closing price per security (or, if no closing
price is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and average ask prices) on such day
as reported in composite transactions for such National Securities Exchange or
(B) if such

 

--------------------------------------------------------------------------------



 

security is listed on a non-U.S. National Securities Exchange, the U.S. dollar
equivalent (calculated as of the Close of Business of such date) of the closing
price per security (or, if no closing price is reported, the average of the bid
and ask prices or, if more than one in either case, the average of the average
bid and average ask prices) on such day as reported in composite transactions
for such National Securities Exchange; (b) if such security is not listed or
admitted to trading on any National Securities Exchange, the last quoted bid
price on such day in the over-the-counter market on such day as reported by OTC
Markets Group Inc. or a similar organization; or (c) if such security is not so
quoted, the average of the mid-point of the last bid and ask prices on such day
from each of at least three nationally recognized independent investment banking
firms selected by the Corporation for such purpose.

 

“National Securities Exchange” shall mean an exchange registered with the SEC
under Section 6(a) of the Exchange Act, any other domestic exchange, whether or
not so registered, or the Toronto Stock Exchange.

 

“Partnership Agreement” shall have the meaning set forth in Section 2 hereof.

 

“Series L Liquidation Amount” shall mean $21.39.

 

“Trading Day” shall mean a day on which (a) trading in the BPY Units or Class A
Stock, as applicable, generally occurs on a National Securities Exchange or, if
the BPY Units or Class A Stock, as applicable, are not then listed on a National
Securities Exchange, on the principal other market on which the BPY Units or
Class A Stock, as applicable, are then traded and (b) a Last Reported Sale Price
for the BPY Units or Class A Stock, as applicable, is available on such
securities exchange or market. If the BPY Units or Class A Stock, as applicable,
are not so listed or traded, “Trading Day” means a “Business Day.”

 

2.             Designation and Number; Etc.  The Series L Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Sixth Amended and Restated
Agreement of Limited Partnership, as amended from time to time (the “Partnership
Agreement”), to the extent applicable).  The authorized number of Series L
Preferred Units shall be Five Billion Nine Hundred Seven Million Five Hundred
Thousand (5,907,500,000).  Notwithstanding anything to the contrary contained
herein, in the event of a conflict between the provisions of this Schedule G and
any other provision of the Partnership Agreement, the provisions of this
Schedule G shall control.

 

3.             Rank.  The Series L Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

 

(a)           senior to all classes or series of Common Units, and to all Units
the terms of which provide that such Units shall rank junior to the Series L
Preferred Units;

 

(b)           on a parity with each series of Preferred Units issued by the
Partnership, other than the series of Preferred Units that are designated as
senior or junior to the

 

G-2

--------------------------------------------------------------------------------



 

Series L Preferred Units, or which does not provide by its express terms that it
ranks junior or senior to the Series L Preferred Units; and

 

(c)           junior to the Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series G Preferred Units, Series K Preferred Units and
each other series of Preferred Units issued by the Partnership that ranks senior
to the Series L Preferred Units.

 

4.             Voting.  The Partnership shall not, without the affirmative vote
or consent of the holders of at least two-thirds of Series L Preferred Units
outstanding at the time, given in person or by proxy, either in voting or at a
meeting, voting separately as a class amend, alter or repeal the provisions of
the Partnership Agreement, whether by merger, consolidation or otherwise, so as
to negate this Section 4 or adversely affect any right, preference, privilege or
voting power of the Series L Preferred Units or the holders thereof.

 

For purposes of this Section 4, each Series L Preferred Unit shall have one
(1) vote.  Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series L Preferred Units shall have been redeemed.  Except as
provided herein or as required by law, the holders of Series L Preferred Units
shall not have any voting rights or powers and the consent of the holders
thereof shall not be required for the taking of any action by the Partnership.

 

5.             Distributions.

 

(a)           Subject to the rights of the Series K Preferred Units (including
the prior rights of the Series K Preferred Units as to any distribution, whether
declared or not declared, accrued or otherwise cumulated on the Series K
Preferred Units as of or prior to August 27, 2018) or the holders of Preferred
Units at the time outstanding ranking senior to or on parity with the Series L
Preferred Units with respect to rights as to distributions, the holders of
Series L Preferred Units shall be entitled to receive on each Distribution
Payment Date, out of any assets of the Partnership legally available for the
payment of the distributions, the Aggregate BPR Class/Series B Dividend Amount,
which shall be distributed pro rata to the holders of Series L Preferred Units
based on the number of Series L Preferred Units held by each holder. 
Distributions on the Series L Preferred Units shall only be paid when, as and if
declared by the General Partner. Notwithstanding the foregoing and except for
distributions to the holders of Series L Preferred Units in Units ranking junior
to the Series K Preferred Units, no dividends or other distributions shall be
declared or paid or set apart for payment (including with respect to any
distribution, whether declared or not declared, accrued or otherwise cumulated
on the Series L Preferred Units as of or prior to August 27, 2018), and no other
transfer or distribution of cash, assets or other property may be declared or
made, directly or indirectly, on or with respect to, any Series L Preferred
Units for any period, nor shall any Series L Preferred Units be redeemed,
purchased or otherwise acquired for any consideration (payable in cash, assets,
property or Units of the Partnership or otherwise), nor shall any funds be paid
or made available for a sinking fund for the redemption of such units, and no
other transfer or distribution of cash, assets or other property may be

 

G-3

--------------------------------------------------------------------------------



 

made, directly or indirectly, on or with respect thereto by the Partnership,
unless and until (A) the Partnership has paid, with respect to each outstanding
Series K Preferred Unit, aggregate distributions equal to all distributions paid
in respect of a BPY Unit in the then current Distribution Period and for any
prior distribution periods beginning on the date of issuance of such Series L
Preferred Units, or, if such aggregate distribution has not been paid, such
aggregate distribution has been declared and set apart for payment, and (B) the
Dividend Coverage Ratio is equal to or greater than 1.25:1.

 

(b)                 The Partnership shall pay distributions to holders of record
at the close of business on the applicable distribution record date.  The record
date for distributions upon the Series L Preferred Units shall be the same date
as the record date for the corresponding dividends on shares of Class B Stock or
Series B Preferred Stock, as applicable, set by the Board of Directors of the
Public REIT.

 

(c)                 No distribution on the Series L Preferred Units shall be
declared by the General Partner or paid or set apart for payment by the
Partnership (including with respect to any distribution, whether declared or not
declared, accrued or otherwise cumulated on the Series L Preferred Units as of
or prior to the date of the amendment to this Schedule G first inserting this
parenthetical) at such time as and to the extent that the terms and provisions
of any bona fide agreement of the Partnership then in effect, including any
agreement relating to bona fide indebtedness of the Partnership, prohibits such
declaration, payment or setting apart for payment of any distribution on the
Series L Preferred Units or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration, payment or setting apart of payment shall be restricted or
prohibited by law (and such failure to pay distributions on the Series L
Preferred Units shall prohibit other distributions by the Partnership as
described in this Schedule G).

 

(d)                 Except as provided in Section 5(e) of this Schedule G, so
long as any Series L Preferred Units are outstanding, (i) no cash or non-cash
distributions (other than in Common Units or other Units ranking junior to the
Series L Preferred Units as to payment of distributions and rights upon
liquidation, dissolution or winding-up of the Partnership) shall be declared or
paid or set apart for payment upon the Common Units or any other class or series
of partnership interests in the Partnership or Units ranking, as to payment of
distributions or amounts distributable upon liquidation, dissolution or
winding-up of the Partnership, on a parity with or junior to the Series L
Preferred Units, for any period and (ii) no Common Units or other Units ranking
junior to or on a parity with the Series L Preferred Units as to payment of
distributions or as to rights upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series L Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to Rights Agreements) unless, in
the case of either clause (i) or (ii), full cumulative distributions have been
or contemporaneously are (A) declared and paid or (B) declared and a sum
sufficient for the payment thereof has been set apart for such payment on the
Series L Preferred Units for all distribution

 

G-4

--------------------------------------------------------------------------------



 

periods ending on or prior to the Distribution Payment Date for the Common Units
or such other class or series of Partnership Interests in the Partnership or
Units or the date of such redemption, purchase or other acquisition.

 

(e)           When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment) upon the Series L Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series L Preferred Units, all
distributions declared payable upon the Series L Preferred Units and any other
partnership interests in the Partnership or Units ranking on a parity as to
payment of distributions with the Series L Preferred Units shall be declared or
paid pro rata so that the ratio of the amount of distributions declared payable
on each Series L Preferred Units bearing to that on each such other partnership
interest in the Partnership shall be the same as the ratio of accrued and unpaid
distributions on each Series L Preferred Unit bearing to that on each such other
partnership interest in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions).

 

(f)            No interest shall be payable in respect of any distribution
payment on the Series L Preferred Unit that may be in arrears. Holders of the
Series L Preferred Units shall not be entitled to any distribution, whether
payable in cash, assets, property, or stock, in excess of the full cumulative
distributions on the Series L Preferred Unit to which they are entitled. Any
distribution payment made on Series L Preferred Units shall first be credited
against the earliest accumulated but unpaid distribution due with respect to
such Units that remains payable.

 

(g)           If, for any taxable year, the Partnership elects to designate as
“capital gain dividends” (as defined in Section 857 of the Internal Revenue Code
of 1986, as amended, or any successor revenue code or section) any portion of
the total distributions (as determined for Federal income tax purposes) paid or
made available for the year to holders of all partnership interests of the
Partnership (the “Capital Gains Amount”), then the Capital Gains Amount that
shall be allocable to holders of the Series L Preferred Unit shall be
proportionate to the total distributions paid or made available to the holders
of the Series L Preferred Unit for the year.

 

(h)           Distributions with respect to the Series L Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation §1.707-4 and the
provisions of this Schedule G shall be construed and applied consistently with
such Treasury Regulations.

 

6.             Liquidation Preference.

 

(a)           Upon a liquidation, dissolution or winding up of the Partnership,
whether voluntary or involuntary, and whether or not concurrent with the
liquidation, dissolution or winding up of BPY, after the payment of the full
amount due to the Series K Preferred Units, and before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to or set apart for the holders of Common Units or any

 

G-5

--------------------------------------------------------------------------------



 

other partnership interests in the Partnership or Units ranking junior to the
Series L Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding-up of the Partnership, the holders of the Series L
Preferred Units shall, with respect to each such Unit, be entitled to receive,
out of the assets of the Partnership legally available for distribution to
Partners an amount equal to the Series L Liquidation Amount, plus an amount
equal to the sum of (i) the aggregate dividends accrued on all outstanding
shares of the Class B Stock as of the date of final distribution, and (ii) the
aggregate dividends accrued on all outstanding shares of the Series B Preferred
Stock as of the date of final distribution, in each case whether or not earned
or declared (including all accumulated and unpaid distributions), which sum
shall be distributed pro rata to the holders of Series L Preferred Units based
on the number of Series L Preferred Units held by each holder;

 

(b)           If, upon any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series L Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series L Preferred Units and liquidating payments on any other Units or
partnership interests in the Partnership of any class or series ranking, as to
payment of distributions and amounts upon the liquidation, dissolution or
winding-up of the Partnership, on a parity with the Series L Preferred Units,
then such assets, or the proceeds thereof, shall be distributed among the
holders of Series L Preferred Units and any such other Units or partnership
interests in the Partnership ratably in accordance with the respective amounts
that would be payable on such Series L Preferred Units and such other Units or
partnership interests in the Partnership if all amounts payable thereon were
paid in full.

 

(c)           Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series L Preferred Units at the respective addresses of such holders as the same
shall appear on the transfer records of the Partnership.

 

(d)           After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Schedule G, the
holders of Series L Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

 

(e)           For the purposes of this Section 6, none of (i) a consolidation or
merger of the Partnership with or into another entity, (ii) a merger of another
entity with or into the Partnership or (iii) a sale, lease or conveyance of all
or substantially all of the Partnership’s assets, properties or business shall
be deemed to be a liquidation, dissolution or winding up of the Partnership
(unless all or substantially all of the proceeds thereof are distribute by the
Partnership, in which case a liquidation, dissolution or winding-up of the
Partnership shall be deemed to have occurred).

 

G-6

--------------------------------------------------------------------------------



 

7.             Maturity, Redemption and Preemptive Rights.  The Series L
Preferred Units have no maturity date and the Partnership shall not be required
to redeem the Series L Preferred Units at any time.  No holders of the Series L
Preferred Units shall, as holders of Series L Preferred Units, have any
preemptive rights to purchase or subscribe for Units or any other security of
the Partnership.

 

G-7

--------------------------------------------------------------------------------



 

EXHIBIT X

 

Notice of Election by Partner to Convert LTIP Units or Common Units into
Series K Preferred Units

 

The undersigned holder of LTIP Units (or Common Units into which LTIP Units were
converted) hereby irrevocably elects to convert the number of Vested LTIP Units
(or Common Units) in BPR OP, LP (the “Partnership”) set forth below into
Series K Preferred Units in accordance with the terms of the Sixth Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended.

 

The undersigned hereby represents, warrants, and certifies that the undersigned:
(a) has title to such LTIP Units (or Common Units), free and clear of the rights
or interests of any other Person other than the Partnership; (b) has the full
right, power, and authority to cause the conversion of such LTIP Units (or
Common Units) as provided herein; and (c) has obtained the consent or approval
of all persons or entities, if any, having the right to consent or approve such
conversion.

 

In accordance with the terms of the Sixth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, the holder of LTIP Units (or
Common Units) being converted is obligated, in the event any state or local
property transfer tax is payable as a result of such conversion, to assume and
pay such transfer tax.

 

Name of Holder:

 

 

Number of FV LTIP Units to be Converted:

Number of Common Units to be Converted:

 

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

(Street Address)

 

 

 

 

(City)

 

(State)

 

(Zip Code)

 

--------------------------------------------------------------------------------



 

EXHIBIT Y

 

Notice of Election by Partnership to Force Conversion of LTIP Units into
Series K Preferred Units

 

BPR OP, LP (the “Partnership”) hereby irrevocably elects to cause the number of
LTIP Units held by the holder of LTIP Units set forth below to be converted into
Series K Preferred Units in accordance with the terms of the Sixth Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended.

 

To the extent that LTIP Units held by the holder are not free and clear of all
liens, claims and encumbrances, or should any such liens, claims and/or
encumbrances exist or arise with respect to such LTIP Units, the Series K
Preferred Units into which such LTIP Units are converted shall continue to be
subject thereto.

 

In accordance with the terms of the Sixth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, the holder of Series K
Preferred Units being converted is obligated, in the event any state or local
property transfer tax is payable as a result of such conversion, to assume and
pay such transfer tax.

 

Name of Holder:

 

 

Number of FV LTIP Units to be Converted:

Conversion Date:

 

--------------------------------------------------------------------------------



 

EXHIBIT Z

 

Notice of Redemption

 

The undersigned Limited Partner hereby irrevocably (i) redeems Series K
Preferred Units in BPR OP, LP in accordance with the terms of the Sixth Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended
(the “Agreement”), and the LTIP Unit Redemption Right referred to in Schedule E
thereof; (ii) surrenders such Series K Preferred Units and all right, title and
interest therein; and (iii) directs that the Cash Amount or REIT Shares Amount
(as determined by the General Partner) deliverable upon exercise of the LTIP
Unit Redemption Right be delivered to the address specified below, and if REIT
Shares are to be delivered, such REIT Shares be registered or placed in the
name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Series K Preferred Units, free
and clear of the rights or interests of any other Person; (b) has the full
right, power, and authority to redeem and surrender such Series K Preferred as
provided herein; and (c) has obtained the consent or approval of all Persons, if
any, having the right to consent or approve such redemption and surrender.

 

In accordance with the terms of the Agreement, the holder of Series K Preferred
Units being redeemed is obligated, in the event any state or local property
transfer tax is payable as a result of such redemption, to assume and pay such
transfer tax.

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:

 

 

Name of Limited Partner:

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

(Street Address)

 

(City)

 

(State)

 

(Zip Code)

 

If REIT Shares are to be issued, issue to:

 

Name:

 

 

 

Please insert social security or tax ID number:

 

--------------------------------------------------------------------------------



 

EXHIBIT A

TO THE

AGREEMENT OF LIMITED PARTNERSHIP

OF

BPR OP, LP

as of June 26, 2019

 

[List of Unit Holders]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Allocations

 

1.             Allocation of Net Income and Net Loss.

 

(a)           Net Income.  Except as otherwise provided herein, Operating Income
and Liquidating Gain of the Partnership for each fiscal year or other applicable
period shall be allocated as follows:

 

1.             First, Operating Income and Liquidating Gain shall be allocated
to the General Partner to the extent the cumulative Operating Loss and
Liquidating Loss allocated to the General Partner under subparagraph
(b)(8) below exceeds the cumulative Operating Income and Liquidating Gain
allocated to the General Partner under this subparagraph (a)(1), provided that
the allocation under this subparagraph shall first be made out of Operating
Income to the extent of available Operating Income as of the time any allocation
is being made, and thereafter to the extent of any available Liquidating Gain as
of such time;

 

2.             Second, Operating Income and Liquidating Gain shall be allocated
to each Partner in proportion to and to the extent of the amount by which the
cumulative Operating Loss and Liquidating Loss allocated to such Partner under
subparagraph (b)(7) exceeds the cumulative Operating Income and Liquidating Gain
allocated to such Partner under this subparagraph (a)(2), provided that the
allocation under this subparagraph shall first be made out of Operating Income
to the extent of available Operating Income as of the time any allocation is
being made, and thereafter to the extent of any available Liquidating Gain as of
such time;

 

3.             Third, Operating Income and Liquidating Gain shall be allocated
to the General Partner until the cumulative Operating Income and Liquidating
Gain allocated to the General Partner equals the cumulative Operating Loss and
Liquidating Loss allocated to the General Partner under subparagraph (b)(6),
provided that the allocation under this subparagraph shall first be made out of
Operating Income to the extent of available Operating Income as of the time any
allocation is being made, and thereafter to the extent of any available
Liquidating Gain as of such time;

 

4.             Fourth, Operating Income shall be allocated to each holder of
Preferred Units other than Series K Preferred Units, Series L Preferred Units
and the Series D Preferred Units to the extent of and in proportion to the
excess of (I) the cumulative amount of distributions made in respect of such
Preferred Units, reduced by in the case of the Series B Preferred Units the
cumulative Common Unit Reallocated Amounts, and increased by in the case of the
Series B Preferred Units the cumulative Series B Preferred Unit Reallocated
Amounts, pursuant to the provisos below, over (II) the cumulative amount of
Operating Income allocated to each holder of Preferred Units pursuant to this
subparagraph (a)(4) and subparagraph (a)(8) for such period and all prior
periods reduced by the cumulative amount of Operating Loss and Liquidating Loss
allocated to such holder of Preferred Units pursuant to subparagraph
(b)(4) below for all prior periods;

 

--------------------------------------------------------------------------------



 

provided, however, that in the event the cumulative Operating Income allocable
to the holders of the Common Units and holders of LTIP Units pursuant to this
subparagraph (a)(4) and subparagraph (a)(6) below for such period and all prior
periods (before application of this proviso for such period) exceeds the
cumulative distributions made to the holders of Common Units and holders of LTIP
Units with respect to such Units for such period and all prior periods, the
Series B Preferred Unit Reallocated Amount shall be reallocated pro rata to the
holders of Series B Preferred Units;

 

5.             Fifth, Operating Income shall be allocated to each holder of
Series K Preferred Units to the extent of and in proportion to the excess of
(I) the cumulative amount of distributions made in respect of such Series K
Preferred Units, over (II) the cumulative amount of Operating Income allocated
to each holder of Series K Preferred Units pursuant to this subparagraph
(a)(5) and all prior periods reduced by the cumulative amount of Operating Loss
and Liquidating Loss allocated to such holder of Series K Preferred Units
pursuant to subparagraph (b)(3) below for all prior periods;

 

6.             Sixth, Operating Income shall be allocated to each holder of
Series L Preferred Units to the extent of and in proportion to the excess of
(I) the cumulative amount of distributions made in respect of such Series L
Preferred Units, over (II) the cumulative amount of Operating Income allocated
to each holder of Series L Preferred Units pursuant to this subparagraph
(a)(6) for such period and all prior periods reduced by the cumulative amount of
Operating Loss and Liquidating Loss allocated to such holder of Series L
Preferred Units pursuant to subparagraph (b)(3) below for all prior periods;

 

7.             Seventh, Operating Income shall be allocated to each holder of
LTIP Units to the extent of and in proportion to the excess of (I) the
cumulative amount of distributions made in respect of such LTIP Units, over
(II) the cumulative amount of Operating Income allocated to each holder of LTIP
Units pursuant to this subparagraph (a)(7) for such period and all prior periods
reduced by the cumulative amount of Operating Loss and Liquidating Loss
allocated to such holder of LTIP Units pursuant to subparagraph (b)(2) below for
all prior periods; and

 

8.             Thereafter, Operating Income shall be allocated to the holders of
Common Units in proportion to the Common Units held by such Partners; provided
however that: (i) in the event the cumulative distributions made to the holders
of Common Units with respect to such Units for such period and all prior periods
exceed the cumulative Operating Income allocable to the holders of the Common
Units pursuant to subparagraph (a)(4) and this subparagraph (a)(8) for such
period and all prior periods (before application of this proviso for such
period), the Common Unit Reallocated Amount shall be reallocated to the holders
of Common Units in accordance with their Percentage Interests.

 

The term “Common Unit Reallocated Amount” shall mean an amount equal to the
difference between (I) the amount of Operating Income allocable to the Series B
Preferred Units pursuant to subparagraph (a)(4) with respect to such fiscal year
or other

 

EX B-2

--------------------------------------------------------------------------------



 

period, and (II) the product obtained by multiplying (A) the Percentage Interest
represented by the Series B Preferred Units determined as if the Series B
Preferred Units had been converted into Common Units, and (B) the sum of (i) the
Operating Income allocable to the Series B Preferred Units pursuant to
subparagraph (a)(4) with respect to such fiscal year or other period and
(ii) the Operating Income allocable to the Common Units pursuant to subparagraph
(a)(8) with respect to such fiscal year or other period. The Common Unit
Reallocated Amount shall be calculated based on the amounts of Operating Income
allocable under subparagraphs (a)(4) and (a)(8) prior to the application of the
provisos contained in such subparagraphs with respect to such fiscal year or
other period.

 

The term “Series B Preferred Unit Reallocated Amount” shall mean the difference
between (I) the amount of Operating Income allocable to the Common Units and
LTIP Units pursuant to subparagraph (a)(8) with respect to such fiscal year or
other period, and (II) the product obtained by multiplying (A) the Percentage
Interest represented by the Common Units (exclusive of the Common Units issuable
in respect of the deemed conversion of the Series B Preferred Units as
contemplated herein) determined as if the Series B Preferred Units had been
converted into Common Units, and (B) the sum of (i) Operating Income allocable
to the Series B Preferred Units pursuant to subparagraph (a)(4) with respect to
such fiscal year or other period and (ii) the Operating Income allocable to the
Common Units pursuant to this subparagraph (a)(8) with respect to such fiscal
year or other period; provided, however, that to the extent the allocation of
the Series B Preferred Unit Reallocated Amount to the holders of Series B
Preferred Units would cause such holders on a cumulative basis to have been
allocated Operating Income in excess of distributions, the Series B Preferred
Unit Reallocated Amount shall be reduced by such excess. The Series B Preferred
Unit Reallocated Amount shall be calculated based on the amounts of Operating
Income allocable pursuant to subparagraphs (a)(4) and (a)(8) prior to the
application of the provisos contained in such subparagraphs with respect to such
fiscal year or other period.

 

It is the intention of the parties that the application of subparagraphs
(a)(4) and (a)(8) above will result in corresponding return of capital
distributions (per Unit) to the Series B Preferred Units (on an as-converted
basis) and Common Units (based on their respective Percentage Interests) on a
cumulative basis and shall be applied and interpreted consistently therewith.

 

In allocating Net Income for each fiscal year or period, for all purposes of
this Section 1(a) (including for purposes of determining the “Percentage
Interests” of the holders of both the Common Units and the Series D Preferred
Units), the holders of the Series D Preferred Units shall be treated as though
they held that number of Common Units into which their Series D Preferred Units
were convertible, as determined from time to time during such fiscal year or
period.

 

(b)           Net Loss.  Except as otherwise provided herein, Operating Loss and
Liquidating Loss of the Partnership for each fiscal year or other applicable
period shall be allocated as follows:

 

EX B-3

--------------------------------------------------------------------------------



 

1.             First, Operating Loss shall be allocated to the holders of Common
Units in proportion to their respective Percentage Interests, and Liquidating
Loss shall be allocated to the holders of Common Units in proportion to the
Common Units held by such Partners; provided that the Net Loss allocated in
respect of a Common Unit pursuant to this Section 1(b)(1) shall not exceed the
maximum amount of Net Loss that could be allocated in respect of such Unit
without causing a holder of such Unit to have an Adjusted Capital Account
Deficit determined as if the holder held only that Unit (and excluding for this
purpose any increase in such Adjusted Capital Account Deficit for a holder’s
actual obligation to fund a deficit Capital Account balance, including the
obligation of an Obligated Partner to fund a deficit Capital Account balance
pursuant to Section 7.8 hereof and also excluding for this purpose the balance
of such holder’s Capital Account attributable to such holder’s Preferred Units,
if any);

 

2.             Second, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of LTIP Units in proportion to each such holder’s
Capital Account balance in such LTIP Units, provided that the aggregate
Operating Loss and Liquidating Loss allocated to a holder of LTIP Units pursuant
to this Section (b)(2) shall not exceed the maximum amount of aggregate
Operating Loss and Liquidating Loss that can be allocated without causing any
holder of LTIP Units to have an Adjusted Capital Account Deficit (excluding for
this purpose any increase to such Adjusted Capital Account Deficit for a
holder’s actual obligation to fund a deficit Capital Account balance, including
the obligation of an Obligated Partner to fund a deficit Capital Account Balance
pursuant to Section 7.8 hereof);

 

3.             Third, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of Series L Preferred Units in proportion to each
such holder’s Capital Account balance in such Series L Preferred Units, provided
that the aggregate Operating Loss and Liquidating Loss allocated to a holder of
Series L Preferred Units pursuant to this Section (b)(3) shall not exceed the
maximum amount of aggregate Operating Loss and Liquidating Loss that can be
allocated without causing any holder of Series L Preferred Units to have an
Adjusted Capital Account Deficit (excluding for this purpose any increase to
such Adjusted Capital Account Deficit for a holder’s actual obligation to fund a
deficit Capital Account balance, including the obligation of an Obligated
Partner to fund a deficit Capital Account Balance pursuant to Section 7.8
hereof);

 

4.             Fourth, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of Series K Preferred Units in proportion to each
such holder’s Capital Account balance in such Series K Preferred Units, provided
that the aggregate Operating Loss and Liquidating Loss allocated to a holder of
Series K Preferred Units pursuant to this Section (b)(4) shall not exceed the
maximum amount of aggregate Operating Loss and Liquidating Loss that can be
allocated without causing any holder of Series K Preferred Units to have an
Adjusted Capital Account Deficit (excluding for this purpose any increase to
such Adjusted Capital Account Deficit for a holder’s actual obligation to fund a
deficit Capital Account balance, including the

 

EX B-4

--------------------------------------------------------------------------------



 

obligation of an Obligated Partner to fund a deficit Capital Account Balance
pursuant to Section 7.9 hereof);

 

5.             Fifth, Operating Loss and Liquidating Loss shall be allocated
proportionately to the holders of Preferred Units, other than Series K Preferred
Units and  Series L Preferred Units, in proportion to each such holder’s Capital
Account balance in such Preferred Units, provided that the aggregate Operating
Loss and Liquidating Loss allocated to a holder of Preferred Units pursuant to
this Section (b)(5) shall not exceed the maximum amount of aggregate Operating
Loss and Liquidating Loss that can be allocated without causing any holder of
Preferred Units to have an Adjusted Capital Account Deficit (excluding for this
purpose any increase to such Adjusted Capital Account Deficit for a holder’s
actual obligation to fund a deficit Capital Account balance, including the
obligation of an Obligated Partner to fund a deficit Capital Account Balance
pursuant to Section 7.8 hereof);

 

6.             Sixth, Operating Loss and Liquidating Loss shall be allocated
proportionately to the General Partner, until the General Partner’s Adjusted
Capital Account Deficit (excluding for this purpose any increase to such
Adjusted Capital Account Deficit for the obligation of the General Partner to
actually fund a deficit Capital Account balance, including any deemed obligation
pursuant to Regulation Section 1.704-1(b)(2)(ii)(c)) equals the excess of
(i) the amount of Recourse Liabilities over (ii) the Aggregate Protected Amount;

 

7.             Seventh, Operating Loss and Liquidating Loss shall be allocated
proportionately to the Obligated Partners, in proportion to their respective
Protected Amounts, until such time as the Obligated Partners have been allocated
an aggregate amount of Operating Loss and Liquidating Loss pursuant to this
subparagraph (b)(7) equal to the Aggregate Protected Amount; and

 

8.             Thereafter, Operating Loss and Liquidating Loss shall be
allocated proportionately to the General Partner.

 

2.             Special Allocations.

 

Notwithstanding any provisions of paragraph 1 of this Exhibit B, the following
special allocations shall be made in the following order:

 

(a)           Minimum Gain Chargeback (Nonrecourse Liabilities).  If there is a
net decrease in Partnership Minimum Gain for any Partnership fiscal year (except
as a result of conversion or refinancing of Partnership indebtedness, certain
capital contributions or revaluation of the Partnership property as further
outlined in Regulation Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Partner’s share
of the net decrease in Partnership Minimum Gain.  The items to be so allocated
shall be determined in accordance with Regulation Section 1.704-2(f).  This
paragraph (a) is intended to comply with the minimum gain chargeback requirement
in said section of the Regulations and shall be interpreted consistently

 

EX B-5

--------------------------------------------------------------------------------



 

therewith.  Allocations pursuant to this paragraph (a) shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant hereto.

 

(b)           Minimum Gain Attributable to Partner Nonrecourse Debt.  If there
is a net decrease in Minimum Gain Attributable to Partner Nonrecourse Debt
during any fiscal year (other than due to the conversion, refinancing or other
change in the debt instrument causing it to become partially or wholly
nonrecourse, certain capital contributions, or certain revaluations of
Partnership property as further outlined in Regulation Section 1.704-2(i)(4)),
each Partner shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to that
Partner’s share of the net decrease in the Minimum Gain Attributable to Partner
Nonrecourse Debt.  The items to be so allocated shall be determined in
accordance with Regulation Section 1.704-2(i)(4) and (j)(2).  This paragraph
(b) is intended to comply with the minimum gain chargeback requirement with
respect to Partner Nonrecourse Debt contained in said section of the Regulations
and shall be interpreted consistently therewith.  Allocations pursuant to this
paragraph (b) shall be made in proportion to the respective amounts required to
be allocated to each Partner pursuant hereto.

 

(c)           Qualified Income Offset.  In the event a Limited Partner
unexpectedly receives any adjustments, allocations or distributions described in
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Limited
Partner has an Adjusted Capital Account Deficit, items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the Adjusted Capital Account Deficit as quickly as
possible.  This paragraph (c) is intended to constitute a “qualified income
offset” under Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

(d)           Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions
for any fiscal year or other applicable period shall be specially allocated to
the Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Section 1.704-2(b)(4) and (i)(1)).

 

(e)           Allocations With Respect to Preferred Unit Redemptions.  After
giving effect to the special allocations set forth above, Net Income of the
Partnership shall be allocated to the holders of Preferred Units, at the time of
redemption of such Preferred Units (other than in the case of a redemption
occurring pursuant to a final liquidation of the Partnership), in an amount
equal to the portion of any redemption distribution that exceeds the Liquidation
Preference Amount (other than any accrued but unpaid distribution thereon) per
Preferred Unit established for such Preferred Unit in the applicable Preferred
Unit designation.  The character of the items of Net Income allocated to the
holders of Preferred Units pursuant to this subparagraph (e) shall
proportionately reflect the relative amounts of the items of Partnership income
and gain as determined for federal income tax purposes under Section 703(a) of
the Code.

 

(f)            Tax Treatment of Conversion of Preferred Units.  Upon conversion
of a Preferred Unit(s) into Common Unit(s), the Company will specially allocate
to the converting Partner any Net Income or Net Loss attributable to an
adjustment of Gross Asset Values under subparagraph (b) of the definition of
“Gross Asset Value” until the portion of such Partner’s Capital Account
attributable to each Common Unit received upon conversion equals the Capital
Account

 

EX B-6

--------------------------------------------------------------------------------



 

attributable to a Common Unit at the time of conversion.  To the extent that
such allocation is insufficient to bring the portion of the Capital Account
attributable to each Common Unit received upon conversion by the converting
Partner to the Capital Account attributable to a Common Unit at the time of
conversion, a portion of the Capital Account of the non-converting Partners will
be shifted, pro rata in accordance with their relative Capital Account balances,
to the converted Partner and such transaction shall be treated by the
Partnership and the Converting Partner as a transaction defined in Section 721
of the Code.

 

(g)           Curative Allocations.  The Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss, and deduction
among the Partners so that, to the extent possible, the cumulative net amount of
allocations of Partnership items under paragraphs 1 and 2 of this Exhibit B
shall be equal to the net amount that would have been allocated to each Partner
if the Regulatory Allocations had not occurred.  This subparagraph (i) is
intended to minimize to the extent possible and to the extent necessary any
economic distortions which may result from application of the Regulatory
Allocations and shall be interpreted in a manner consistent therewith.  For
purposes hereof, “Regulatory Allocations” shall mean the allocations provided
under subparagraphs 2(a) through (d).

 

3.             Tax Allocations.

 

(a)           Generally.  Subject to paragraphs (b) and (c) hereof, items of
income, gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Partners on the same
basis as their respective book items.

 

(b)           Sections 1245/1250 Recapture.  If any portion of gain from the
sale of property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to Clause (A) so that, to the extent possible, the other Partners are
allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Sections 1245 and/or 1250 not applied.  For purposes
hereof, in order to determine the proportionate allocations of depreciation and
amortization deductions for each fiscal year or other applicable period, such
deductions shall be deemed allocated on the same basis as Net Income and Net
Loss for such respective period.

 

(c)           Allocations Respecting Section 704(c) and Revaluations; Curative
Allocations Resulting from the Ceiling Rule.  Notwithstanding paragraph
(b) hereof, Tax Items with respect to Partnership property that is subject to
Code Section 704(c) and/or Regulation Section 1.704-1(b)(2)(iv)(f) (collectively
“Section 704(c) Tax Items”) shall be allocated in accordance with said Code
section and/or Regulation Section 1.704-1(b)(4)(i), as the case may be.  The
allocation of Tax Items shall be in accordance with the “traditional method” set
forth in Treas. Reg. §1.704-3(b)(1), unless otherwise determined by the General
Partner, and shall be subject to the ceiling rule stated in Regulation
Section 1.704-3(b)(1).  The General Partner is authorized to specially allocate
Tax Items (other than Section 704(c) Tax Items) to cure for the effect of the
ceiling rule.  The intent of this Section 3(c) is that each Partner who
contributed to the capital of the

 

EX B-7

--------------------------------------------------------------------------------



 

Partnership a partnership interest in an existing Property Partnership will
bear, through reduced allocations of depreciation and increased allocations of
gain or other items, the tax detriments associated with any Precontribution Gain
and this Section 3(c) shall be interpreted consistently with such intent.

 

4.             Allocations Upon Final Liquidation.

 

With respect to the fiscal year in which the final liquidation of the
Partnership occurs in accordance with Section 7.2 of the Agreement, and
notwithstanding any other provision of Sections 1, 2, or 3 hereof, items of
Partnership income, gain, loss and deduction shall be specially allocated to the
Preferred Units in a manner necessary to cause the Partners’ capital accounts
attributable to their Preferred Units to equal the amounts that will be
distributed in respect of the Preferred Units under Section 7.2. Any such
allocations shall be made first from items of income constituting Operating
Income or Operating Loss, and only thereafter from items of income constituting
Liquidating Gains or Liquidating Losses.

 

EX B-8

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Obligated Partners

 

EX C-1

--------------------------------------------------------------------------------